Exhibit 10.2

 

 

 

Published CUSIP Number: 29210DAL0

CREDIT AGREEMENT

Dated as of March 19, 2020

among

EMPIRE STATE REALTY OP, L.P.,

as Borrower,

EMPIRE STATE REALTY TRUST, INC.,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

The Lenders Party Hereto,

CAPITAL ONE, NATIONAL ASSOCIATION,

as Syndication Agent,

U.S. BANK NATIONAL ASSOCIATION

and

TRUIST BANK,

as Documentation Agents,

WELLS FARGO SECURITIES, LLC,

as Sole Bookrunner,

WELLS FARGO SECURITIES, LLC,

CAPITAL ONE, NATIONAL ASSOCIATION,

U.S. BANK NATIONAL ASSOCIATION

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page  

ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

 

Defined Terms

     1  

1.02

 

Other Interpretive Provisions

     39  

1.03

 

Accounting Terms

     40  

1.04

 

Rounding

     41  

1.05

 

Times of Day; Rates

     41  

ARTICLE II.

 

THE COMMITMENTS AND CREDIT EXTENSIONS

     41  

2.01

 

Commitments

     41  

2.02

 

Borrowings, Conversions and Continuations of Loans

     41  

2.03

 

[Intentionally Omitted]

     43  

2.04

 

[Intentionally Omitted]

     43  

2.05

 

[Intentionally Omitted]

     43  

2.06

 

Prepayments

     43  

2.07

 

[Intentionally Omitted]

     43  

2.08

 

Repayment of Loans

     44  

2.09

 

Interest

     44  

2.10

 

Fees

     44  

2.11

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     45  

2.12

 

Evidence of Debt

     45  

2.13

 

Payments Generally; Administrative Agent’s Clawback

     46  

2.14

 

Sharing of Payments by Lenders

     47  

2.15

 

[Intentionally Omitted]

     48  

2.16

 

Increase in Facilities

     48  

2.17

 

Funds Transfer Disbursements

     50  

2.18

 

Defaulting Lenders

     50  

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

     51  

3.01

 

Taxes

     51  

3.02

 

Illegality

     56  

3.03

 

Inability to Determine Rates

     57  

3.04

 

Increased Costs

     60  

3.05

 

Compensation for Losses

     61  

3.06

 

Mitigation Obligations; Replacement of Lenders

     61  

3.07

 

Survival

     62  

ARTICLE IV.

 

CONDITIONS PRECEDENT

     62  

4.01

 

Conditions of Effectiveness

     62  

4.02

 

Conditions to all Credit Extensions

     65  

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

     65  

5.01

 

Existence, Qualification and Power

     65  

5.02

 

Authorization; No Contravention

     66  

5.03

 

Governmental Authorization; Other Consents

     66  

5.04

 

Binding Effect

     66  

5.05

 

Financial Statements; No Material Adverse Effect

     66  

 

i



--------------------------------------------------------------------------------

5.06

 

Litigation

     67  

5.07

 

No Default

     67  

5.08

 

Ownership of Property

     67  

5.09

 

Environmental Compliance

     67  

5.10

 

Insurance

     68  

5.11

 

Taxes

     68  

5.12

 

ERISA Compliance

     69  

5.13

 

Subsidiaries; Tax Identification Numbers

     70  

5.14

 

Margin Regulations; Investment Company Act

     70  

5.15

 

Disclosure

     70  

5.16

 

Compliance with Laws

     71  

5.17

 

Anti-Corruption Laws; Anti-Money Laundering Laws

     71  

5.18

 

Intellectual Property; Licenses, Etc.

     71  

5.19

 

OFAC; Designated Jurisdictions

     71  

5.20

 

Solvency

     72  

5.21

 

Casualty, Etc.

     72  

5.22

 

Unencumbered Properties

     72  

5.23

 

Subsidiary Guarantors

     72  

5.24

 

Affected Financial Institution

     72  

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

     72  

6.01

 

Financial Statements

     72  

6.02

 

Certificates; Other Information

     74  

6.03

 

Notices

     76  

6.04

 

Payment of Obligations

     77  

6.05

 

Preservation of Existence, Etc.

     77  

6.06

 

Maintenance of Properties

     77  

6.07

 

Maintenance of Insurance

     78  

6.08

 

Compliance with Laws

     78  

6.09

 

Books and Records

     78  

6.10

 

Inspection Rights

     78  

6.11

 

Use of Proceeds

     78  

6.12

 

Additional Unencumbered Properties; Additional Guarantors

     79  

6.13

 

Compliance with Environmental Laws

     80  

6.14

 

Anti-Corruption Laws; Anti-Money Laundering Laws; Sanctions

     80  

6.15

 

Further Assurances

     80  

6.16

 

Maintenance of REIT Status; New York Stock Exchange or NASDAQ Listing

     81  

ARTICLE VII.

 

NEGATIVE COVENANTS

     81  

7.01

 

Liens

     81  

7.02

 

Investments

     81  

7.03

 

Indebtedness

     82  

7.04

 

Minimum Property Condition

     82  

7.05

 

Fundamental Changes; Dispositions

     82  

7.06

 

Restricted Payments

     83  

7.07

 

Change in Nature of Business

     84  

7.08

 

Transactions with Affiliates

     84  

 

ii



--------------------------------------------------------------------------------

7.09

  

Burdensome Agreements

     84  

7.10

  

Use of Proceeds

     85  

7.11

  

Financial Covenants

     85  

7.12

  

Accounting Changes

     86  

7.13

  

Amendment, Waivers and Terminations of Organization Documents

     86  

7.14

  

Parent Covenants

     86  

7.15

  

Anti-Corruption Laws; Anti-Money Laundering Laws; Sanctions.

     87  

ARTICLE VIII.

  

EVENTS OF DEFAULT AND REMEDIES

     87  

8.01

  

Events of Default

     87  

8.02

  

Remedies Upon Event of Default

     90  

8.03

  

Application of Funds

     90  

ARTICLE IX.

  

ADMINISTRATIVE AGENT

     91  

9.01

  

Appointment and Authority

     91  

9.02

  

Rights as a Lender

     92  

9.03

  

Exculpatory Provisions

     92  

9.04

  

Reliance by Administrative Agent

     93  

9.05

  

Delegation of Duties

     94  

9.06

  

Resignation of Administrative Agent

     94  

9.07

  

Non-Reliance on Administrative Agent, Arrangers and Other Lenders

     95  

9.08

  

No Other Duties, Etc.

     96  

9.09

  

Administrative Agent May File Proofs of Claim

     96  

9.10

  

Guaranty Matters

     97  

9.11

  

Certain ERISA Matters

     97  

ARTICLE X.

  

MISCELLANEOUS

     98  

10.01

  

Amendments, Etc.

     98  

10.02

  

Notices; Effectiveness; Electronic Communication

     101  

10.03

  

No Waiver; Cumulative Remedies; Enforcement

     103  

10.04

  

Expenses; Indemnity; Damage Waiver

     103  

10.05

  

Payments Set Aside

     106  

10.06

  

Successors and Assigns

     106  

10.07

  

Treatment of Certain Information; Confidentiality

     110  

10.08

  

Right of Setoff

     111  

10.09

  

Interest Rate Limitation

     112  

10.10

  

Counterparts; Integration; Effectiveness

     112  

10.11

  

Survival of Representations and Warranties

     113  

10.12

  

Severability

     113  

10.13

  

Replacement of Lenders

     113  

10.14

  

Governing Law; Jurisdiction; Etc.

     114  

10.15

  

Waiver of Jury Trial

     115  

10.16

  

No Advisory or Fiduciary Responsibility

     115  

10.17

  

Electronic Execution of Assignments and Certain Other Documents

     116  

10.18

  

USA PATRIOT Act

     116  

10.19

  

Release of Guarantors

     117  

10.20

  

Recourse to Loan Parties

     120  

10.21

  

ENTIRE AGREEMENT

     120  

10.22

  

Acknowledgment and Consent to Bail-In of Affected Financial Institutions

     120  

10.23

  

Acknowledgment Regarding Any Supported QFCs

     121  

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

1

  

Unencumbered Eligible Properties on the Closing Date

2.01

  

Commitments and Applicable Percentages

5.12(c)

  

Pension Plans

5.12(d)

  

Multiemployer Plans

5.13

  

Subsidiaries; Taxpayer Identification Numbers

10.02

  

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

                         Form of

A

  

Committed Loan Notice

B

  

Disbursement Instruction Agreement

C

  

[intentionally omitted]

D

  

Term Note

E

  

Compliance Certificate

F

  

Assignment and Assumption

G

  

Continuing Guaranty

H

  

Solvency Certificate

I

  

Notice of Loan Prepayment

J

  

U.S. Tax Compliance Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of March 19, 2020, among
EMPIRE STATE REALTY TRUST, INC., a Maryland corporation (the “Parent”) and
EMPIRE STATE REALTY OP, L.P., a Delaware limited partnership (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo Bank”), as Administrative Agent.

WHEREAS, the Borrower has requested that the Lenders provide a term loan
facility pursuant to the terms of this Agreement, and the Lenders are willing to
do so on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I.        DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Adjusted EBITDA” means, as of any date of determination, an amount equal to
(i) EBITDA for the Consolidated Group (excluding Observatory EBITDA) for the
then most recently ended fiscal quarter of Parent multiplied by four, plus
Observatory EBITDA for the then most recently ended period of four fiscal
quarters of Parent, minus (ii) the aggregate Annual Capital Expenditure
Adjustment for all Real Properties.

“Adjusted Unencumbered NOI” means, for any period for any Unencumbered Eligible
Property, (i) Unencumbered NOI for such Unencumbered Eligible Property for such
period, minus (ii) the Annual Capital Expenditure Adjustment for such
Unencumbered Eligible Property.

“Administrative Agent” means Wells Fargo Bank as contractual representative of
the Lenders under this Agreement, or any successor Administrative Agent
appointed pursuant to Section 9.6.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
reasonably approved by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” has the meaning specified in the introductory paragraph hereto.



--------------------------------------------------------------------------------

“Annual Capital Expenditure Adjustment” for any Real Property shall be an amount
equal to, without duplication, the product of (i) $0.25 (in the case of office
properties and the Empire State Observatory) or $0.15 (in the case of retail
properties) multiplied by (ii) the aggregate net rentable area (determined on a
square feet basis) of such Real Property.

“Anti-Corruption Laws” means the FCPA, the UK Bribery Act 2010 and similar,
applicable anti-corruption legislation in other jurisdictions.

“Applicable Percentage” means for each Term Lender at any time, the percentage
(carried out to the ninth decimal place) of the Outstanding Amount of the Term
Loan represented by the aggregate Outstanding Amount of such Term Lender’s Term
Loan at such time. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption or New Lender Joinder Agreement pursuant to which such Lender becomes
a party hereto, as applicable.

“Applicable Rate” means (i) at any time prior to the Investment Grade Pricing
Effective Date, the Leveraged-Based Applicable Rate in effect at such time and
(ii) at any time on and after the Investment Grade Pricing Effective Date, the
Ratings-Based Applicable Rate in effect at such time.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, Wells Fargo Securities, LLC, Capital One,
National Association, U.S Bank National Association and SunTrust Robinson
Humphrey, Inc., in their capacities as joint lead arrangers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means, collectively, the audited consolidated
balance sheet of the Parent for the period beginning on January 1, 2019 to and
including December 31, 2019, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such period, including
the notes thereto.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

2



--------------------------------------------------------------------------------

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%.
Each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which the Base Rate is being used as an alternate rate of interest
pursuant to Section 3.03 hereof).

“Base Rate Loan” means a Loan (or any portion thereof) that bears interest at a
rate based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in and subject to Section 4975 of the Code or (c) any Person whose
assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”.

“Bookrunner” means Wells Fargo Securities, LLC, in its capacity as sole
bookrunner.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Term Borrowing.

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day (other than a Saturday, Sunday or legal holiday) on which
banks in New York, New York, are open for the conduct of their commercial
banking business, and (b) with respect to all notices and determinations in
connection with, and payments of principal and interest on, any LIBOR Loan, any
LIBOR Daily Rate Loan or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market. Unless specifically referenced in this
Agreement as a Business Day, all references to “days” shall be to calendar days.

 

3



--------------------------------------------------------------------------------

“Capitalization Rate” means (a) in the case of (i) any office property located
in the New York City central business district and (ii) the Empire State
Observatory, six percent (6.00%), (b) in the case of any office property (other
than a New York City central business district office property or the Empire
State Observatory), seven percent (7.00%) and (c) in the case of any retail
property, seven and one-quarter percent (7.25%).

“Cash Equivalents” means any of the following types of Investments:

(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than one year from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $500,000,000, in each case with maturities of not more than
one year from the date of acquisition thereof;

(c)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 270 days from the date of
acquisition thereof;

(d)    reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; and

(e)    Investments, classified in accordance with GAAP as current assets of the
Parent or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have at least the second highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a),
(b), (c) and (d) of this definition.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request,

 

4



--------------------------------------------------------------------------------

rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to any law (including the Code), treaty,
regulation or rule (or in the official interpretation of any law, treaty,
regulation or rule by any Governmental Authority (including a court)) relating
to U.S. income taxation.

“Change of Control” means an event or series of events by which:

(a)     any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of 35% or more of the
equity securities of the Parent entitled to vote for members of the board of
directors or equivalent governing body of the Parent on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right);

(b)     during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Parent cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

(c)    (i) the Parent shall cease to be the sole general partner of the Borrower
or shall cease to own, directly, 100% of the general partnership interests of
the Borrower, free and clear of all Liens (other than Permitted Equity
Encumbrances) or (ii) any holder of a limited partnership interest in the
Borrower is provided with or obtains voting rights with respect to such limited
partnership interest that are more expansive in any material respect than the
voting rights afforded to limited partners of the Borrower under the
Organization Documents of the Borrower in effect on the Closing Date.

 

5



--------------------------------------------------------------------------------

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means a Term Commitment.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to another, or (c) a continuation of LIBOR Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit A or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Group” means, collectively, the Loan Parties and their
Consolidated Subsidiaries.

“Consolidated Party” means a member of the Consolidated Group.

“Consolidated Group Pro Rata Share” means, with respect to any Unconsolidated
Affiliate, the percentage interests held by Consolidated Parties, in the
aggregate, in such Unconsolidated Affiliate determined by calculating the
percentage of Equity Interests of such Unconsolidated Affiliate owned by
Consolidated Parties.

“Consolidated Subsidiaries” means, as to any Person, all Subsidiaries of such
Person that are consolidated with such Person for financial reporting purposes
under GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Joint Venture” means a Subsidiary of the Borrower (the “Specified
Subsidiary”) that (a) is organized under the laws of the United States or a
state thereof or the District of Columbia (and each Subsidiary of the Borrower
that directly or indirectly owns any Equity Interests in the Specified
Subsidiary is also organized under the laws of the United States or a state
thereof or the District of Columbia), (ii) owns or ground leases a Property
(either directly or through a Controlled Joint Venture Subsidiary), (iii) is not
a borrower or guarantor of,

 

6



--------------------------------------------------------------------------------

or otherwise obligated in respect of, any Recourse Indebtedness, (iv) is not a
Wholly Owned Subsidiary of the Borrower and (v) is controlled by the Borrower or
a Guarantor (or, following the Investment Grade Release, the Borrower or a
Wholly Owned Subsidiary of the Borrower that is not a borrower or guarantor of,
or otherwise obligated in respect of, any Recourse Indebtedness). For purposes
of this definition, a Subsidiary of the Borrower is “controlled” by a Person if
such Person has the right to exercise exclusive control over any disposition,
refinancing and operating activity of any Unencumbered Eligible Property owned
or ground leased by such Subsidiary (including the making of Restricted Payments
on a ratable basis to the owners thereof), without the consent of any other
Person (other than (i) the Borrower or (ii) any Subsidiary of the Borrower, as
long as such Subsidiary does not need the consent of any minority equity holder
thereof to consent to any such disposition, refinancing or operating activity
(including the making of Restricted Payments on a ratable basis to the owners
thereof).

“Controlled Joint Venture Subsidiary” means, as to any Controlled Joint Venture,
a direct Wholly-Owned Subsidiary of such Controlled Joint Venture (the
“Specified CJV Subsidiary”) that (i) is organized under the laws of the United
States or a state thereof or the District of Columbia (and each Subsidiary of
such Controlled Joint Venture that directly or indirectly owns any Equity
Interests in the Specified CJV Subsidiary that is also organized under the laws
of the United States or a state thereof or the District of Columbia) and (ii) is
not a borrower or guarantor of, or otherwise obligated in respect of, any
Recourse Indebtedness.

“Credit Extension” means a Borrowing.

“Debt Rating” means, as of any date of determination, the rating assigned by a
Rating Agency to the Parent’s and/or Borrower’s non-credit enhanced, senior
unsecured long term debt as in effect on such date.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate, plus (ii) the
Applicable Rate for Base Rate Loans (assuming that the highest Pricing Level
applied in the then applicable Pricing Grid), plus (iii) 2% per annum; provided,
however, that with respect to a LIBOR Loan or a LIBOR Daily Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan (assuming that the highest
Pricing Level applied in the then applicable Pricing Grid) plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any

 

7



--------------------------------------------------------------------------------

applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.18(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.

“Direct Owner” means each Subsidiary of the Borrower that directly owns, or is
the ground lessee of, an interest in any Property.

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit B to be executed and delivered by the Borrower pursuant to
Section 4.01(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent, such approval
not to be unreasonably withheld or conditioned.

“Disposed Property” means, as of any date of determination, any Property that
was, directly or indirectly, sold or otherwise disposed of to a Person (other
than another member of the Consolidated Group) during the then most recently
ended period of four consecutive fiscal quarters of the Parent.

 

8



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

“Dividing Person” has the meaning specified in the definition of “Division”.

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Dollar” and “$” mean lawful money of the United States.

“EBITDA” means, with respect to the Consolidated Group for any period, the sum
of (a) Net Income for such period, in each case, excluding (without
duplication), (i) any nonrecurring or extraordinary gains and losses for such
period, (ii) any income or gain and any loss in each case resulting from the
early extinguishment of indebtedness during such period and (iii) any net income
or gain or any loss resulting from a Swap Contract (including by virtue of a
termination thereof) during such period, plus (b) an amount which, in the
determination of Net Income for such period pursuant to clause (a) above, has
been deducted for or in connection with: (i) Interest Expense (plus,
amortization of deferred financing costs, to the extent included in the
determination of Interest Expense in accordance with GAAP), (ii) income taxes,
(iii) depreciation and amortization, (iv) all other non-cash charges and
(v) adjustments as a result of the straight lining of rents, all as determined
in accordance with GAAP for such period, plus (c) the Consolidated Group Pro
Rata Share of the foregoing items attributable to the Consolidated Group’s
interests in Unconsolidated Affiliates.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

9



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Eligible Ground Lease” means a ground lease with respect to a Property that has
been executed by the Borrower, a Subsidiary Guarantor (or following the
Investment Grade Release, a Wholly Owned Subsidiary of the Borrower is not a
borrower or guarantor of, or otherwise obligated in respect of, any Recourse
Indebtedness), a Controlled Joint Venture or a Controlled Joint Venture
Subsidiary as ground lessee and that at all times satisfies each of the
following conditions: (a) such ground lease is in full force and effect,
(b) such ground lease has a remaining lease term of at least 30 years at the
time such Property becomes an Unencumbered Eligible Property (but in no event
shall such ground lease have a remaining term of less than 25 years at any time
during which such Property is included as an Unencumbered Eligible Property)
(including extension and renewal options, but only to the extent such extension
and renewal options are controlled exclusively by the Unencumbered Property
Subsidiary that is the ground lessee thereunder), (c) such ground lease permits
the Unencumbered Property Subsidiary that is the ground lessee thereunder to
grant a Lien on all of its right, title and interest therein in favor of the
Administrative Agent, to secure the Obligations, without the consent of any
Person (other than any consent that has been obtained), (d) no Person party to
such ground lease is in default of any of its obligations under such ground
lease, (e) such ground lease is not encumbered by any Lien (other than Liens
encumbering the ground lessor’s interest in such ground lease) and (f) such
ground lease is otherwise acceptable for nonrecourse leasehold mortgage
financing under customary prudent lending requirements as reasonably and
mutually determined by both the Borrower and the Administrative Agent.

“Empire State Building” means the Empire State Building located at 338-350 Fifth
Avenue, New York, New York.

“Empire State Observatory” means the Property consisting of the observatory at
the Empire State Building.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any Hazardous Material into the environment, including those related
to air emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

10



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan or
Multiemployer Plan; (b) the withdrawal of the Borrower or any ERISA Affiliate
from a Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization or insolvency; (d) the filing of a
notice of intent to terminate a Single Employer Plan under section 4041 of ERISA
or the treatment of a Multiemployer Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Single Employer Pension Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Single Employer Pension Plan;
(g) the determination that any Single Employer Pension Plan or Multiemployer
Plan is considered an at-risk plan or a plan in endangered or critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA; or (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

 

11



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, (i) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 10.13) or such Lender changes its Lending Office
or (ii) any additional U.S. federal withholding Tax that is imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment after the date on which such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 10.13) or such Lender changes its Lending
Office, except (x) in the case described in subsection (ii) of this clause (b),
to the extent that any such additional U.S. federal withholding Tax is imposed
as a result of a Change in Tax Law occurring after the date on which such Lender
acquires such interest in the Loan or Commitment or such Lender changes its
Lending Office or (y) in each of the cases described in subsections (i) and
(ii) of this clause (b), pursuant to Sections 3.01(b)(ii) or (d), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired such interest in the Loan or Commitment or to such
Lender immediately before it changed its Lending Office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 3.01(f) and (d) any U.S.
federal withholding Taxes imposed pursuant to FATCA.

“Facilities” means, collectively, the Term Facility and each Incremental Term
Loan Facility.

“Facility Termination Date” means the date as of which all Obligations have been
paid in full (other than contingent indemnification obligations for which no
claim has been made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or official practices adopted pursuant to any published
intergovernmental agreement, treaty or convention among Governmental Authorities
entered into in connection with the implementation of such Sections of the Code.

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder.

 

12



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent. If the Federal Funds Rate determined as
provided above would be less than zero, the Federal Funds Rate shall be deemed
to be zero.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Fee Letters” means, collectively, all agreements entered into by the Borrower
(on the one hand) and one or more of the Arrangers (on the other hand) with
respect to fees payable to such Arranger and/or the Lenders in connection with
the Facilities.

“Fitch” means Fitch, Inc. and any successor thereto.

“Fixed Charge Coverage Ratio” means the ratio as of the last day of any fiscal
quarter of the Parent of (i) Adjusted EBITDA as of the last day of such fiscal
quarter to (ii) Fixed Charges for such fiscal quarter.

“Fixed Charges” means, for any fiscal quarter of the Parent, an amount equal to
the product of (a) the sum, without duplication, of (i) Interest Expense for
such fiscal quarter, (ii) scheduled payments of principal on Total Indebtedness
made or required be made during such fiscal quarter (excluding any balloon
payments payable on maturity of any such Total Indebtedness), (iii) the amount
of dividends or distributions paid or required to be paid by any member of the
Consolidated Group during such fiscal quarter in respect of its preferred Equity
Interests and (iv) the Consolidated Group Pro Rata Share of the foregoing items
attributable to the Consolidated Group’s interests in Unconsolidated Affiliates,
multiplied by (b) four.

“Foreign Lender” means a Lender that is not a U.S. Person.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funds From Operations” means, with respect to any period and without double
counting, an amount equal to the Net Income for such period, excluding gains (or
losses) from sales of property, plus depreciation and amortization and after
adjustments for unconsolidated partnerships and joint ventures; provided that
“Funds From Operations” shall exclude impairment charges, charges from the early
extinguishment of indebtedness and other non-cash charges as evidenced by a
certification of a Responsible Officer of the Parent containing calculations in
reasonable detail satisfactory to the Administrative Agent. Adjustments for

 

13



--------------------------------------------------------------------------------

unconsolidated partnerships and joint ventures will be calculated to reflect
“Funds From Operations” on the same basis. In addition, “Funds from Operations”
shall be adjusted to remove any impact of the expensing of acquisition costs
pursuant to FAS 141 (revised), as issued by the Financial Accounting Standards
Board in December of 2007, and effective January 1, 2009, including, without
limitation, (i) the addition to Net Income of costs and expenses related to
ongoing consummated acquisition transactions during such period; and (ii) the
subtraction from Net Income of costs and expenses related to acquisition
transactions terminated during such period.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, (i) each Subsidiary Guarantor and (ii) at any
time that the Parent has Guaranteed the Obligations in accordance with
Section 6.12(e), the Parent.

 

14



--------------------------------------------------------------------------------

“Guaranty Agreement” means the Continuing Guaranty made by the Guarantors,
substantially in the form of Exhibit G.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increase Effective Date” has the meaning specified in Section 2.16(b).

“Incremental Facilities” has the meaning set forth in Section 2.16(a).

“Incremental Term Increase” has the meaning set forth in Section 2.16(a).

“Incremental Term Loan Facility” has the meaning set forth in Section 2.16(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(i)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(ii)    all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances and
similar instruments (including bank guaranties, surety bonds, comfort letters,
keep-well agreements and capital maintenance agreements);

(iii)    net obligations of such Person under any Swap Contract;

(iv)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(v)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(vi)    capital leases and Synthetic Debt;

(vii)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person (other than the payment solely in Equity Interests of such
Person), valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

 

15



--------------------------------------------------------------------------------

(viii)     all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof: (a) the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person, (b) the amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date and (c) the amount of any capitalized lease as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the preceding clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Indirect Owner” means each Subsidiary of the Borrower that directly or
indirectly owns an ownership interest in any Direct Owner.

“Information” has the meaning specified in Section 10.07.

“Interest Expense” means, for any period, without duplication, total interest
expense of the Consolidated Group for such period determined in accordance with
GAAP (including interest expense attributable to the Consolidated Group’s
ownership interests in Unconsolidated Affiliates and, for the avoidance of
doubt, capitalized interest).

“Interest Period” means, as to each LIBOR Loan, the period commencing on the
date such LIBOR Loan is disbursed or converted to or continued as a LIBOR Loan
and ending on the date one, three or six months thereafter (in each case,
subject to availability), as selected by the Borrower in a Committed Loan Notice
(or such other period that is twelve months or less requested by the Borrower
and consented to by all the Term Lenders); provided that:

(i)     any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a LIBOR Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii)     any Interest Period of one month or an integral multiple thereof that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

(iii)     no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect (a) investment by
such Person, consisting of (i) the purchase or other acquisition of Equity
Interests or other securities of

 

16



--------------------------------------------------------------------------------

another Person or (ii) a loan, advance, other extension of credit or capital
contribution to, or assumption of debt of, or purchase or other acquisition of
any other debt or equity participation or interest in, another Person, including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor Guarantees Indebtedness of such other
Person, (b) purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit or all
or a substantial part of the business of, such Person or (c) purchase,
acquisition or other investment in any real property or real property-related
assets (including (x) mortgage loans and other real estate-related debt
investments and notes receivable, (y) investments in unimproved land holdings
and Properties and (z) costs to construct real property assets under
development). For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

“Investment Grade Pricing Effective Date” means the first Business Day following
the date on which (i) the Parent and/or the Borrower has obtained an Investment
Grade Rating and (ii) the Parent has delivered to the Administrative Agent a
certificate executed by a Responsible Officer of the Parent (x) certifying that
the Investment Grade Rating has been obtained and is in effect (which
certification shall also set forth the Debt Ratings received from each Ratings
Agency as of such date) and (y) notifying the Administrative Agent that the
Borrower has irrevocably elected to have the Ratings-Based Applicable Rate apply
to the pricing of the Facilities.

“Investment Grade Rating” means receipt of two of any of the following three
Debt Ratings: (i) BBB- or higher from S&P, (ii) BBB- or higher from Fitch and
(iii) Baa3 or higher from Moody’s.

“Investment Grade Release” has the meaning specified in Section 10.19(a).

“IRS” means the United States Internal Revenue Service.

“Joint Venture Partner” means the Borrower or any Wholly Owned Subsidiary of the
Borrower that owns a direct Equity Interest in any Controlled Joint Venture
that, or that has a Controlled Joint Venture Subsidiary that, owns or ground
leases, directly or indirectly, an Unencumbered Eligible Property.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office

 

17



--------------------------------------------------------------------------------

may include any Affiliate of such Lender or any domestic branch of such Lender
or such Affiliate. Unless the context otherwise requires each reference to a
Lender shall include its applicable Lending Office.

“Leverage-Based Applicable Rate” means the applicable percentage per annum set
forth below determined by reference to the ratio of Total Indebtedness to Total
Asset Value as set forth in the most recent Compliance Certificate received by
the Administrative Agent and the Lenders pursuant to Section 6.02(a):

 

Pricing

Level

   Ratio of Total
Indebtedness to
Total Asset Value   LIBOR Loans
and LIBOR
Daily Rate
Loans
Applicable
Rate     Base Rate
Loans
Applicable
Rate  

I

   < 35%     1.500 %      0.500 % 

II

   > 35% and < 40%     1.600 %      0.600 % 

III

   > 40% and < 45%     1.650 %      0.650 % 

IV

   > 45% and < 50%     1.750 %      0.750 % 

V

   > 50% and < 55%     1.850 %      0.850 % 

VI

   > 55%     2.200 %      1.200 % 

Any increase or decrease in the Leverage-Based Applicable Rate resulting from a
change in the ratio of Total Indebtedness to Total Asset Value shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(a); provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then Pricing Level VI shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, (i) from
the Closing Date to the date on which the Administrative Agent and the Lenders
receive a Compliance Certificate pursuant to Section 6.02(a) for the fiscal
quarter of the Parent ending March 31, 2020, the Pricing Level shall be
determined based on the ratio of Total Indebtedness to Total Asset Value as set
forth in the Pro Forma Closing Date Compliance Certificate delivered pursuant to
Section 4.01(a)(xi) and (ii) the determination of the Leverage-Based Applicable
Rate for any period shall be subject to the provisions of Section 2.11(b).

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, and with
respect to the LIBOR Daily Floating Rate with respect to any LIBOR Daily Rate
Loan, the rate of interest obtained by dividing (i) the rate of interest per
annum determined on the basis of the rate as set by the ICE Benchmark
Administration (“ICE”)(or the successor thereto if ICE is no longer making such
rate available) for deposits in Dollars for a period equal to the applicable
Interest Period which appears on Reuters Screen LIBOR01 Page (or any applicable
successor page) at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of the applicable Interest Period by (ii) a percentage
equal to 1 minus the Eurodollar Reserve Percentage. If, for any reason, the rate
referred to in the preceding clause (i) does not appear on

 

18



--------------------------------------------------------------------------------

Reuters Screen LIBOR01 Page (or any applicable successor page), then the rate to
be used for such clause (i) shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in Dollars
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period. Any change in the maximum rate of reserves described in
the preceding clause (ii) shall result in a change in LIBOR on the date on which
such change in such maximum rate becomes effective. If LIBOR determined as
provided above would be less than zero, LIBOR shall be deemed to be zero (except
for any notional amount applicable to the Term Loan or an Incremental Term Loan
Facility that is subject to a Swap Contract that provides a hedge against
interest rate risk).

“LIBOR Daily Floating Rate” means, for any day, a fluctuating rate of interest
per annum equal to LIBOR as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by Administrative Agent from time to time), at approximately 11:00
a.m., London time, two (2) London Banking Days prior to such day, for Dollar
deposits with a term of one (1) month commencing that day; provided that if the
LIBOR Daily Floating Rate shall be less than zero, such rate shall be deemed
zero for purposes of the Loan Documents.

“LIBOR Daily Rate Loan” means a Loan that bears interest at a rate based on the
LIBOR Daily Floating Rate.

“LIBOR Loan” means a Loan (or any portion thereof) (other than a Base Rate Loan
and a LIBOR Daily Rate Loan) that bears interest at a rate based on LIBOR.

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day. The LIBOR Market Index
Rate shall be determined on a daily basis.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
LIBOR Daily Floating Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other technical, administrative or
operational matters as may be appropriate, in the discretion of the
Administrative Agent, to reflect the adoption and implementation of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines

 

19



--------------------------------------------------------------------------------

that adoption of any portion of such market practice is not administratively
feasible or that no market practice for the administration of such LIBOR
Successor Rate exists, in such other manner of administration as the
Administrative Agent determines is reasonably necessary in connection with the
administration of this Agreement in consultation with the Borrower).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, Negative Pledge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to, or for the benefit of, the
Borrower under Article II in the form of a Term Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty Agreement, and (e) the Fee Letters.

“Loan Party Pro Rata Share” means, with respect to any Controlled Joint Venture,
the percentage interest held by the Borrower and the Guarantors, in the
aggregate, in such Controlled Joint Venture determined by calculating the
percentage of the Equity Interests of such Controlled Joint Venture owned by the
Borrower and/or one or more Guarantors.

“Loan Parties” means, collectively, the Parent, the Borrower and the Subsidiary
Guarantors.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), or financial condition of the Parent and its
Subsidiaries taken as a whole; (b) a material adverse effect on the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of the Loan Parties, taken as a whole, to perform their
obligations under any Loan Document; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Maturity Date” means December 31, 2026.

“Minimum Occupancy Condition” means, at any time and with respect to any
Unencumbered Eligible Property (excluding for this purpose the Empire State
Building), that the Occupancy Rate for such Property is not less than seventy
five percent (75%).

“Minimum Property Condition” means, at any time, that there are at least four
(4) Unencumbered Eligible Properties included in the calculation of Unencumbered
Asset Value.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

20



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Negative Pledge” means a provision of any agreement (other than this Agreement)
that restricts or prohibits the creation of any Lien on any assets of a Person.
For the avoidance of doubt, a “no negative pledge” provision in an agreement
that is not, taken as a whole, materially more restrictive than the provisions
of Section 7.09 shall not constitute a “Negative Pledge” for purposes hereof.

“Net Cash Proceeds” means with respect to any issuance and sale by the Parent of
any its Equity Interests, the excess of (i) the sum of the cash and Cash
Equivalents received by the Parent in connection with such issuance and sale,
less (ii) underwriting discounts and commissions, and other reasonable
out-of-pocket expenses (including the reasonable fees and disbursements of
counsel), incurred by the Parent in connection with such issuance, other than
any such amounts paid or payable to an Affiliate of the Parent.

“Net Income” means, for any period, the net income (or loss) of the Consolidated
Group for such period; provided, however, that Net Income shall exclude
(a) extraordinary gains and extraordinary losses for such period, (b) the net
income of any Subsidiary of the Parent during such period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not permitted by operation of the terms of its Organization
Documents or any agreement, instrument or Law applicable to such Subsidiary
during such period, except that the Parent’s equity in any net loss of any such
Subsidiary for such period shall be included in determining Net Income, and
(c) any income (or loss) for such period of any Person if such Person is not a
Subsidiary of the Parent, except that the Parent’s equity in the net income of
any such Person for such period shall be included in Net Income up to the
aggregate amount of cash actually distributed by such Person during such period
to the Parent or a Subsidiary thereof as a dividend or other distribution (and
in the case of a dividend or other distribution to a Subsidiary of the Parent,
such Subsidiary is not precluded from further distributing such amount to the
Parent as described in clause (b) of this proviso).

“Net Operating Income” means, with respect to any Property for any period, an
amount equal to (a) the aggregate gross revenues of the Consolidated Group
derived from the operation of such Property during such period, minus (b) the
sum of all expenses and other proper charges incurred in connection with the
operation of such Property during such period (including accruals for real
estate taxes and insurance and any management fees paid in cash, but excluding
debt service charges, income taxes, depreciation, amortization and other
non-cash expenses), which expenses and accruals shall be calculated in
accordance with GAAP.

“New Lender Joinder Agreement” has the meaning specified in Section 2.16(a).

 

21



--------------------------------------------------------------------------------

“Newly-Acquired Property” means, as of any date of determination, any Property
acquired by any member of the Consolidated Group from any Person (other than a
member of the Consolidated Group) during the then most recently ended four
consecutive fiscal quarter period of the Parent.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders, all Lenders
of a Facility or all affected Lenders in accordance with the terms of
Section 10.01 and (ii) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness, or
a Guarantee of Indebtedness, in respect of which recourse for payment (except
for customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar customary exceptions to nonrecourse liability) is contractually limited
to specific assets of such Person encumbered by a Lien securing such
Indebtedness or Guarantee, (b) if such Person is a Single Asset Entity, any
Indebtedness of such Person (other than Indebtedness described in the
immediately following clause (c)), or (c) if such Person is a Single Asset
Holding Company, any Indebtedness (“Holdco Indebtedness”) of such Single Asset
Holding Company resulting from a Guarantee of, or Lien securing, Indebtedness of
a Single Asset Entity that is a Subsidiary of such Single Asset Holding Company,
so long as, in each case, either (i) recourse for payment of such Holdco
Indebtedness (except for customary exceptions for fraud, misapplication of
funds, environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar customary exceptions to nonrecourse liability) is
contractually limited to the Equity Interests held by such Single Asset Holding
Company in such Single Asset Entity or (ii) such Single Asset Holding Company
has no assets other than Equity Interests in such Single Asset Entity and cash
and other assets of nominal value incidental to the ownership of such Single
Asset Entity.

“Notes” means, collectively, the Term Notes and “Note” means any of them
individually.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit I or such other form as may
be reasonably approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan and (b) all costs and expenses incurred in
connection with enforcement and collection of the foregoing, including the fees,
charges and disbursements of counsel, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the

 

22



--------------------------------------------------------------------------------

commencement by or against any Loan Party or any Affiliate thereof pursuant to
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding. Without limiting the foregoing, the Obligations include
(a) the obligation to pay principal, interest, charges, expenses, fees,
indemnities and other amounts payable by any Loan Party under any Loan Document
and (b) the obligation of the Loan Parties to reimburse any amount in respect of
any of the foregoing that the Administrative Agent or any Lender, in each case
in its sole discretion, may elect to pay or advance on behalf of the Loan
Parties.

“Observatory EBITDA” means, for any period, the portion of EBITDA of the
Consolidated Group for such period that is derived from operation of the Empire
State Observatory.

“Occupancy Rate” means, for any Property, the percentage of the net rentable
area (determined on a square feet basis) of such Property leased by bona fide
tenants of such Property (excluding tenants that have vacated the Property on a
permanent basis and have not sublet same to a bona fide subtenant) pursuant to
bona fide tenant leases (or subleases), in each case, which tenants (or
subtenants) are not more than sixty days past due in the payment of all rent
payments due under such leases (or subleases).

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment or participation (other
than an assignment made pursuant to Section 3.06).

 

23



--------------------------------------------------------------------------------

“Outstanding Amount” means, with respect to the Term Loan on any date, the
aggregate outstanding principal amount thereof on such date.

“Pari Passu Obligations” means Unsecured Indebtedness (exclusive of the
Obligations) of the Borrower or any Guarantor owing to Persons that are not
Consolidated Parties.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PATRIOT Act” has the meaning set forth in Section 10.18.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Judgment Liens” means Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h) (solely to the
extent the aggregate amount of the judgments secured by such Liens encumbering
(x) Unencumbered Eligible Properties (and the income therefrom and proceeds
thereof) and/or (y) the Equity Interests of any Unencumbered Property Subsidiary
(and the income therefrom and proceeds thereof), does not exceed $10,000,000).

“Permitted Equity Encumbrances” means:

(a)    Permitted Judgment Liens;

(b)    Liens for taxes, assessments or governmental charges which are
(i) immaterial to the Parent and its Subsidiaries, taken as a whole, (ii) not
overdue for a period of more than thirty (30) days or (iii) being contested in
good faith and by appropriate actions or proceedings diligently conducted (which
actions or proceedings have the effect of preventing the forfeiture or sale of
the property of assets subject to any such Lien), if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP; and

(c)    Permitted Pari Passu Encumbrances.

 

24



--------------------------------------------------------------------------------

“Permitted Pari Passu Encumbrances” means encumbrances that are contained in
documentation evidencing or governing Pari Passu Obligations which encumbrances
are the result of (i) limitations on the ability of the Parent or any Subsidiary
thereof to transfer property to the Borrower or any Guarantor which limitations
are not, taken as a whole, materially more restrictive than those contained in
this Agreement or (ii) any requirement that Pari Passu Obligations be secured on
an “equal and ratable basis” to the extent that the Obligations are secured.

“Permitted Property Encumbrances” means:

(a)    Permitted Judgment Liens;

(b)    easements, rights-of-way, sewers, electric lines, telegraph and telephone
lines, restrictions (including zoning restrictions), encroachments, protrusions
and other similar encumbrances affecting real property which (i) to the extent
existing with respect to an Unencumbered Eligible Property, do not materially
interfere with the ordinary conduct of the business of the applicable Person or
(ii) to the extent existing with respect to a Property that is not an
Unencumbered Eligible Property, could not reasonably be expected to have a
Material Adverse Effect;

(c)    carriers’, warehouseman’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than thirty (30) days or are being contested in good faith
and by appropriate actions or proceedings diligently conducted (which actions or
proceedings have the effect of preventing the forfeiture or sale of the property
of assets subject to any such Lien), if adequate reserves with respect thereto
are maintained on the books of the applicable Person;

(d)    any interest or right of a lessee of a Property under leases entered into
in the ordinary course of business of the applicable lessor;

(e)    Permitted Pari Passu Encumbrances; and

(f)    rights of lessors under Eligible Ground Leases.

“Permitted Self Insurance” has the meaning specified in Section 6.07(a).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

 

25



--------------------------------------------------------------------------------

“Pricing Grid” means (i) prior to the Investment Grade Pricing Effective Date,
the pricing grid set forth in the definition of “Leverage-Based Applicable Rate”
and (ii) on and after the Investment Grade Pricing Effective Date, the pricing
grid set forth in the definition of “Ratings-Based Applicable Rate”.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate. Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs. The
parties hereto acknowledge that the rate announced publicly by the Lender acting
as Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.

“Principal Office” means the office of the Administrative Agent set forth on
Schedule 10.02, or any other subsequent office that the Administrative Agent
shall have specified as the Principal Office by written notice to the Borrower
and the Lenders.

“Pro Forma Closing Date Compliance Certificate” has the meaning specified in
Section 4.01(a)(xi).

“Property” means any Real Property which is owned or ground leased, directly or
indirectly, by the Borrower or a Subsidiary thereof.

“Proposed Real Estate” means, at any time, (a) any Property, (b) any Real Estate
that the Borrower or a Wholly Owned Subsidiary of the Borrower plans to acquire
or lease or (c) any Real Estate owned or ground leased by a Person that the
Borrower or a Wholly Owned Subsidiary of the Borrower plans to acquire, in each
such case that satisfies (or, upon the acquisition or leasing thereof or upon
the acquisition of the owner or lessee thereof, would satisfy) all of the
Unencumbered Property Criteria, except for clause (a) and/or clause (b) of the
definition thereof.

“Proposed Unencumbered Property Subsidiary” has the meaning specified in
Section 6.12.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Borrower Materials” has the meaning specified in Section 6.02.

“Public Lender” has the meaning specified in Section 6.02.

“Rating Agency” means any of S&P, Moody’s or Fitch.

 

26



--------------------------------------------------------------------------------

“Ratings-Based Applicable Rate” means the applicable percentages per annum
determined, at any time, based on the range into which the Debt Ratings then
fall, in accordance with the following table:

 

Pricing

Level   

  

Debt Rating

   LIBOR Loans
and LIBOR
Daily Rate
Loans
Applicable Rate     Base Rate
Loans
Applicable Rate  

I

   > A- / A3      1.400 %      0.400 % 

II

   BBB+ / Baa1      1.450 %      0.450 % 

III

   BBB / Baa2      1.550 %      0.550 % 

IV

   BBB- / Baa3      1.700 %      0.700 % 

V

   < BBB- / Baa3      2.250 %      1.250 % 

If at any time the Parent and/or the Borrower has only two (2) Debt Ratings, and
such Debt Ratings are split, then: (A) if the difference between such Debt
Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch),
the Ratings-Based Applicable Rate shall be the rate per annum that would be
applicable if the higher of the Debt Ratings were used; and (B) if the
difference between such Debt Ratings is two ratings categories (e.g. Baa1 by
Moody’s and BBB- by S&P), the Ratings-Based Applicable Rate shall be the rate
per annum that would be applicable if the rating that is one higher than the
lower of the applicable Debt Ratings were used. If at any time the Parent and/or
the Borrower has three (3) Debt Ratings, and such Debt Ratings are split, then:
(A) if the difference between the highest and the lowest such Debt Ratings is
one ratings category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the
Ratings-Based Applicable Rate shall be the rate per annum that would be
applicable if the highest of the Debt Ratings were used; and (B) if the
difference between such Debt Ratings is two ratings categories (e.g. Baa1 by
Moody’s and BBB- by S&P or Fitch) or more, the Ratings-Based Applicable Rate
shall be the rate per annum that would be applicable if the average of the two
(2) highest Debt Ratings were used, provided that if such average is not a
recognized rating category, then the Ratings-Based Applicable Rate shall be the
rate per annum that would be applicable if the second highest Debt Rating of the
three were used. If at any time the Parent or the Borrower, as applicable, has
fewer than two Debt Ratings, then the Ratings-Based Applicable Rate shall be
determined based on Pricing Level V.

Initially, the Ratings-Based Applicable Rate shall be determined based upon the
Debt Ratings specified in the certificate delivered pursuant to clause (ii) of
the definition of “Investment Grade Pricing Effective Date.” Thereafter, each
change in the Ratings-Based Applicable Rate resulting from a publicly announced
change in a Debt Rating shall be effective, in the case of an upgrade, during
the period commencing on the date of delivery by the Parent to the
Administrative Agent of notice thereof pursuant to Section 6.03(e) and ending on
the date immediately preceding the effective date of the next such change and,
in the case of a downgrade, during the period commencing on the date of the
public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.

“Real Property” means, with respect to any Person, all of the right, title, and
interest of such Person in and to land, improvements, and fixtures

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

 

27



--------------------------------------------------------------------------------

“Recourse Indebtedness” means, with respect to any Person, Indebtedness of such
Person other than Nonrecourse Indebtedness of such Person and Indebtedness under
the Loan Documents.

“Register” has the meaning specified in Section 10.06(c).

“REIT” means any Person that qualifies as a real estate investment trust under
Sections 856 through 860 of the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means a Committed Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the Total Outstandings and the aggregate unused
Commitments; provided that the portion of the Total Outstandings and Commitments
held or deemed held by any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders; provided further that at all times
when two or more Lenders (excluding Defaulting Lenders) are party to this
Agreement, the term “Required Lenders” shall in no event mean less than two
Lenders.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
or of any entity authorized to act on behalf of a Loan Party, and solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or any assistant secretary of a Loan Party or entity authorized to
act on behalf of a Loan Party and, solely for purposes of notices given pursuant
to Article II, any other officer or employee of the applicable Loan Party or
entity authorized to act on behalf of such Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party or entity authorized on behalf
of such Loan Party designated in or pursuant to an agreement between the
applicable Loan Party or entity authorized on behalf of such Loan Party and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party, or entity authorized to act on behalf of
such Loan Party, shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

28



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any Subsidiary thereof, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to such Person’s stockholders, partners
or members (or the equivalent Person thereof).

“Sanctioned Person” means any Person that is (i) listed on OFAC’s List of
Specially Designated Nationals and Blocked Persons, (ii) otherwise the subject
or target of Sanctions, to the extent U.S. persons are prohibited from engaging
in transactions with such a Person, and (iii) fifty percent (50%) or greater
owned or controlled by a Person described in clause (i) or (ii) above.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority, in each case, solely to the extent applicable to the Borrower or any
of its Subsidiaries.

“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).

“S&P” means Standard & Poor’s Ratings Services, a business of Standard & Poor’s
Financial Services LLC, a subsidiary of The McGraw-Hill Companies, Inc., and any
successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that is secured by a Lien.

“Secured Recourse Indebtedness” means, with respect to any Person, all Recourse
Indebtedness of such Person that is secured by a Lien.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute, and the rules and regulations promulgated thereunder.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute, and the rules and regulations
promulgated thereunder.

“Self Insurance” has the meaning specified in Section 6.07(a).

“Significant Acquisition” means an acquisition (consummated in one transaction
or a series of transactions) by the Parent or another Consolidated Party of
assets of, or constituting, a Person that is not an Affiliate of the Parent
(whether by purchase of such assets, purchase of Person(s) owning such assets or
some combination thereof) with a minimum aggregate gross purchase price at least
equal to ten percent (10%) of the Total Asset Value as of the last day of the
fiscal quarter most recently ended prior to the date such acquisition is
consummated.

 

29



--------------------------------------------------------------------------------

“Significant Subsidiary” means, at any time, (i) each Unencumbered Property
Subsidiary, (ii) each Subsidiary of the Parent (other than an Unencumbered
Property Subsidiary) which represents (a) 10.0% or more of EBITDA of the Parent
and its Subsidiaries, (b) 10.0% or more of consolidated total assets of the
Parent and its Subsidiaries or (c) 10.0% or more of consolidated total revenues
of the Parent and its Subsidiaries, in each case as determined at the end of the
then most recently ended fiscal quarter of the Parent based on the financial
statements of the Parent delivered to the Administrative Agent pursuant to
Sections 6.01(a) or (b) for such fiscal quarter or fiscal year, as applicable,
and (iii) any Subsidiary of the Parent (other than an Unencumbered Property
Subsidiary) which, when aggregated with all other Subsidiaries of the Parent
that are not otherwise Significant Subsidiaries, would constitute a Significant
Subsidiary under clause (ii) of this definition.

“Single Asset Entity” means a Person (other than an individual) that (a) only
owns a single Property and/or cash and other assets of nominal value incidental
to such Person’s ownership of such Property; (b) is engaged only in the business
of owning, developing and/or leasing such Property; and (c) receives
substantially all of its gross revenues from such Property. In addition, if the
assets of a Person consist solely of (i) Equity Interests in one or more other
Single Asset Entities and (ii) cash and other assets of nominal value incidental
to such Person’s ownership of the other Single Asset Entities, such Person shall
also be deemed to be a Single Asset Entity for purposes of this Agreement (such
an entity, a “Single Asset Holding Company”).

“Single Asset Holding Company” has the meaning given that term in the definition
of Single Asset Entity.

“Single Employer Pension Plan” means any employee pension benefit plan
(including a Multiple Employer Plan and excluding a Multiemployer Plan) that is
maintained or is contributed to by the Borrower or any ERISA Affiliate and is
either covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 of the Code.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website(or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the Parent substantially in the form of Exhibit H.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s

 

30



--------------------------------------------------------------------------------

ability to pay such debts and liabilities as they mature, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent. For the avoidance of doubt, the Borrower shall be deemed a
Subsidiary of the Parent so long as the management of the Borrower is
controlled, directly, or indirectly through one or more intermediaries, or both,
by the Parent.

“Subsidiary Guarantor” means, (a) at all times prior to the Investment Grade
Release, each Unencumbered Property Subsidiary and (b) upon and at all times
following the Investment Grade Release, each Unencumbered Property Subsidiary
(if any) that is a borrower or guarantor of, or otherwise obligated in respect
of, any Recourse Indebtedness, only for so long as such Subsidiary remains
obligated in respect of such Recourse Indebtedness; in each case under clauses
(a) and (b), to the extent such Subsidiary has not been released from its
obligations hereunder in accordance with Section 10.19(b) or Section 10.19(c),
as applicable, or otherwise with the consent of the Administrative Agent and
Required Lenders.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and

 

31



--------------------------------------------------------------------------------

termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).

“Syndication Agent” means Capital One, National Association, in its capacity as
syndication agent under any of the Loan Documents.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, means liabilities and obligations of such Person in
respect of “off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of
Regulation S-K promulgated under the Securities Act) which such Person would be
required to disclose in the “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” section of the report on Form 10-Q or Form
10-K (or their equivalents) to be filed with the SEC.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tax Protection Agreement” means, collectively, (a) that certain Tax Protection
Agreement, dated as of October 7, 2013 among the Parent, the Borrower, and the
other parties named therein and (b) that certain Stockholders Agreement, dated
as of August 23, 2016 among Parent and Q REIT Holding LLC, and the other parties
named therein (and specifically, the tax related provisions in Article 6
thereof).

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of LIBOR Loans, having the same Interest Period made
by each of the Term Lenders pursuant to Section 2.01.

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01 in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption or New Lender Joinder
Agreement pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Term Facility” means, at any time, the aggregate principal amount of the Term
Loans of all Term Lenders outstanding at such time. The Term Facility on the
Closing Date is $175,000,000.

 

32



--------------------------------------------------------------------------------

“Term Lender” means at any time any Lender that holds Term Loans at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

“Term Note” means a promissory note made by the Borrower in favor of a
Term Lender evidencing Term Loans made by such Term Lender, substantially in the
form of Exhibit D-2.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

“Third Party Insurance Companies” has the meaning specified in Section 6.07(a).

“Threshold Amount” means (a) with respect to Recourse Indebtedness of any
Person, $50,000,000, (b) with respect to Nonrecourse Indebtedness of any Person,
$150,000,000 and (c) with respect to the Swap Termination Value owed by any
Person, $50,000,000.

“Total Asset Value” means, with respect to the Consolidated Group at any time,
the sum (without duplication) of the following:

(a)    an amount equal to (x) Net Operating Income derived from each Property
(other than the Empire State Observatory, each Disposed Property, each
Newly-Acquired Property, each unimproved land holding and each Property under
development (i.e., construction-in-progress)) owned by a Consolidated Party for
the then most recently ended fiscal quarter of the Parent, multiplied by four,
divided by (y) the applicable Capitalization Rate for each such Property;

(b)    an amount equal to (x) the Net Operating Income derived by any
Consolidated Party from its operation of the Empire State Observatory (to the
extent the Empire State Observatory is not a Disposed Property at such time) for
the then most recently ended period of four consecutive fiscal quarters of the
Parent, divided by (y) the applicable Capitalization Rate;

(c)    the aggregate acquisition costs of all Newly-Acquired Properties at such
time;

(d)     the aggregate book value of all unimproved land holdings, Investments in
respect of costs to construct Properties (i.e., construction-in-progress),
Properties under development, commercial mortgage loans, commercial real
estate-related mezzanine loans and commercial real estate-related notes
receivable, in each case owned by a Consolidated Party at such time;

(e)     the Consolidated Group’s pro rata share of the foregoing items and
components thereof attributable to interests in Unconsolidated Affiliates; and

 

33



--------------------------------------------------------------------------------

(f)    Unrestricted Cash at such time;

provided, that notwithstanding the foregoing, for purposes of calculating Total
Asset Value at any time:

(i)    assets disposed of during the fiscal quarter ended on any date of
determination of Total Asset Value (or if such date is not the last day of a
fiscal quarter, the fiscal quarter then most recently ended) shall not be
included in the calculation of Total Asset Value as of such time;

(ii)    not more than five percent (5%) of the Total Asset Value at any time may
be attributable to unimproved land holdings, with any excess over the foregoing
limit being excluded from Total Asset Value;

(iii)    not more than ten percent (10%) of the Total Asset Value at any time
may be attributable to commercial mortgage loans, commercial real estate-related
mezzanine loans and commercial real estate-related notes receivable, with any
excess over the foregoing limit being excluded from Total Asset Value;

(iv)    not more than twenty percent (20%) of the Total Asset Value at any time
may be attributable to costs to construct real property assets (i.e.,
construction-in-progress) and real property assets under development, with any
excess over the foregoing limit being excluded from Total Asset Value;

(v)    not more than fifteen percent (15%) of the Total Asset Value at any time
may be attributable to Investments in Unconsolidated Affiliates, with any excess
over the foregoing limit being excluded from Total Asset Value; and

(vi)    not more than thirty percent (30%) of the Total Asset Value at any time
may be attributable to assets described in clauses (ii) through (v) above, with
any excess over the foregoing limit being excluded from Total Asset Value.

“Total Indebtedness” means, as at any date of determination, the sum of (i) the
aggregate amount of all Indebtedness of the Consolidated Group determined on a
consolidated basis and (ii) the Consolidated Group Pro Rata Share of
Indebtedness of Unconsolidated Affiliates, in each case on such date.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Total Secured Indebtedness” means, as at any date of determination, the sum of
(i) the aggregate amount of all Secured Indebtedness of the Consolidated Group
determined on a consolidated basis and (ii) the Consolidated Group Pro Rata
Share of Secured Indebtedness of Unconsolidated Affiliates, in each case on such
date.

“Total Unsecured Indebtedness” means, as at any date of determination, the sum
of (i) all Unsecured Indebtedness of the Consolidated Group determined on a
consolidated basis and (ii) the Consolidated Group Pro Rata Share of Unsecured
Indebtedness of Unconsolidated Affiliates.

 

34



--------------------------------------------------------------------------------

“Type” means, with respect to a Term Loan, its character as a Base Rate Loan, a
LIBOR Daily Rate Loan or a LIBOR Loan.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unconsolidated Affiliate” means, at any date, any Person (x) in which the
Consolidated Group, directly or indirectly, holds an Equity Interest, which
investment is accounted for in the consolidated financial statements of the
Consolidated Group on an equity basis of accounting and (y) whose financial
results are not consolidated with the financial results of the Consolidated
Group under GAAP.

“Unencumbered Asset Value” means, at any time, without duplication, the sum of
the following:

(a)     the aggregate Unencumbered Property Value for all Unencumbered Eligible
Properties;

(b)    the aggregate book value of Investments in respect of costs to construct
Properties (i.e., construction-in-progress) and real property assets under
development;

(c)    the aggregate book value of commercial mortgage loans that are Wholly
Owned by the Borrower or a Wholly-Owned Subsidiary thereof; and

(d)    Unrestricted Cash, in each case at such time;

provided, that notwithstanding the foregoing, for purposes of determining
Unencumbered Asset Value at any time:

(i)    the portion of Unencumbered Asset Value attributable to Investments in
respect of costs to construct Properties (i.e., construction-in-progress), real
property assets under development and commercial mortgage loans in excess of
fifteen percent (15%) of Unencumbered Asset Value at such time shall be
disregarded; and

(ii)    the Unencumbered Asset Value attributable to all Unencumbered Eligible
Properties that are owned, or ground leased pursuant to an Eligible Ground
Lease, by a Controlled Joint Venture or Controlled Joint Venture Subsidiary, in
excess of twenty percent (20%) of Unencumbered Asset Value at such time shall be
disregarded.

 

35



--------------------------------------------------------------------------------

“Unencumbered Eligible Property” has the meaning specified in the definition of
Unencumbered Property Criteria. For the avoidance of doubt, Properties listed on
Schedule 1 shall each be considered an Unencumbered Eligible Property on the
Closing Date.

“Unencumbered Interest Coverage Ratio” means, as of the last day of each fiscal
quarter of the Parent, the ratio of (i) the sum of (x) the aggregate
Unencumbered NOI with respect to all Unencumbered Eligible Properties (other
than for the Empire State Observatory) for such fiscal quarter plus (y) with
respect to the Empire State Observatory, the aggregate Unencumbered NOI with
respect to such Unencumbered Eligible Property for the most recently ended
period of four fiscal quarters of the Parent divided by four, to (ii) the
portion of Interest Expense for such fiscal quarter that is attributable to
Unsecured Indebtedness.

“Unencumbered NOI” means, as of the last day of any period, the aggregate Net
Operating Income for such period attributable to all Unencumbered Eligible
Properties owned or ground leased pursuant to an Eligible Ground Lease during
such period; provided, that in determining the Unencumbered NOI for any period
attributable to an Unencumbered Eligible Property that is owned by or ground
leased to a Controlled Joint Venture or a Controlled Joint Venture Subsidiary,
the Net Operating Income of such Unencumbered Eligible Property shall, for such
period, be deemed to be the Loan Party Pro Rata Share of such Net Operating
Income.

“Unencumbered Property Criteria” means, in order for any Property (for the
avoidance of doubt, including the Empire State Observatory, subject to the last
paragraph of this definition) to be included as an Unencumbered Eligible
Property it must meet and continue to satisfy each of the following criteria
(each such Property that meets such criteria being referred to as an
“Unencumbered Eligible Property”):

(a)     The Property is primarily an office and/or retail property.

(b)     The Property is Wholly-Owned in fee simple directly by, or is ground
leased pursuant to an Eligible Ground Lease directly to a Person that is
organized in a state within the United States of America or in the District of
Columbia and is (i) the Borrower, (ii) a Guarantor, (iii) following the
Investment Grade Release, a Wholly Owned Subsidiary of the Borrower that is not
a borrower or guarantor of, or otherwise obligated in respect of, any Recourse
Indebtedness unless it is a Guarantor, (iv) a Controlled Joint Venture or (v) a
Controlled Joint Venture Subsidiary.

(c)     Each Indirect Owner with respect to the Property must be a Wholly Owned
Subsidiary of the Borrower that is organized in a state within the United States
of America or in the District of Columbia and either (i) be a Guarantor or
(ii) following the Investment Grade Release, is not a borrower or guarantor of,
or otherwise obligated in respect of, any Recourse Indebtedness unless it is a
Guarantor; provided, that if the Property is owned directly by a Controlled
Joint Venture Subsidiary, the immediate parent of such Controlled Joint Venture
Subsidiary must be a Controlled Joint Venture.

(d)     The Property must be located in a state within the United States of
America or in the District of Columbia.

 

36



--------------------------------------------------------------------------------

(e)    If such Property is owned directly by (or, if applicable, ground leased
pursuant to an Eligible Ground Lease directly to) a Wholly Owned Subsidiary of
the Borrower, then the Borrower must own, directly or indirectly, one hundred
percent (100%) of the issued and outstanding Equity Interests of such
Subsidiary, free and clear of any Lien (including, without limitation, any
restriction contained in the organizational documents of any such Subsidiary
that limits the ability to create a Lien thereon as security for indebtedness)
other than Permitted Equity Encumbrances.

(f)    If such Property is owned directly by (or, if applicable, ground leased
pursuant to an Eligible Ground Lease directly to) a Controlled Joint Venture or
Controlled Joint Venture Subsidiary, then all of the Equity Interests in such
Controlled Joint Venture owned by the applicable Joint Venture Partner(s) and,
if applicable, all of the Equity Interests in such Controlled Joint Venture
Subsidiary owned by the applicable Controlled Joint Venture, will be free and
clear of all Liens other than any Permitted Equity Encumbrances.

(g)    The Property is not subject to any ground lease (other than an Eligible
Ground Lease), Lien or any restriction on the ability of the Borrower, any
Unencumbered Property Subsidiary, Controlled Joint Venture or Controlled Joint
Venture Subsidiary with respect to such Property to transfer or encumber such
property or income therefrom or proceeds thereof, other than Permitted Property
Encumbrances.

(h)    The Property does not have any title, environmental, structural, or other
defects that would prevent the use of such Property in accordance with its
intended purpose and shall not be subject to any condemnation or similar
proceeding.

(i)    No Unencumbered Property Subsidiary, Controlled Joint Venture or
Controlled Joint Venture Subsidiary with respect to such Property shall be
subject to any proceedings under any Debtor Relief Law.

(j)    The Minimum Occupancy Condition is satisfied with respect to such
Property; provided, that such Property may be considered an Unencumbered
Eligible Property notwithstanding its failure to satisfy the Minimum Occupancy
Condition, so long as the failure to satisfy the Minimum Occupancy Condition is
cured and ceases to exist within forty-five (45) days following the occurrence
thereof.

(k)    No Unencumbered Property Subsidiary, Controlled Joint Venture or
Controlled Joint Venture Subsidiary with respect to such Property shall incur or
otherwise be liable for any Indebtedness other than (i) Nonrecourse
Indebtedness, (ii) Indebtedness under the Facilities and (iii) if such Person is
a Guarantor, Recourse Indebtedness.

Notwithstanding anything to the contrary contained above or elsewhere, if at any
time the Empire State Building ceases to be an Unencumbered Eligible Property
for any reason, the Empire State Observatory shall also automatically cease to
be an Unencumbered Eligible Property at such time.

 

37



--------------------------------------------------------------------------------

“Unencumbered Property Subsidiary” means each direct and indirect Wholly Owned
Subsidiary of the Borrower that is the Direct Owner or an Indirect Owner of all
or a portion of an Unencumbered Eligible Property.

“Unencumbered Property Value” means, as of any date of determination, (a) with
respect to each Unencumbered Eligible Property other than the Empire State
Observatory, (i) if such Unencumbered Eligible Property has been owned or ground
leased pursuant to an Eligible Ground Lease for the period of four full fiscal
quarters most recently ended on or prior to such date of determination, an
amount equal to (x) the Adjusted Unencumbered NOI from such Unencumbered
Eligible Property for the then most recently ended fiscal quarter of the Parent,
multiplied by four, divided by (y) the Capitalization Rate with respect to such
Unencumbered Eligible Property and (ii) if such Unencumbered Eligible Property
has not been owned or ground leased pursuant to an Eligible Ground Lease for the
period of four full fiscal quarters most recently ended on or prior to such date
of determination, an amount equal to the acquisition cost of such Unencumbered
Eligible Property (provided that with respect to any such Unencumbered Eligible
Property that is owned by or ground leased to a Controlled Joint Venture or a
Controlled Joint Venture Subsidiary, only the Loan Party Pro Rata Share of such
acquisition cost shall be included in the calculation of Unencumbered Asset
Value) and (b) with respect to the Empire State Observatory (for so long it is
an Unencumbered Eligible Property), an amount equal to (i) the Adjusted
Unencumbered NOI from such Unencumbered Eligible Property for the period of four
full fiscal quarters most recently ended on or prior to such date of
determination, divided by (ii) the applicable Capitalization Rate.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Cash” means, at any time, (a) the aggregate amount of cash and
Cash Equivalents of the Borrower and its Subsidiaries at such time that are not
subject to any pledge, Lien or control agreement (excluding statutory Liens in
favor of any depositary bank where such cash and Cash Equivalents are
maintained), minus (b) amounts included in the foregoing clause (a) that are
held by a Person other than the Borrower or any of its Subsidiaries as a deposit
or security for Contractual Obligations.

“Unsecured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that is not Secured Indebtedness. Notwithstanding the foregoing,
Unsecured Indebtedness shall include Recourse Indebtedness that is secured
solely by ownership interests in another Person that owns a Property which is
encumbered by a mortgage securing Indebtedness.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(f)(ii)(B)(III).

“Wells Fargo Bank” has the meaning specified in the introductory paragraph
hereto.

“Wholly Owned” means, with respect to the ownership by any Person of any
Property, that one hundred percent (100%) of the title to such Property is held
in fee directly or indirectly by, or one hundred percent (100%) of such Property
is ground leased pursuant to an Eligible Ground Lease directly or indirectly by,
such Person.

 

38



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” means, as to any Person, (a) any corporation 100% of
whose Equity Interests (other than directors’ qualifying shares) is at the time
owned by such Person and/or one or more Wholly Owned Subsidiaries of such Person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such Person and/or one or more Wholly Owned
Subsidiaries of such Person have a 100% equity interest at such time. For
purposes hereof, so long as the Borrower remains a Subsidiary of the Parent, the
Borrower and its Wholly-Owned Subsidiaries shall be deemed to be Wholly-Owned
Subsidiaries of the Parent.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

1.02     Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified,

 

39



--------------------------------------------------------------------------------

refer to such law or regulation as amended, modified or supplemented from time
to time, and (vi) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

(b)     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)     Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d)     Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a Division as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
Division Successor shall constitute a separate Person hereunder (and each
Division of any Person that is a Subsidiary, joint venture or any other like
term shall also constitute such a Person or entity).

1.03    Accounting Terms.

(a)     Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Parent and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

(b)     Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Administrative Agent shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (A) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(B) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.

 

40



--------------------------------------------------------------------------------

(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Parent and its Subsidiaries or to the
determination of any amount for the Parent and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Parent is required to consolidate
pursuant to FASB ASC 810 as if such variable interest entity were a Subsidiary
as defined herein.

1.04    Rounding. Any financial ratios required to be maintained by one or more
Loan Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05    Times of Day; Rates. Unless otherwise specified, all references herein
to times of day shall be references to Central time (daylight or standard, as
applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definitions of “LIBOR” and “LIBOR Daily Floating Rate” or with
respect to any rate that is an alternative or replacement for, or successor to,
any of such rates (including any LIBOR Successor Rate) or the effect of any of
the foregoing, or of any LIBOR Successor Rate Conforming Changes.

ARTICLE II.    THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    Commitments. Subject to the terms and conditions set forth herein, each
Term Lender severally agrees to make a single loan to the Borrower on the
Closing Date in an amount not to exceed such Term Lender’s Term Commitment;
provided, however, that after giving effect to any such Term Borrowing, (x) the
aggregate Outstanding Amount of all Term Loans shall not exceed the Term
Facility and (y) the Outstanding Amount of all Term Loans made by such Term
Lender shall not exceed such Term Lender’s Term Commitment. Term Loans that are
repaid or prepaid may not be reborrowed. Term Loans may be Base Rate Loans,
LIBOR Daily Rate Loans or LIBOR Loans, as further provided herein.

2.02    Borrowings, Conversions and Continuations of Loans.

(a)    Each Borrowing, each conversion of Loans from one Type to another, and
each continuation of LIBOR Loans shall be made upon the Borrower’s irrevocable
notice to the Administrative Agent, which may be given by telephone or a
Committed Loan Notice; provided that any telephonic notice must be confirmed
promptly by delivery to the Administrative Agent of a Committed Loan Notice.
Each such Committed Loan Notice must be received by the Administrative Agent not
later than 11:00 a.m. Central time (i) three Business Days prior to the

 

41



--------------------------------------------------------------------------------

requested date of any Borrowing of, conversion to1 or continuation of LIBOR
Loans or of any conversion of LIBOR Loans to Base Rate Loans or LIBOR Daily Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans or
LIBOR Daily Rate Loans or conversion of Base Rate Loans to LIBOR Daily Rate
Loans or LIBOR Daily Rate Loans to Base Rate Loan; provided, however, that if
the Borrower wishes to request LIBOR Loans having an Interest Period other than
one, three or six months, in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. Central time four Business Days prior to the requested
date of such Borrowing, conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to the Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. Not later
than 11:00 a.m. Central time, three Business Days before the requested date of
such Borrowing, conversion or continuation, the Administrative Agent shall
notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each
Borrowing of, conversion to or continuation of LIBOR Loans shall be in a minimum
principal amount of $5,000,000. Each Borrowing of or conversion to Base Rate
Loans and LIBOR Daily Rate Loans shall be in a minimum principal amount of
$500,000. Each Committed Loan Notice shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of, Loans from one Type to another, or a
continuation of LIBOR Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or continued or to which existing Loans
are to be converted and (v) if applicable, the duration of the Interest Period
with respect thereto. If the Borrower fails to specify a Type of Loan in a
Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, LIBOR Daily Rate Loans. Any automatic conversion to LIBOR
Daily Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to such LIBOR Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of LIBOR Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

(b)    Following receipt of a Committed Loan Notice requesting a Borrowing, the
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to LIBOR
Daily Rate Loans described in Section 2.02(a). In the case of a Borrowing, each
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Principal Office not later than 1:00 p.m.
Central time on the Business Day specified in the applicable Committed Loan
Notice. Subject to fulfillment of all applicable conditions set forth in
Section 4.02 (and if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make available to the Borrower in
the account specified by the Borrower in the Disbursement Instruction Agreement
on the Closing Date, the proceeds of such amounts received by the Administrative
Agent.

 

 

1 

This covers conversion of LIBOR Loans to both Base Rate and LIBOR Daily Rate, so
not necessary to add “or LIBOR Daily Rate Loans to LIBOR Loans”

 

42



--------------------------------------------------------------------------------

(c)    Except as otherwise provided herein, a LIBOR Loan may be continued or
converted only on the last day of an Interest Period for such LIBOR Loan. During
the existence of a Default, no Loan may be requested as, converted to or
continued as a LIBOR Loan without the consent of the Required Lenders.

(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for a LIBOR Loan
upon determination of such interest rate.

(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than eight (8) Interest Periods in effect with respect to all Loans.

2.03    [Intentionally Omitted].

2.04    [Intentionally Omitted].

2.05    [Intentionally Omitted].

2.06    Prepayments. The Borrower may, upon notice to the Administrative Agent
pursuant to delivery to the Administrative Agent of a Notice of Loan Prepayment,
at any time or from time to time voluntarily prepay Term Loans in whole or in
part; provided that (i) such notice must be received by the Administrative Agent
not later than 11:00 a.m. Central time (A) three Business Days prior to any date
of prepayment of LIBOR Loans and (B) on the date of prepayment of Base Rate
Loans or LIBOR Daily Rate Loans; (ii) any prepayment of LIBOR Loans shall be in
a principal amount of $3,000,000; and (iii) any prepayment of Base Rate Loans or
LIBOR Daily Rate Loans shall be in a principal amount of $500,000 or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify (x) the date and amount of such prepayment, (y) the Type(s)
of Loans to be prepaid and, (z) if LIBOR Loans are to be prepaid, the Interest
Period(s) of such LIBOR Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a LIBOR Loan shall also be accompanied by all accrued interest
on the amount prepaid, together with any additional amounts required pursuant to
Section 3.05. If at any time on or prior to December 31, 2021, principal of the
Term Loans is prepaid in whole or in part for any reason, whether pursuant to
this Section 2.06, Section 8.02 or otherwise, the Borrower shall at the time of
such prepayment pay to the Administrative Agent, for the account of the Lenders,
a prepayment fee equal to (x) if such prepayment occurs on or prior to
December 31, 2020, 2.00% of the principal amount so prepaid, and (y) if such
prepayment occurs after December 31, 2020 but on or prior to December 31, 2021,
1.00% of the principal amount so prepaid. If at any time on or after January 1,
2022, principal of the Term Loans is prepaid in whole or in part for any reason,
whether pursuant to this Section 2.06, Section 8.02 or otherwise, no prepayment
fee shall be due and payable.

2.07    [Intentionally Omitted].

 

43



--------------------------------------------------------------------------------

2.08    Repayment of Loans. The Borrower shall repay to the Term Lenders on the
Maturity Date the aggregate principal amount of Term Loans outstanding on such
date.

2.09    Interest.

(a)    Subject to the provisions of subsection (b) below, (i) each LIBOR Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to LIBOR for such Interest Period plus
the Applicable Rate; (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; and (iii) each
LIBOR Daily Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the
LIBOR Daily Floating Rate plus the Applicable Rate.

(b)    While any Event of Default exists under Section 8.01(a)(i) or (f), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(c)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clause (b) above), the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(d)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(e)    All accrued and unpaid interest on the outstanding principal amount of
each Loan shall be payable (i) monthly in arrears on the first day of each
month, commencing with the first full calendar month occurring after the Closing
Date and (ii) on any date on which the principal balance of such Loan is due and
payable in full (whether at maturity, due to acceleration or otherwise).
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.10    Fees.

(a)    The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letters. Such fees shall be fully earned when paid and shall not be
refundable for any reason.

(b)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

44



--------------------------------------------------------------------------------

2.11    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the LIBOR Market Index Rate) shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.13(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Parent, or for any other reason, (i) the ratio of
Total Indebtedness to Total Asset Value as calculated by the Loan Parties as of
any applicable date was inaccurate and (ii) a proper calculation of Total
Indebtedness to Total Asset Value would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Parent or any other Loan
Party under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent or any Lender), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent or any
Lender, as the case may be, under Section 2.09(b) or 2.09(c) or under Article
VIII. The Borrower’s obligations under this paragraph shall survive the payment
in full of the Obligations and the termination of this Agreement.

2.12    Evidence of Debt. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) Notes that
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Notes and endorse thereon the date, Type (if
applicable), amount and maturity of its applicable Loans and payments with
respect thereto.

 

45



--------------------------------------------------------------------------------

2.13     Payments Generally; Administrative Agent’s Clawback.

(a)     General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Principal Office in Dollars and in immediately available funds not later than
1:00 p.m. Central time on the date specified herein. The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 1:00 p.m. Central time shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

(b)    (i) Funding of Loans by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of LIBOR Loans (or, in the case of any
Borrowing of Base Rate Loans or LIBOR Daily Rate Loans, prior to 12:00 noon
Central time on the date of such Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans or LIBOR Daily Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii)     Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower will not make such payment, the
Administrative

 

46



--------------------------------------------------------------------------------

Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)     Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)     Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 10.04(c) are several and
not joint. The failure of any Lender to make any Loan or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 10.04(c).

(e)     Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.14     Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

(i)     if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

47



--------------------------------------------------------------------------------

(ii)     the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than an
assignment to the Borrower or any Affiliate thereof (as to which the provisions
of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower or any Guarantor rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
or such Guarantor in the amount of such participation.

2.15    [Intentionally Omitted].

2.16    Increase in Facilities.

(a)     Request for Increase. Provided there exists no Default, upon written
notice to the Administrative Agent, the Borrower may, at any time and from time
to time after the Closing Date, request to increase the aggregate amount of the
Facilities to an amount not exceeding $225,000,000 by requesting an increase in
the Term Facility (each such increase, an “Incremental Term Increase”) or
establishing a new (or increasing an existing) tranche of pari passu term
facility (each an “Incremental Term Loan Facility”; each Incremental Term Loan
Facility and Incremental Term Increase are collectively referred to as
“Incremental Facilities”); provided that (i) each Incremental Term Increase
shall be on the same terms as the Term Facility, (ii) the terms and conditions
of each Incremental Term Loan Facility will be determined by the Borrower and
the lenders under such Incremental Term Loan Facility and consented to by the
Administrative Agent, such consent, subject to clause (iii) of the last proviso
to Section 10.01, not to be unreasonably withheld, conditioned or delayed, and
(iii) the conditions to the making of a Credit Extension set forth in
Section 4.02 (other than Section 4.02(c)) shall be satisfied or waived. At the
time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders).

Each notice from the Borrower pursuant to this Section 2.16(a) shall specify
(i) whether it proposes an Incremental Term Increase or an Incremental Term Loan
Facility, (ii) if it proposes an Incremental Term Loan Facility, the proposed
terms thereof and (iii) the identity of each Lender and each Eligible Assignee
that it has approached or proposes to approach to provide all or a portion of
such Incremental Facility (subject in each case to any requisite consents
required under Section 10.06). At the time of sending such notice, the Borrower
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender (if any) identified in such notice is requested to
respond (which shall in no event be less than ten (10) Business Days from the
date of delivery of such notice to such Lender). Each Lender (if any) identified
in such notice shall endeavor to notify the Administrative Agent within the
specified period for a response whether or not it agrees to provide all or a
portion of such increase and, if so, the

 

48



--------------------------------------------------------------------------------

amount of such requested increase that it proposes to provide. Any Lender
approached to provide all or a portion of such increase may elect or decline, in
its sole discretion, to provide all or a portion of such increase in the
applicable facility offered to it. Any Lender not responding within such time
period shall be deemed to have declined to provide any portion of the requested
increase. Any Eligible Assignee providing any portion of the requested increase
that is not an existing Lender shall become a Lender pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent and its counsel (a “New Lender Joinder Agreement”). The Administrative
Agent shall promptly notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.

(b)     Effective Date and Allocations. If pursuant to this Section the
Facilities are increased pursuant to an Incremental Facility, the Administrative
Agent and the Borrower shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such Incremental Facility.

(c)     Conditions to Effectiveness of Incremental Facility. As conditions
precedent to each Incremental Facility, (i) the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the applicable
Increase Effective Date signed by a Responsible Officer of such Loan Party
(x) (1) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase or (2) certifying that, as of such
Increase Effective Date, the resolutions delivered to the Administrative Agent
on the Closing Date include approval to increase the maximum aggregate principal
amount of all commitments and outstanding loans under this Agreement to an
amount at least equal to $225,000,000, and (y) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects (or, if qualified by
materiality, Material Adverse Effect or similar language, in all respects) on
and as of such Increase Effective Date, except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (or, if qualified by materiality, Material Adverse Effect or similar
language, in all respects) as of such earlier date and except that for purposes
of this Section 2.16, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (B) no Default exists, (ii) the Administrative Agent shall
have received (x) a New Lender Joinder Agreement for each Eligible Assignee
(other than a Lender), if any, participating in such increase, which New Lender
Joinder Agreement shall be duly executed by the Borrower and each such Eligible
Assignee and acknowledged and consented to in writing by the Administrative
Agent and (y) written confirmation from each existing Lender, if any,
participating in such increase of the amount of term loans and/or term loan
commitments to be provided by it, (iii) the Borrower shall have paid the fees,
if any, required to be paid pursuant to the Fee Letters in connection therewith
and (iv) upon the reasonable request of any Lender or potential Lender made at
least ten (10) Business Days prior to the applicable Increase Effective Date,
the Borrower shall have provided to such Lender or potential Lender, and such
Lender or potential Lender shall be reasonably satisfied with, the documentation
and other information so requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the PATRIOT Act and the Beneficial Ownership Regulation (including a
Beneficial Ownership Certification), in each case at least five (5) Business
Days prior to such Increase Effective Date.

 

49



--------------------------------------------------------------------------------

(d)     Settlement Procedures. On each Increase Effective Date, promptly
following fulfillment of the conditions set forth in clause (c) of this
Section 2.16, the Administrative Agent shall notify the Lenders of the
occurrence of the increase effected on such Increase Effective Date, the amount
of the increase, the nature of the increase (i.e., an Incremental Term Increase
or an Incremental Term Loan Facility) and the amount of the Term Commitment and
Applicable Percentage of each Term Lender as a result thereof.

(e)     Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or 10.01 to the contrary.

2.17    Funds Transfer Disbursements. The Borrower hereby authorizes the
Administrative Agent to disburse the proceeds of any Loan made by the Lenders or
any of their Affiliates pursuant to the Loan Documents as requested by a
Responsible Officer of the Borrower to any of the accounts designated in the
Disbursement Instruction Agreement.

2.18    Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, and
Section 10.01.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Term Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; third, to the payment
of any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting

 

50



--------------------------------------------------------------------------------

Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with their respective Applicable Percentages.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and, subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III.    TAXES, YIELD PROTECTION AND ILLEGALITY

3.01     Taxes.

(a)     [Intentionally Omitted].

(b)     Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i)     Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of an applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (f) below.

(ii)     If any Withholding Agent shall be required by any applicable Laws to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the applicable
Withholding Agent shall withhold or make such deductions as are determined by
the applicable Withholding Agent to be required based upon the information and
documentation it has received pursuant to subsection (f) below,

 

51



--------------------------------------------------------------------------------

(B) the applicable Withholding Agent shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(c)     Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (b) above, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(d)     Tax Indemnifications.

(i)     The Borrower shall and does hereby indemnify each Recipient, and shall
make payment in respect thereof within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. The
Borrower shall, and does hereby, indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 days after demand therefor, for any
amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(d)(ii) below. For the
avoidance of doubt, (A) to the extent the Administrative Agent indefeasibly
receives payment in full from the Borrower pursuant to the immediately preceding
sentence for an amount that a Lender was required to indemnify the
Administrative Agent for pursuant to clause (y) or (z) of Section 3.01(d)(ii),
and subsequent thereto the Administrative Agent receives payment from such
Lender (including by way of set off pursuant to the last sentence of
Section 3.01(d)(ii)) for that same indemnity that was previously paid in full by
the Borrower, the Administrative Agent will promptly turn over to the Borrower
the amount so received (including by way of set off pursuant to the last
sentence of Section 3.01(d)(ii)) from such Lender (but in any event not in
excess of the amount previously paid by the Borrower to the Administrative Agent
in respect of such indemnity) and (B) to the extent the Administrative Agent
receives a payment from the Borrower pursuant to the immediately preceding
sentence for an amount that a Lender was required to indemnify the
Administrative Agent for pursuant to clause (y) or (z) of Section 3.01(d)(ii),
such Lender shall be liable to the Borrower for reimbursement of such payment.

 

52



--------------------------------------------------------------------------------

(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(d) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent or the Borrower in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).

(e)     Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(f)     Status of Lenders; Tax Documentation.

(i)     Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding

 

53



--------------------------------------------------------------------------------

anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)     Without limiting the generality of the foregoing,

(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly completed executed copies of IRS Form
W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, duly completed executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(II)     duly completed executed copies of IRS Form W-8ECI;

(III)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) duly completed executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable); or

 

54



--------------------------------------------------------------------------------

(IV)    to the extent a Foreign Lender is not the beneficial owner, duly
completed executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit J-4 on behalf of each such direct and
indirect partner;

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), duly completed executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii)     Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

55



--------------------------------------------------------------------------------

(g)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.

(h)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its Lending Office to perform any of its obligations hereunder or
make, maintain or fund or charge interest with respect to any Credit Extension
or to determine or charge interest rates based upon LIBOR or the LIBOR Daily
Floating Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to issue, make, maintain, fund or charge interest with respect to any
Credit Extension or continue LIBOR Loans or to convert Base Rate Loans or LIBOR
Daily Rate Loans to LIBOR Loans or to convert LIBOR Loans or Base Rate Loans to
LIBOR Daily Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the LIBOR Market Index Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBOR Market Index Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the

 

56



--------------------------------------------------------------------------------

Administrative Agent), prepay or, if applicable, convert all LIBOR Loans and/or
LIBOR Daily Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
LIBOR Market Index Rate component of the Base Rate), immediately in the case of
LIBOR Daily Rate Loans and, in the case of LIBOR Loans, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such LIBOR Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such LIBOR Loans and (y) if such notice asserts
the illegality of such Lender determining or charging interest rates based upon
LIBOR, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the LIBOR
Market Index Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon LIBOR. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted, together with any additional amounts required pursuant to
Section 3.05.

3.03    Inability to Determine Rates.

(a)    If in connection with any request for a LIBOR Loan or LIBOR Daily Rate
Loan, a conversion to a LIBOR Loan or LIBOR Daily Rate Loan or continuation of a
LIBOR Loan, (i) the Administrative Agent determines that (A) Dollar deposits are
not being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such LIBOR Loan or the
applicable term with respect to any LIBOR Daily Rate Loan or (B) both
(x) adequate and reasonable means do not exist for determining LIBOR for any
requested Interest Period with respect to a proposed LIBOR Loan or in connection
with an existing or proposed Base Rate Loan or LIBOR Daily Rate Loan and (y) the
circumstances described in Section 3.03(c)(i) do not apply (in each case with
respect to clause (i) above, “Impacted Loans”) or (ii) the Administrative Agent
or the Required Lenders determine that for any reason LIBOR for any requested
Interest Period with respect to a proposed LIBOR Loan or the LIBOR Daily
Floating Rate for any applicable term with respect to any LIBOR Daily Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
LIBOR Loan or LIBOR Daily Rate Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain LIBOR Loans or LIBOR Daily Rate Loans shall be
suspended, (to the extent of the affected LIBOR Loans, Interest Periods or LIBOR
Daily Rate Loans), and (y) in the event of a determination described in the
preceding sentence with respect to the LIBOR Market Index Rate component of the
Base Rate, the utilization of the LIBOR Market Index Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (or, in the case of a determination by the Required Lenders
described in clause (ii) of Section 3.03(a), until the Administrative Agent upon
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBOR Loans (to the extent of the affected
LIBOR Loans or Interest Periods) or any pending request for a Borrowing of LIBOR
Daily Rate Loans (to the extent of the affected LIBOR Daily Rate Loans or
periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

 

57



--------------------------------------------------------------------------------

(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 3.03(a), the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (i) of the first sentence of Section 3.03(a),
(2) the Administrative Agent determines, or the affected Lenders notify the
Administrative Agent and the Borrower, that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.

(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:

(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.03 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks and,

 

58



--------------------------------------------------------------------------------

in each case, including any mathematical or other adjustments to such benchmark
giving due consideration to any evolving or then existing convention for similar
Dollar denominated syndicated credit facilities for such benchmarks, which
adjustment or method for calculating such adjustment shall be published on an
information service as selected by the Administrative Agent from time to time in
its reasonable discretion and may be periodically updated (the “Adjustment;” and
any such proposed rate, a “LIBOR Successor Rate”), and any such amendment or
Adjustment shall become effective at 5:00 p.m. Central time on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders (A) in the case of an amendment to
replace LIBOR with a rate described in clause (x) above, object to the
Adjustment; or (B) in the case of an amendment to replace LIBOR with a rate
described in clause (y) above, object to such amendment; provided that for the
avoidance of doubt, in the case of clause (A), the Required Lenders shall not be
entitled to object to any SOFR-Based Rate contained in any such amendment. Such
LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
LIBOR Loans and/or LIBOR Daily Rate Loans shall be suspended, (to the extent of
the affected Loans or Interest Periods), and (y) the LIBOR Market Index Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBOR Loans (to the extent of the affected
LIBOR Loans or Interest Periods) or any pending request for a Borrowing of LIBOR
Daily Rate Loans (to the extent of the affected LIBOR Daily Rate Loans or
periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans (subject to the foregoing clause (y))
in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Conforming Changes to the Lenders reasonably
promptly after such amendment becomes effective.

 

59



--------------------------------------------------------------------------------

3.04    Increased Costs.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR);

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.

(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender, or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity requirements), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for

 

60



--------------------------------------------------------------------------------

any increased costs incurred or reductions suffered more than nine months prior
to the date that such Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e)    [Intentionally Omitted].

(f)    Consistent Treatment. Each Lender agrees that amounts claimed under this
Section 3.04 shall be reasonably determined by such Lender (which determination
shall be made in good faith (and not on an arbitrary or capricious basis) and
consistent with similarly situated customers of the applicable Lender under
agreements having provisions similar to this Section 3.04 after consideration of
such factors as such Lender then reasonably determines to be relevant).

3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan or a LIBOR Daily Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c)    any assignment of a LIBOR Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each LIBOR Loan
made by it at the rate referred to in clause (i) of the definition of LIBOR used
in determining LIBOR for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Loan was in fact so funded.

3.06    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrower through any Lending Office, provided that the
exercise of this option

 

61



--------------------------------------------------------------------------------

shall not affect or increase the obligation of the Borrower to repay the Credit
Extension in accordance with the terms of this Agreement. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of the Borrower such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.

ARTICLE IV.    CONDITIONS PRECEDENT

4.01    Conditions of Effectiveness. The effectiveness of this Agreement is
subject to satisfaction of the following conditions precedent:

(a)    The Administrative Agent’s receipt of the following, each of which shall
be original, or e-mail (in a .pdf format) or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:

(i)    executed counterparts of this Agreement and the Guaranty Agreement, in
such number as reasonably requested by Administrative Agent;

(ii)    a Term Note executed by the Borrower in favor of each Lender requesting
such Note (which, to the extent delivered via e-mail (in a .pdf format) or
telecopies, shall be followed promptly by originals);

(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;

 

62



--------------------------------------------------------------------------------

(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and each Loan Party is validly existing, in good standing and qualified to
engage in business in (A) its jurisdiction of organization and (B) each other
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect;

(v)    a favorable opinion of Goodwin Procter LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;

(vi)    a favorable opinion of Venable LLP, local counsel to the Loan Parties in
Maryland, addressed to the Administrative Agent and each Lender, as to such
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request;

(vii)    a certificate of a Responsible Officer of the Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by each Loan Party, and
the validity against each Loan Party, of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(viii)    a certificate signed by a Responsible Officer of the Borrower
certifying that (1) no action, suit, investigation or proceeding is pending or,
to the knowledge of any Loan Party, threatened in any court or before any
arbitrator or Governmental Authority that (A) challenges the validity or
enforceability of this Agreement, any other Loan Document or any of the
transactions contemplated hereby or thereby, or otherwise purports to restrict
or prohibit the performance of all or any portion of this Agreement, any other
Loan Document or any of the transactions contemplated hereby or thereby or
(B) could reasonably be expected to have a Material Adverse Effect and (2) since
the date of the Audited Financial Statements, there has not occurred any event
or condition that has had or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect;

(ix)    a Solvency Certificate from the Parent certifying that, after giving
effect to the transactions to occur on the Closing Date (including, without
limitation, all Credit Extensions to occur on the Closing Date), the Parent and
its Subsidiaries on a consolidated basis are Solvent;

(x)    the financial statements referenced in Sections 5.05(a) and (b);

 

63



--------------------------------------------------------------------------------

(xi)    a certificate, substantially in the form of Exhibit E or otherwise
satisfactory to the Administrative Agent, signed by a Responsible Officer of the
Parent and evidencing that, giving pro forma effect as of December 31, 2019 to
the transactions to occur on or about the Closing Date (including, all Credit
Extensions to occur on the Closing Date and the use of proceeds thereof), as of
the date of the Closing Date, the Loan Parties are in pro forma compliance with
the financial covenants contained in Section 7.11, setting forth a calculation
of the ratio of Total Indebtedness to Total Asset Value as of the last day of
the fiscal quarter ending December 31, 2019, and including a schedule of
Unencumbered Eligible Properties, all in form and detail reasonably satisfactory
to the Administrative Agent (such certificate, the “Pro Forma Closing Date
Compliance Certificate”); and

(xii)    a Disbursement Instruction Agreement effective as of the Closing Date.

(b)    The Administrative Agent and each Lender shall have received all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act, the Beneficial Ownership Regulation (including a Beneficial
Ownership Certification) and other customary requirements at least five
(5) Business Days prior to the Closing Date to the extent such information is
requested not later than ten (10) Business Days prior to the Closing Date.

(c)    All fees required hereunder or under the Fee Letters to be paid on or
before the Closing Date to the Administrative Agent, the Arrangers and the
Lenders shall have been paid.

(d)    Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced (which invoice may be in summary form) prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

64



--------------------------------------------------------------------------------

4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans from one Type to another, or a
continuation of LIBOR Loans) is subject to the following conditions precedent:

(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (or, if qualified
by materiality, Material Adverse Effect or similar language, in all respects) on
and as of the date of the proposed Credit Extension, except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (or, if qualified by materiality, Material Adverse Effect or
similar language, in all respects) as of such earlier date and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01.

(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(c)    The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans from one Type to another, or a continuation of LIBOR
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V.    REPRESENTATIONS AND WARRANTIES

The Borrower and the Parent each represents and warrants to the Administrative
Agent and the Lenders that:

5.01    Existence, Qualification and Power. Each Loan Party, and each of its
Subsidiaries, (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party and
consummate the transactions contemplated by the Loan Documents, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (a) (solely with respect to any Person that is not a
Loan Party), clause (b)(i) or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

65



--------------------------------------------------------------------------------

5.02     Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of (or the requirement to create)
any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law, except
with respect to any breach or contravention or payment referred to in clauses
(b) and (c), to the extent that such conflict, breach, contravention or payment
could not reasonably be expected to have a Material Adverse Effect.

5.03     Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or (b) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents, except for the approvals, consents, exemptions, authorizations,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect.

5.04     Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by bankruptcy insolvency, reorganization, receivership, moratorium or
other laws affecting creditors’ rights generally and by general principles of
equity.

5.05     Financial Statements; No Material Adverse Effect.

(a)     The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, (ii) fairly present the consolidated
financial condition of the Parent and its Subsidiaries as of the date thereof
and the consolidated results of their operations for the period covered thereby
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Parent and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.

(b)     The unaudited consolidated balance sheet of the Parent and its
Subsidiaries dated September 30, 2019, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present the consolidated financial
condition of the Parent and its Subsidiaries as of the date thereof and the
consolidated results of their operations

 

66



--------------------------------------------------------------------------------

for the period covered thereby and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Parent and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness; subject, in the case of clauses (i) and (ii) above, to the absence
of footnotes and to normal year-end audit adjustments.

(c)     Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

(d)     The consolidated forecasted balance sheet, statement of income and cash
flows of the Consolidated Group delivered pursuant to Section 6.01(c) were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Parent’s best estimate of its future financial condition and performance;
provided, such forecasts are not to be viewed as facts and that actual results
during the period or periods covered by such forecasts may differ from such
forecasts and that the differences may be material.

5.06     Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower and the Parent, threatened
in writing, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any of its Subsidiaries or against
any of their properties or revenues that (a) purport to affect or pertain to
this Agreement, any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, if adversely determined,
could reasonably be expected to have a Material Adverse Effect.

5.07     No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08     Ownership of Property. Each Loan Party and each of its Subsidiaries has
good record and insurable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.09     Environmental Compliance.

(a)     The Loan Parties and their respective Subsidiaries are not aware of any
Environmental Liabilities or claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

(b)     No property currently or, to the knowledge of the Loan Parties, formerly
owned or operated by any Loan Party or any of its Subsidiaries, is listed or, to
the knowledge of the Loan Parties, formally proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or, to the
knowledge of the Loan Parties, is adjacent to any such

 

67



--------------------------------------------------------------------------------

property except (i) with respect to any Unencumbered Eligible Property, as
disclosed in the Environmental Reports or as could not result in a material
Environmental Liability for any Loan Party or any of its Subsidiaries, or
(ii) with respect to any other property, as could not reasonably be expected to
have a Material Adverse Effect.

(c)     Hazardous Materials have not been released, discharged or disposed of
on, at, under or from (i) any Unencumbered Eligible Property except as disclosed
in the Environmental Reports or in a manner, form or amount that could not
reasonably be expected to result in a material Environmental Liability for any
Loan Party or any Subsidiary, or (ii) any property (other than an Unencumbered
Eligible Property) currently or, to the knowledge of the Loan Parties, formerly
owned or operated by any Loan Party or any of its Subsidiaries, except as could
not reasonably be expected to have a Material Adverse Effect.

(d)     Neither any Loan Party nor any of its Subsidiaries is undertaking, or
has completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at, on, under, or from any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law, that could result in a material
Environmental Liability for any Loan Party or any of its Subsidiaries,
(i) except, with respect to any Unencumbered Eligible Property, as disclosed in
the Environmental Reports or, with respect to any such investigation or
assessment or remedial or response action initiated after the Closing Date, as
disclosed to the Administrative Agent in writing, or (ii) except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, with respect to any other property (other than an Unencumbered
Eligible Property) either currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries or any other property to or at which any Loan
Party or any of its Subsidiaries has disposed of, transported or arranged for
the transportation or disposal of any Hazardous Materials.

5.10     Insurance. The properties of each Loan Party and its Subsidiaries are
insured with one or more Third Party Insurance Companies and/or pursuant
Permitted Self Insurance, in compliance with the provisions of Section 6.07 and
otherwise in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Loan Party or the applicable
Subsidiary operates.

5.11    Taxes. Each Loan Party and each of its Subsidiaries have filed all
federal, state and other material tax returns and reports required to be filed,
and have paid all federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those (a) which are not
overdue for more than thirty (30) days or (b) which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Loan Party or any Subsidiary thereof that would, if made,
have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement; provided, that for the sake of
clarity, no Tax Protection Agreement (as in effect on the Closing Date or as
modified thereafter with the prior written consent of the Administrative Agent)
shall be treated as a tax sharing agreement.

 

68



--------------------------------------------------------------------------------

5.12     ERISA Compliance.

(a)    Except to the extent that, either individually or in the aggregate, any
failure to comply could not reasonably be expected to have a Material Adverse
Effect, (i) each Plan and, to the knowledge of the Borrower and the Parent, each
Multiemployer Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws, (ii) each Single
Employer Pension Plan and, to the knowledge of the Borrower and the Parent, each
Multiemployer Plan that is intended to be a qualified plan under Section 401(a)
of the Code has received a favorable determination letter from the Internal
Revenue Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the Internal Revenue Service and (iii) to the best knowledge
of the Borrower and the Parent, nothing has occurred that would prevent or cause
the loss of such tax-qualified status.

(b)     There are no pending or, to the best knowledge of the Borrower and the
Parent, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.

(c)     (i) Except as disclosed in Schedule 5.12(c), no ERISA Event has
occurred, and neither the Borrower nor any ERISA Affiliate is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Single Employer Pension Plan or
Multiemployer Plan; (ii) the Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Single Employer Pension Plan and Multiemployer Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) the Borrower and each ERISA Affiliate has timely made all
required contributions and payments to each Multiemployer Plan; (iv) as of the
most recent valuation date for any Single Employer Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and neither the Borrower nor any ERISA Affiliate knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of the most
recent valuation date; (v) neither the Borrower nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid;
(vi) neither the Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or Section 4212(c) of ERISA; and (vii) no
Single Employer Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Single Employer Pension Plan.

 

69



--------------------------------------------------------------------------------

(d)     Neither the Borrower nor any ERISA Affiliate maintains or contributes
to, or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Single Employer Pension Plan or Multiemployer Plan other
than (A) on the Closing Date, those listed on Schedule 5.12(d) hereto and
(B) thereafter, Single Employer Pension Plans or Multiemployer Plans not
otherwise prohibited by this Agreement.

(e)     The assets of the Borrower and each Guarantor are not “plan assets”
within the meaning of 29 C.F.R. 2510.3-101 as modified by section 3(42) or
ERISA.

(f)     As of the Closing Date each Loan Party and each Subsidiary thereof is
not and will not be (1) an employee benefit plan subject to Title I of ERISA,
(2) a plan or account subject to Section 4975 of the Code; (3) an entity deemed
to hold “plan assets” of any such plans or accounts for purposes of ERISA or the
Code; or (4) a “governmental plan” within the meaning of ERISA.

5.13     Subsidiaries; Tax Identification Numbers. Schedule 5.13 (a) is a
complete and accurate list of all Subsidiaries of the Parent as of the Closing
Date, showing (as to each such Person) the jurisdiction of its incorporation or
organization, the type of organization it is and its true and correct U.S.
taxpayer ID number and (b) sets forth the Parent’s true and correct U.S.
taxpayer ID number.

5.14     Margin Regulations; Investment Company Act.

(a)     No part of the proceeds of any Credit Extension will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose that entails a violation of, or that is inconsistent with, the
provisions of Regulation T, U or X of the FRB as in effect from time to time.
Following the application of the proceeds of each Borrowing, not more than 25%
of the value of the assets (either of any Loan Party only or of the Parent and
its Subsidiaries on a consolidated basis) will be margin stock.

(b)     None of the Parent, any Person Controlling the Parent, or any Subsidiary
of the Parent is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

5.15     Disclosure. The Borrower and the Parent have disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which they or any of their respective Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished), at the time so furnished, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower and the Parent represent only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time.

 

70



--------------------------------------------------------------------------------

5.16     Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17     Anti-Corruption Laws; Anti-Money Laundering Laws.

(a)     The Parent, the Borrower and their respective Subsidiaries have
conducted their businesses in compliance in all material respects with
applicable Anti-Corruption Laws and have instituted and maintained policies and
procedures reasonably designed to promote and achieve compliance with such laws.

(b)     Neither the Parent, the Borrower, any of their respective Subsidiaries,
nor, to the knowledge of the Parent, the Borrower and their respective
Subsidiaries, any director, officer, employee or agent thereof (i) has violated
or is in violation of any applicable anti-money laundering law or (ii) has
engaged or engages in any transaction, investment, undertaking or activity that
conceals the identity, source or destination of the proceeds from any category
of offenses designated in any applicable law, regulation or other binding
measure implementing the “Forty Recommendations” and “Nine Special
Recommendations” published by the Organisation for Economic Cooperation and
Development’s Financial Action Task Force on Money Laundering.

5.18     Intellectual Property; Licenses, Etc. Except as could not reasonably be
expected to have a Material Adverse Effect, (a) the Parent and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person, (b) no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Parent or any Subsidiary infringes upon any rights held by any
other Person and (c) no claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of the Borrower, threatened.

5.19     OFAC; Designated Jurisdictions. None of the Loan Parties, any of their
respective Subsidiaries, or, to the knowledge of the Parent, the Borrower and
their respective Subsidiaries, any Related Party thereof, (i) is a Sanctioned
Person, (ii) is located, organized or resident in a Designated Jurisdiction or
(iii) is or has been engaged in any transaction with any Sanctioned Person or
any Person who is located, organized or resident in any Designated Jurisdiction
to the extent that such transactions would violate Sanctions. No Credit
Extension, nor the proceeds from any Credit Extension, has been used, directly
or indirectly, or has otherwise been made available to fund any activity or
business in any Designated Jurisdiction or to fund any activity or business with
any Sanctioned Person, or in any other manner that will

 

71



--------------------------------------------------------------------------------

result in a violation by any Loan Party or Subsidiary thereof, or any Lender,
the Arrangers, or the Administrative Agent, of Sanctions. No Credit Extension,
nor the proceeds from any Credit Extension will violate the PATRIOT Act, the
Trading with the Enemy Act, as amended, the International Emergency Economic
Powers Act, as amended, or any of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended)
or any enabling legislation or executive order relating thereto or successor
statute thereto. The Borrower and its Subsidiaries are in compliance in all
material respects with the PATRIOT Act.

5.20     Solvency. The Parent and its Subsidiaries on a consolidated basis are
Solvent.

5.21     Casualty, Etc. Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.22     Unencumbered Properties. Each Property included in any calculation of
Unencumbered Asset Value or Unencumbered NOI satisfied, at the time of such
calculation, all of the requirements contained in the definition of
“Unencumbered Property Criteria.”

5.23     Subsidiary Guarantors. Prior to the Investment Grade Release, each
Unencumbered Property Subsidiary is a Guarantor. Each Unencumbered Property
Subsidiary (if any) that is a borrower or guarantor of, or otherwise obligated
in respect of, any Recourse Indebtedness is a Guarantor.

5.24     Affected Financial Institution.

No Borrower or Guarantor is an Affected Financial Institution.

ARTICLE VI.     AFFIRMATIVE COVENANTS

At all times prior to the Facility Termination Date, the Parent and the Borrower
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02, and 6.03) cause each of their respective Subsidiaries to:

6.01     Financial Statements. Deliver to the Administrative Agent for further
distribution to each Lender:

(a)     as soon as available, but in any event within 90 days after the end of
each fiscal year of the Parent (commencing with the fiscal year ending
December 31, 2020), a consolidated balance sheet of the Consolidated Group as at
the end of such fiscal year, and the related consolidated statements of income
or operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case, to the extent required to be included in the
Parent’s filings with the SEC, in comparative form the figures as of the end of
and for the previous fiscal year (which comparative shall in the form and to the
extent required to be included in the Parent’s filings with the SEC), all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent certified public

 

72



--------------------------------------------------------------------------------

accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; it being understood and agreed that the delivery by
the Parent of its Annual Report on Form 10-K with the SEC (satisfying the SEC’s
requirements for 10-K filings) within the time period described in this clause
(a) accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders satisfying the requirements of this clause (a) shall satisfy
the requirements of this clause (a); and

(b)     as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent
(commencing with the fiscal quarter ended March 31, 2020), a consolidated
balance sheet of the Consolidated Group as at the end of such fiscal quarter,
the related consolidated statements of income or operations for such fiscal
quarter and for the portion of the Parent’s fiscal year then ended, and the
related consolidated statements of changes in shareholders’ equity, and cash
flows for the portion of the Parent’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year (which comparatives shall in the form and to
the extent required to be included in the Parent’s filings with the SEC), all in
reasonable detail, certified by the chief executive officer, chief financial
officer, treasurer or controller of the Parent as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Consolidated Group in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; it being understood and
agreed that the delivery by the Parent of its Quarterly Report on Form 10-Q with
the SEC (satisfying the SEC’s requirements for 10-Q filings) within the time
period described in this clause (b) shall satisfy the requirements of this
clause (b);

(c)     as soon as available, but in any event at least 45 days after the end of
each fiscal year of the Parent, forecasts prepared by management of the Parent,
in form reasonably satisfactory to the Administrative Agent, of consolidated
balance sheets and statements of income or operations and cash flows of the
Consolidated Group on a quarterly basis for such fiscal year (including the
fiscal year in which the Maturity Date occurs);

(d)     as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower (commencing with the fiscal year ending
December 31, 2020), a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case, to the
extent required to be included in the Borrower’s filings with the SEC, in
comparative form the figures as of the end of and for the previous fiscal year
(which comparative shall be in the form and to the extent required to be
included in the Borrower’s filings with the SEC), all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; it being

 

73



--------------------------------------------------------------------------------

understood and agreed that the delivery by the Borrower of its Annual Report on
Form 10-K with the SEC (satisfying the SEC’s requirements for 10-K filings)
within the time period described in this clause (d) accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders satisfying the
requirements of this clause (d) shall satisfy the requirements of this clause
(d); and

(e)     as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended March 31, 2020), a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or operations
for such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, and the related consolidated statements of changes in shareholders’
equity, and cash flows for the portion of the Borrower’s fiscal year then ended,
in each case setting forth in comparative form, as applicable, the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year (which comparatives shall be
in the form and to the extent required to be included in the Borrower’s filings
with the SEC), all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Consolidated Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; it being understood and agreed that the delivery by the
Borrower of its Quarterly Report on Form 10-Q with the SEC (satisfying the SEC’s
requirements for 10-Q filings) within the time period described in this clause
(e) shall satisfy the requirements of this clause (e).

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower and the Parent shall not be separately required to
furnish such information under subsection (a) or (b) above, but the foregoing
shall not be in derogation of the obligation of the Borrower and the Parent to
furnish the information and materials described in subsections (a) and (b) above
at the times specified therein.

6.02     Certificates; Other Information. Deliver to the Administrative Agent
for further distribution to each Lender:

(a)     concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended March 31, 2020, a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, chief accounting officer, treasurer or controller of the Parent (which
delivery may, unless the Administrative Agent requests executed originals, be by
electronic communication including fax or e-mail and shall be deemed to be an
original authentic counterpart thereof for all purposes); each Compliance
Certificate shall be accompanied by (i) copies of the statements of Net
Operating Income and Unencumbered NOI attributable to each Unencumbered Eligible
Property for such fiscal quarter or year, prepared on a basis consistent with
the Audited Financial Statements and otherwise in form and substance reasonably
satisfactory to the Administrative Agent, together with a certification by the
chief executive officer, chief financial officer, chief accounting officer,
treasurer or controller of the Parent that the information contained in such
statement fairly presents Net Operating Income and

 

74



--------------------------------------------------------------------------------

Unencumbered NOI attributable to each Unencumbered Property for such periods and
(ii) a calculation, in form and substance satisfactory to the Administrative
Agent, of the Unencumbered Property Value of each Property and the Unencumbered
Asset Value as of the last day of the fiscal period covered by such Compliance
Certificate;

(b)     promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or similar governing body) (or the audit committee of the
board of directors or similar governing body) of any Loan Party by independent
accountants in connection with the accounts or books of any Loan Party or any of
its Subsidiaries, or any audit of any of them;

(c)     promptly after the same are available, (x) copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders or other equity holders of the Parent, (y) copies of each annual
report, proxy, financial statement or other financial report sent to the limited
partners of the Borrower, and (z) copies of all annual, regular, periodic and
special reports and registration statements which any Loan Party or any
Subsidiary thereof files with the SEC under Section 13 or 15(d) of the
Securities Exchange Act, or with any national securities exchange, and in any
case not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(d)     promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(e)     promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding material issues
concerning financial or other operational results of any Loan Party or any
Subsidiary thereof;

(f)     promptly after the assertion or occurrence thereof, notice of any action
or proceeding against or of any written notice of noncompliance by any Loan
Party or any of its Subsidiaries with any Environmental Law or Environmental
Permit that could reasonably be expected to have a Material Adverse Effect;

(g)     promptly, such additional material information regarding the business,
financial or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent may
from time to time reasonably request; and

(h)     promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the PATRIOT Act and the
Beneficial Ownership Regulation.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may

 

75



--------------------------------------------------------------------------------

be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Parent posts such documents, or provides
a link thereto on the Parent’s website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on the
Parent’s behalf on an Internet or intranet website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that the
Parent shall notify the Administrative Agent (by facsimile or electronic mail)
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Parent with any such request
by a Lender for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

The Borrower and the Parent each hereby acknowledges that (a) the Administrative
Agent and/or the Arrangers may, but shall not be obligated to, make available to
the Lenders materials and/or information provided by or on behalf of the Parent
or the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, Syndtrak, ClearPar or another
similar electronic transmission system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Parent or its Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Parent and the Borrower each hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be either
(1) those Borrower Materials that are filed with the SEC or (2) those that are
not filed with the SEC but are clearly and conspicuously marked “PUBLIC” which,
at a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof (collectively, “Public Borrower Materials”); (x) by filing
Borrower Materials with SEC or marking Borrower Materials that are not filed
with the SEC “PUBLIC,” the Parent and the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Parent or the Borrower or their respective securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Public Borrower Materials are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat the Borrower Materials that are not Public Borrower
Materials as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

6.03    Notices. Promptly notify the Administrative Agent for further
distribution to each Lender:

(a)    of the occurrence of any Default;

(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Loan Party or any Subsidiary
thereof; (ii) any dispute, litigation,

 

76



--------------------------------------------------------------------------------

investigation, proceeding or suspension between any Loan Party or any Subsidiary
thereof and any Governmental Authority; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting Loan Party or
any Subsidiary thereof, including pursuant to any applicable Environmental Laws;

(c)    of the occurrence of any ERISA Event that could reasonably be expected to
have a Material Adverse Effect;

(d)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof, including any
determination by the Parent or the Borrower referred to in Section 2.11(b); and

(e)    of any announcement by Moody’s, Fitch or S&P of any change or possible
change in a Debt Rating; provided, that the provisions of this clause (e) shall
not apply until such time, if any, as the Parent or the Borrower obtains an
Investment Grade Rating.

Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Parent setting forth
details of the occurrence referred to therein and stating what action the Parent
has taken and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Parent, the Borrower or such Subsidiary;
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property; and (c) all Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except in the case of the foregoing clauses (a) through
(c) as could not reasonably be expected to have a Material Adverse Effect.

6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.05 and except, solely in the case of a Subsidiary that is not a Loan
Party, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order; (b) make all necessary repairs thereto and renewals and
replacements thereof and (c) use the

 

77



--------------------------------------------------------------------------------

standard of care typical in the industry in the operation and maintenance of its
facilities, except in each case of the foregoing clauses (a) through (c) where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies that are not Affiliates of the Parent (“Third Party
Insurance Companies”), insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons (which
insurance shall, in any event, include terrorism coverage to the extent
generally available at commercially reasonable rates); provided, that the Loan
Parties and their Subsidiaries may maintain such insurance under a plan by
self-insurance, or a large deductible program, or a captive insurance
arrangement (in excess of the amounts reinsured with Third Party Insurance
Companies) (collectively, “Self-Insurance”) instead of with one or more Third
Party Insurance Companies if (but only if) the Administrative Agent has
consented in writing to the amount, types and terms and conditions of all such
Self Insurance (such written consent not to be unreasonably withheld), it being
understood and agreed that all Self-Insurance existing on the Closing Date has
been consented to by the Administrative Agent.

6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.09    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Parent or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Parent or such Subsidiary, as the case may be.

6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Borrower and at such reasonable times during normal business hours, upon
reasonable advance notice to the Borrower; provided, however, that so long as no
Event of Default then exists, such visits shall be limited to once in any
calendar year.

6.11    Use of Proceeds. Use the proceeds of the Credit Extensions for general
corporate purposes of the Borrower and its Subsidiaries (including for working
capital, capital expenditures, and acquisitions, development and redevelopment
of real estate properties) not in contravention of any Law or of any Loan
Document.

 

78



--------------------------------------------------------------------------------

6.12    Additional Unencumbered Properties; Additional Guarantors.

(a)    If at any time the Borrower intends to include as an Unencumbered
Eligible Property any Proposed Real Estate, prior to any such inclusion the
Borrower shall notify the Administrative Agent in writing of its desire to
include such Proposed Real Estate as an Unencumbered Eligible Property.

(b)    The notice referred to in clause (a) above shall include (i) if such
inclusion is to occur prior to the Investment Grade Release, a list of each
Subsidiary that is (or upon the acquisition or leasing thereof or upon the
acquisition of the owner or lessee thereof will be) the Direct Owner or an
Indirect Owner thereof and (ii) if such inclusion is to occur on or after the
Investment Grade Release, a list of each Subsidiary of the Borrower (if any)
that is (or upon the acquisition or leasing thereof or upon the acquisition of
the owner or lessee thereof will be) the Direct Owner or an Indirect Owner
thereof and will at the time such Proposed Real Estate is to be included as an
Unencumbered Eligible Property be a borrower or guarantor of, or otherwise
obligated in respect of, any Recourse Indebtedness (each such Subsidiary under
clause (i) or (ii) (including for the avoidance of doubt any Joint Venture
Partner) being referred to hereinafter as a “Proposed Unencumbered Property
Subsidiary”);

(c)    With respect to each Proposed Unencumbered Property Subsidiary, at least
10 days (or such shorter period as the Administrative Agent may agree) prior to
the date the applicable Proposed Real Estate is to be included as an
Unencumbered Eligible Property, the Borrower shall

(i)    provide the Administrative Agent with the U.S. taxpayer identification
number for such Proposed Unencumbered Property Subsidiary, and

(ii)    provide the Administrative Agent, on behalf of the Lenders, with all
documentation and other information concerning each such Proposed Unencumbered
Property Subsidiary that the Administrative Agent or any Lender may reasonably
request in order to comply with their obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act and the Beneficial Ownership Regulation.

(d)    At or prior to the time that any Proposed Real Property that has as its
Direct Owner or Indirect Owner a Proposed Unencumbered Property Subsidiary is
included as an Unencumbered Eligible Property, the Borrower shall cause each
such Proposed Unencumbered Property Subsidiary to

(i)    execute and deliver a joinder agreement to the Guaranty Agreement in form
and substance reasonably satisfactory to the Administrative Agent, and

(ii)    deliver to the Administrative Agent the items referenced in Sections
4.01(a)(iii) and (iv) with respect to each such Proposed Unencumbered Property
Subsidiary, and solely to the extent requested by the Administrative Agent in
its reasonable discretion, deliver to the Administrative Agent a favorable
opinion of counsel (which counsel shall be reasonably acceptable to the
Administrative Agent), addressed to the Administrative Agent and each Lender, as
to such matters concerning each such Proposed Unencumbered Property Subsidiary
and the Guaranty Agreement as the Administrative Agent may reasonably request.

 

79



--------------------------------------------------------------------------------

(e)    If at any time the Parent desires to become a Guarantor, it shall execute
and deliver to the Administrative Agent a joinder agreement to the Guaranty
Agreement in form and substance reasonably satisfactory to the Administrative
Agent; (b) deliver to the Administrative Agent the items referenced in Sections
4.01(a)(iii) and (iv) with respect to the Parent; and (c) solely to the extent
requested by the Administrative Agent in its reasonable discretion, deliver to
the Administrative Agent a favorable opinion of counsel (which counsel shall be
reasonably acceptable to the Administrative Agent), addressed to the
Administrative Agent and each Lender, as to such matters concerning the Parent
and the Guaranty Agreement as the Administrative Agent may reasonably request.

(f)    Notwithstanding anything to the contrary contained in this Agreement, in
the event that the results of any such “know your customer” or similar
investigation conducted by the Administrative Agent with respect to any Proposed
Unencumbered Property Subsidiary is not reasonably satisfactory to the
Administrative Agent, such Person shall not be permitted to become a Guarantor,
and for the avoidance of doubt no Property owned or ground leased by such
Subsidiary shall be included as an Unencumbered Eligible Property, as
applicable, without the prior written consent of the Administrative Agent.

6.13    Compliance with Environmental Laws. Except as would not reasonably be
expected to have a Material Adverse Effect, comply, and use commercially
reasonable efforts to cause all lessees and other Persons operating or occupying
its properties to comply with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and conduct any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any of its
properties, in compliance with applicable Environmental Laws; provided, however,
that neither the Parent nor any of its Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.

6.14    Anti-Corruption Laws; Anti-Money Laundering Laws; Sanctions. Conduct its
businesses (a) in compliance with applicable Anti-Corruption Laws and applicable
anti-money laundering laws and maintain policies and procedures reasonably
designed to promote and achieve compliance with all such laws and (b) in a
manner that will not result in a violation by the Borrower or its Subsidiaries,
or any individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, or otherwise, of Sanctions.

6.15    Further Assurances. Promptly upon request by the Administrative Agent,
(a) correct any material defect or manifest error that may be discovered in any
Loan Document and (b) do, execute and take any and all such further acts, deeds,
certificates and assurances and other instruments as the Administrative Agent
may reasonably require from time to time in order to carry out more effectively
the purposes of the Loan Documents.

 

80



--------------------------------------------------------------------------------

6.16    Maintenance of REIT Status; New York Stock Exchange or NASDAQ Listing.
The Parent will, at all times (i) continue to be organized and operated in a
manner that will allow it to qualify for taxation as a REIT and (ii) remain
publicly traded with securities listed on the New York Stock Exchange or the
NASDAQ Stock Market.

ARTICLE VII.    NEGATIVE COVENANTS

At all times prior to the Facility Termination Date, the Parent and the Borrower
shall not, nor shall they permit any of their respective Subsidiaries to,
directly or indirectly:

7.01    Liens. Create, incur, assume or suffer to exist any Lien on (i) any
Unencumbered Eligible Property other than Permitted Property Encumbrances,
(ii) any Equity Interest of (x) the Borrower owned by the Parent or (y) any
Unencumbered Property Subsidiary, in each case other than Permitted Equity
Encumbrances or (iii) any income from or proceeds of any of the foregoing; or
sign, file or authorize under the Uniform Commercial Code of any jurisdiction a
financing statement that includes in its collateral description any portion of
any Unencumbered Eligible Property (unless such description relates to Permitted
Property Encumbrance), any Equity Interest of the Borrower owned by the Parent
(unless such description relates to Permitted Equity Encumbrance), any Equity
Interest of any Unencumbered Property Subsidiary (unless such description
relates to Permitted Equity Encumbrance) or any income from or proceeds of any
of the foregoing.

7.02    Investments. Make any Investments, except:

(a)    Investments held by the Parent and its Subsidiaries in the form of cash
or Cash Equivalents;

(b)    equity Investments owned as of the Closing Date in Subsidiaries;

(c)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business; and

(d)    other Investments, so long as (i) no Event of Default has occurred and is
continuing immediately before and after the making of such Investment and
(b) immediately after giving effect to the making of such Investment, the Parent
and its Subsidiaries shall be in compliance, on a pro forma basis, with the
provisions of Section 7.11.

Notwithstanding anything to the contrary contained herein, the Parent shall not
be permitted to make any Investment at any time that it is not a Guarantor,
except as permitted under Section 7.14.

 

81



--------------------------------------------------------------------------------

7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
(other than Indebtedness exclusively among members of the Consolidated Group)
unless (a) no Event of Default has occurred and is continuing immediately before
and after the incurrence of such Indebtedness and (b) immediately after giving
effect to the incurrence of such Indebtedness, the Parent and its Subsidiaries
shall be in compliance, on a pro forma basis, with the provisions of
Section 7.11;

provided, that notwithstanding the foregoing, in no event shall the Parent or
any Unencumbered Property Subsidiary be a borrower or guarantor of, or otherwise
obligated in respect of, any Recourse Indebtedness unless it is a Guarantor.

7.04    Minimum Property Condition. Suffer or permit a failure to comply with
the Minimum Property Condition at all times.

7.05    Fundamental Changes; Dispositions. Merge, dissolve, liquidate,
consolidate with or into another Person, make any Disposition (including, in
each case, pursuant to a Division) or, in the case of any Subsidiary of the
Parent, issue, sell or otherwise Dispose of any of such Subsidiary’s Equity
Interests to any Person, except:

(a)    any Subsidiary of the Borrower may merge or consolidate with (i) the
Borrower, provided that the Borrower shall be the continuing or surviving Person
and or (ii) any one or more other Subsidiaries of the Borrower, provided that if
any Subsidiary Guarantor is merging with another Subsidiary of the Borrower that
is not a Subsidiary Guarantor, such Subsidiary Guarantor shall be the continuing
or surviving Person (unless such Subsidiary Guarantor ceases to be a Subsidiary
Guarantor as the result of such merger or consolidation);

(b)    any Subsidiary of the Borrower may Dispose of all or substantially all of
its assets (upon voluntary liquidation, pursuant to a Division or otherwise) to
the Borrower or another Subsidiary of the Borrower; provided that if the
transferor in such a transaction is a Subsidiary Guarantor that will remain a
Subsidiary Guarantor after giving effect to such Disposition, then the
transferee must be the Borrower or a Subsidiary Guarantor; and provided,
further, that if any Subsidiary Guarantor consummates a Division, the Borrower
must comply with applicable obligations under Section 6.12 with respect to each
Division Successor;

(c)    Dispositions of obsolete or worn out equipment, whether now owned or
hereafter acquired, in the ordinary course of business;

(d)    Dispositions of property by any Subsidiary of the Borrower to the
Borrower or another Subsidiary of the Borrower; provided that if the transferor
is a Subsidiary Guarantor, then the transferee must be the Borrower or a
Subsidiary Guarantor; and provided, further, that if any Subsidiary Guarantor
consummates a Division, the Borrower must comply with applicable obligations
under Section 6.12 with respect to each Division Successor;

(e)    Investments permitted by Section 7.02; and

 

82



--------------------------------------------------------------------------------

(f)    mergers, dissolutions, liquidations, consolidations or Dispositions not
otherwise permitted above; provided that:

(i)    no Event of Default has occurred and is continuing immediately before and
after such transaction;

(ii)    immediately upon giving effect thereto, the Parent and its Subsidiaries
shall be in compliance, on a pro forma basis, with the provisions of
Section 7.11; and

(iii)    in the event of any Disposition of an Unencumbered Eligible Property
for which a Direct Owner or an Indirect Owner is a Guarantor or a Disposition of
any such Direct Owner or Indirect Owner: (A) the representations and warranties
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
true and correct in all material respects (or, if qualified by materiality,
Material Adverse Effect or similar language, in all respects) on and as of the
date thereof and immediately after giving effect thereto, except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (or, if qualified by materiality, Material Adverse Effect or
similar language, in all respects) as of such earlier date and except that for
purposes of this Section 7.05, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01 and (B) the provisions of Section 10.19(b) or (c), as
applicable, shall be satisfied (and, in the case of any such Disposition that is
effected pursuant to a Division, the Borrower must, as and to the extent set
forth in subsections (b) and (d) of this Section 7.05, comply with applicable
obligations under Section 6.12 with respect to each Division Successor).

Notwithstanding anything to the contrary contained herein, in no event shall the
Parent or the Borrower be permitted to (i) merge, dissolve or liquidate or
consolidate with or into any other Person unless after giving effect thereto the
Parent or the Borrower, as applicable, is the sole surviving Person of such
transaction and no Change of Control results therefrom, (ii) consummate a
Division or (iii) engage in any transaction pursuant to which it is reorganized
or reincorporated in any jurisdiction other than a State of the United States of
America or the District of Columbia.

7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that the following shall be permitted:

(a)    each Subsidiary of the Borrower may make Restricted Payments pro rata to
the holders of its Equity Interests;

(b)    each Consolidated Party may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Person or another Consolidated Party;

(c)    the Borrower shall be permitted to declare and make other Restricted
Payments on or in respect of its Equity Interests; provided, however, (1) if an
Event of Default under Section

 

83



--------------------------------------------------------------------------------

8.01(a) shall have occurred and be continuing or would result therefrom, the
Borrower shall only be permitted to declare and pay pro rata cash dividends on
its Equity Interests or make pro rata cash distributions with respect thereto in
an amount that will result in the Parent receiving the minimum amount of funds
required to be distributed to its equity holders in order for the Parent to
maintain its status as a REIT for federal and state income tax purposes and
(2) no Restricted Payments shall be permitted under this clause (c) following
the acceleration of the Obligations pursuant to Section 8.02 or following the
occurrence of any Event of Default under Section 8.01(f) or (g); and

(d)    the Parent shall be permitted to make Restricted Payments with any
amounts received by it from the Borrower pursuant to Section 7.06(c).

For the avoidance of doubt, Section 7.06 shall not prohibit payments required to
be made pursuant to the Tax Protection Agreement (as in effect on the Closing
Date or as modified thereafter with the prior written consent of the
Administrative Agent).

7.07    Change in Nature of Business. Engage in any material line of business
other than acquiring and developing income producing real properties and
investments related thereto (including the operation of the Empire State
Observatory or other observatory properties) or any business reasonably related
or ancillary thereto or representing a reasonable extension thereof.

7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Parent, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Parent or a Subsidiary thereof as would be obtainable by the Parent or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (i) transactions between or among the Borrower and its Subsidiaries at any
time that the Parent is not a Guarantor, and transactions between or among the
Parent and its Subsidiaries at any time that the Parent is a Guarantor,
(ii) fees and compensation (whether in the form of cash, equity or otherwise)
paid or provided to, and any indemnity provided on behalf of, officers,
directors or employees of the Parent or any Subsidiary thereof as determined in
good faith by the board of directors of the Parent and in the ordinary course of
business, (iii) payments contemplated by the Tax Protection Agreement,
(iv) Restricted Payments not prohibited hereunder and (v) transactions and
arrangements existing on the Closing Date and disclosed in the reports filed by
the Parent with the SEC under the Securities Act or the Securities Exchange Act
prior to the Closing Date.

7.09    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that limits
the ability of (i) any Subsidiary to make Restricted Payments to the Parent, the
Borrower or any Guarantor (or, following the Investment Grade Release, any
Wholly Owned Subsidiary of the Borrower that is a Direct Owner or Indirect Owner
of an Unencumbered Eligible Property) or to otherwise transfer any Unencumbered
Eligible Property, or any income therefrom or proceeds thereof, to the Parent,
the Borrower or any Subsidiary, (ii) the Parent or any Subsidiary of the
Borrower that is an Unencumbered Property Subsidiary to Guarantee any
Obligations or (iii) the Parent, any Subsidiary of the Borrower that is an
Unencumbered Property Subsidiary, any Controlled Joint Venture or any Controlled
Venture Subsidiary to create, incur, assume or suffer to exist Liens on

 

84



--------------------------------------------------------------------------------

any Unencumbered Eligible Property, any Equity Interest of the Borrower owned by
the Parent, any Equity Interest of any Unencumbered Property Subsidiary, any
Equity Interest of any Controlled Joint Venture owned by a Joint Venture
Partner, any Equity Interest of any Controlled Joint Venture Subsidiary that
owns an Unencumbered Eligible Property, or any income from or proceeds of any of
the foregoing; provided, however, that clause (i) above shall not prohibit
customary limitations on Restricted Payments or Negative Pledges (A) provided in
favor of any holder of Secured Indebtedness of a Subsidiary so long as (1) such
Subsidiary is not an Unencumbered Property Subsidiary, a Controlled Joint
Venture Subsidiary that owns an Unencumbered Eligible Property or a Controlled
Joint Venture that owns a Controlled Joint Venture Subsidiary that owns an
Unencumbered Eligible Property and (2) such Secured Indebtedness is permitted
under Sections 7.03 and 7.11, (B) contained in (1) any agreement in connection
with a Disposition permitted by Section 7.05 (provided that such limitation
shall only be effective against the assets or property that are the subject of
such Disposition) or (2) the constituent documents of, or joint venture
agreements or other similar agreements entered into in the ordinary course of
business that are applicable solely to, a non-Wholly Owned Subsidiary that is
not a Controlled Joint Venture Subsidiary that owns an Unencumbered Eligible
Property or a Controlled Joint Venture that owns a Controlled Joint Venture
Subsidiary that owns an Unencumbered Eligible Property, (C) arising by virtue of
restrictions on cash or other deposits or net worth imposed by customers,
suppliers or landlords or required by insurance, surety or bonding companies, in
each case, under contracts entered into in the ordinary course of business so
long as such restrictions do not apply to any Subsidiary that is an Unencumbered
Property Subsidiary, a Controlled Joint Venture Subsidiary that owns an
Unencumbered Eligible Property or a Controlled Joint Venture that owns a
Controlled Joint Venture Subsidiary that owns an Unencumbered Eligible Property
and (D) that constitute Permitted Pari Passu Encumbrances.

7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately,
(a) to purchase or carry margin stock (within the meaning of Regulation U of the
FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund indebtedness originally incurred for such purpose or
(b) for any purpose that would breach any applicable anti-money laundering law
or Anti-Corruption Law.

7.11    Financial Covenants.

(a)    Maximum Leverage Ratio. Permit Total Indebtedness as of the last day of
each fiscal quarter of the Parent to exceed 60% of the Total Asset Value on such
day; provided, that on two occasions prior to the Facility Termination Date the
Borrower may elect that such ratio be permitted to exceed 60% for up to two
(2) consecutive full fiscal quarters immediately following a Significant
Acquisition, but in no event shall such ratio exceed 65% as of the last day of
any fiscal quarter. For purposes of this covenant, (i) Total Indebtedness shall
be adjusted by deducting therefrom the aggregate amount of Unrestricted Cash to
the extent available for the repayment of Total Indebtedness in excess of
$35,000,000 to the extent that there is an equivalent amount of funded
Indebtedness included in Total Indebtedness that matures within 24 months from
the applicable date of the calculation and (ii) Total Asset Value shall be
adjusted by deducting therefrom the amount by which Total Indebtedness is
adjusted pursuant to clause (i) above.

 

85



--------------------------------------------------------------------------------

(b)    Maximum Secured Leverage Ratio. Permit Total Secured Indebtedness as of
the last day of each fiscal quarter of the Parent to exceed 40% of the Total
Asset Value on such day.

(c)    [Intentionally Omitted].

(d)    Minimum Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage
Ratio as of the last day of any fiscal quarter of the Parent to be less than
1.50 to 1.00.

(e)    Minimum Unencumbered Interest Coverage Ratio. Permit the Unencumbered
Interest Coverage Ratio as of the last day of any fiscal quarter of the Parent
to be less than 1.75 to 1.00.

(f)    Maximum Unsecured Leverage Ratio. Permit Total Unsecured Indebtedness as
of the last day of each fiscal quarter of the Parent to exceed 60% of the
Unencumbered Asset Value on such day; provided, that on two occasions prior to
the Facility Termination Date the Borrower may elect that such ratio be
permitted to exceed 60% for up to two (2) consecutive full fiscal quarters
immediately following a Significant Acquisition, but in no event shall such
ratio exceed 65% as of the last day of any fiscal quarter. For purposes of this
covenant, (i) Total Unsecured Indebtedness shall be adjusted by deducting
therefrom the aggregate amount of Unrestricted Cash to the extent available for
the repayment of Total Unsecured Indebtedness in excess of $35,000,000 to the
extent that there is an equivalent amount of funded Indebtedness included in
Total Unsecured Indebtedness that matures within 24 months from the applicable
date of the calculation and (ii) Unencumbered Asset Value shall be adjusted by
deducting therefrom the amount by which Total Unsecured Indebtedness is adjusted
pursuant to clause (i) above.

7.12    Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required or permitted by GAAP, or (b) fiscal
year.

7.13    Amendment, Waivers and Terminations of Organization Documents. Directly
or indirectly, consent to, approve, authorize or otherwise suffer or permit any
amendment, change, cancellation, termination or waiver in any respect of the
terms of any Organization Document of any Loan Party or any Subsidiary thereof,
other than amendments, changes and modifications that are not adverse in any
material respect to the Parent, any of the other Loan Parties, any Subsidiary
thereof, the Administrative Agent or the Lenders.

7.14    Parent Covenants. Notwithstanding anything to the contrary contained in
any Loan Document, at any time that the Parent is not a Guarantor the Parent
shall not directly or indirectly enter into or conduct any business other than
in connection with the ownership, acquisition and disposition of interests in
the Borrower and, if applicable, direct interests in the Borrower, and the
management of the business of the Borrower, and such activities as are
incidental thereto, all of which shall be solely in furtherance of the business
of the Borrower. The Parent shall not own any assets other than (i) interests,
rights, options, warrants or convertible or exchangeable securities of the
Borrower, (ii) assets that have been distributed to the Parent by its
Subsidiaries in accordance with Section 7.06 that are held for ten (10) Business
Days or less pending further distribution to equity holders of the Parent,
(iii) assets received by the Parent from third parties (including the Net Cash
Proceeds from any issuance and sale by the

 

86



--------------------------------------------------------------------------------

Parent of any its Equity Interests), that are held for ten (10) Business Days or
less pending contribution of same to the Borrower, (iv) such bank accounts or
similar instruments as it deems necessary to carry out its responsibilities
under the Organization Documents of the Borrower and (v) other tangible and
intangible assets that, taken as a whole, are de minimis in relation to the net
assets of the Borrower and its Subsidiaries, but which shall in no event include
any Equity Interests other than those permitted in clauses (i) and (iii) of this
sentence. Nothing in this Section 7.14 shall prevent the Parent from (i) the
maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance), (ii) the performance of its
obligations with respect to the Loan Documents, (iii) any public offering of its
common stock or any other issuance or sale of its Equity Interests, (iv) the
payment of dividends, (v) making contributions to the capital of the Borrower,
(vi) participating in tax, accounting and other administrative matters as a
member of the consolidated group of the Parent and the Borrower, (vii) providing
indemnification to officers, managers and directors, (viii) any activities
incidental to compliance with the provisions of the Securities Act of 1933, as
amended, the Exchange Act of 1934, as amended, any rules and regulations
promulgated thereunder, and the rules of national securities exchanges, in each
case, as applicable to companies with listed equity or debt securities, as well
as activities incidental to investor relations, shareholder meetings and reports
to shareholders or debt holders and (ix) any activities incidental to the
foregoing.

7.15    Anti-Corruption Laws; Anti-Money Laundering Laws; Sanctions.

(a)    Use the proceeds of any Credit Extension for any purpose which would
violate any Anti-Corruption Laws.

(b)    Engage in any transaction, investment, undertaking or activity that
conceals the identity, source or destination of the proceeds from any category
of prohibited offenses designated in any applicable law, regulation or other
binding measure by the Organisation for Economic Cooperation and Development’s
Financial Action Task Force on Money Laundering or violate these laws or any
other applicable anti-money laundering law or engage in these actions.

(c)    Use the proceeds of any Credit Extension, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of or business with any
Sanctioned Person or in any Designated Jurisdiction, or in any other manner that
will result in a violation by the Borrower or its Subsidiaries, or any other
Person participating in the transaction, whether as Lender, Arranger,
Administrative Agent, or otherwise, of Sanctions.

ARTICLE VIII.    EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default. Any of the following shall constitute an Event of
Default:

(a)    Non-Payment. The Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal of any Loan, or
(ii) pay within three (3) Business Days after the same becomes due, any interest
on any Loan or any fee due hereunder, or (iii) pay within five (5) Business Days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

 

87



--------------------------------------------------------------------------------

(b)    Specific Covenants. The Borrower or the Parent fails to perform or
observe any term, covenant or agreement contained in any of Section 6.02(e),
6.03 (other than 6.03(d) and (e)), 6.05 (with respect to the Parent, the
Borrower and each Unencumbered Eligible Subsidiary), 6.07, or Article VII, or
any Guarantor fails to perform or observe any term, covenant or agreement
contained in the Guaranty Agreement; or

(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (x) the date upon which a Responsible
Officer of the Borrower or the Parent obtains knowledge of such failure or
(y) the date upon which the Borrower or the Parent has received written notice
of such failure from the Administrative Agent; or

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e)    Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Recourse Indebtedness or
Guarantee of Recourse Indebtedness (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount of more
than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee, or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii) any
Loan Party or any Subsidiary thereof fails to observe or perform any agreement
or condition relating to any Nonrecourse Indebtedness or Guarantee of
Nonrecourse Indebtedness having an aggregate principal amount of more than the
Threshold Amount, or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded or
(iii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which any Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; or

 

88



--------------------------------------------------------------------------------

(f)    Insolvency Proceedings, Etc. The Parent, the Borrower or any Significant
Subsidiary of the Parent institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g)    Inability to Pay Debts; Attachment. (i) The Parent, the Borrower or any
Significant Subsidiary of the Parent becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 60 days after its issue or levy;
or

(h)    Judgments. There is entered against the Parent, the Borrower or any
Significant Subsidiary of the Parent (i) one or more final judgments or orders
for the payment of money in an aggregate amount (as to all such judgments and
orders) exceeding $50,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 60 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the
$50,000,000, (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the $50,000,000, or
(iii) the assets of a Loan Party are deemed to be plan assets within the meaning
of 29 C.F.R. as modified in operation by section 3(42) of ERISA; or

(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or

 

89



--------------------------------------------------------------------------------

enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document; or

(k)    Change of Control. There occurs any Change of Control; or

(l)    REIT Status. The Parent shall, for any reason, fail to maintain its
status as a REIT, after taking into account any cure provisions set forth in the
Code that are complied with by the Parent.

8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a)    declare the commitment of each Lender to make Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

(c)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Parent, the Borrower or any Unencumbered
Eligible Subsidiary under the Bankruptcy Code of the United States, the
obligation of each Lender to make Credit Extensions shall automatically
terminate, and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case, without further act of the Administrative Agent or any
Lender.

8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), or if at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all Obligations then due hereunder, any amounts received on account of
the Obligations shall, subject to the provisions of Section 2.18, be applied by
the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

90



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, and other Obligations, ratably among the Lenders
in proportion to the respective amounts described in this clause Third payable
to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX.    ADMINISTRATIVE AGENT

9.01    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Wells Fargo Bank to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such action as contractual representative on such Lender’s behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Not in limitation of the foregoing, each Lender authorizes
and directs the Administrative Agent to enter into the Loan Documents for the
benefit of the Lenders. Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Required Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Required Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. The provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. Nothing herein shall be construed to deem the
Administrative Agent a trustee or fiduciary for any Lender or to impose on the
Administrative Agent duties or obligations other than those expressly provided
for herein. Without limiting the generality of the foregoing, the use of the
terms “Agent”, “Administrative Agent”, “agent” and similar terms in the Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, use of such terms is merely a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or applicable Law, including for the avoidance of doubt

 

91



--------------------------------------------------------------------------------

any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law. Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Required Lenders have directed the
Administrative Agent otherwise. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Required Lenders, or where applicable, all the Lenders.

9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may each accept deposits from, maintain deposits or
credit balances for, invest in, lend money to, act as trustee under indentures
of, serve as financial advisor to, and generally engage in any kind of business
with with the Parent or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders. Further, such Person and any Affiliate may
accept fees and other consideration from the Borrower for services in connection
with this Agreement or otherwise without having to account for the same to the
other Lenders. The Lenders acknowledge that, pursuant to such activities, such
Person acting as Administrative Agent or its Affiliates may receive information
regarding the Borrower, other Loan Parties, other Subsidiaries and other
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.

9.03    Exculpatory Provisions. The Administrative Agent or Arrangers, as
applicable, shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent or any Arranger, as applicable shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Administrative Agent has received notice
from a Lender or the Borrower referring to this Agreement, describing with
reasonable specificity such Default or Event of Default and stating that such
notice is a “notice of default.” If any Lender (excluding the Lender which is
also serving as the Administrative Agent) becomes aware of any Default or Event
of Default, it shall promptly send to the Administrative Agent such a “notice of
default”; provided, a Lender’s

 

92



--------------------------------------------------------------------------------

failure to provide such a “notice of default” to the Administrative Agent shall
not result in any liability of such Lender to any other party to any of the Loan
Documents. Further, if the Administrative Agent receives such a “notice of
default,” the Administrative Agent shall give prompt notice thereof to the
Lenders.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Credit Extension that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Credit Extension. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
Neither the Administrative Agent nor any of its Related Parties: (a) makes any
warranty or representation to any Lender or any other Person, or shall be
responsible to any Lender or any other Person for any statement, warranty or
representation made or deemed made by the Borrower, any other Loan Party or any
other Person in or in connection with this Agreement or any other Loan Document;
(b) shall have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document or the satisfaction of any conditions precedent under this
Agreement or any Loan Document on the part of the Borrower or other Persons, or
to inspect the property, books or records of the Borrower or any other Person;
(c) shall be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Administrative Agent on behalf of the Lender Parties in any
such collateral; (d) shall have any liability in respect of any recitals,
statements, certifications, representations or warranties contained in any of
the Loan Documents or any other document, instrument, agreement, certificate or
statement delivered in connection therewith; and (e) shall incur any liability
under or in respect of this Agreement or any other Loan Document by

 

93



--------------------------------------------------------------------------------

acting upon any notice, consent, certificate or other instrument or writing
(which may be by telephone, telecopy or electronic mail) believed by it to be
genuine and signed, sent or given by the proper party or parties.

9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06    Resignation of Administrative Agent.

(a)    The Administrative Agent may resign as the Administrative Agent upon
thirty (30) days’ written notice to the Lenders and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall be
consented to by the Borrower at all times other than during the existence of an
Event of Default (which consent of the Borrower shall not be unreasonably
withheld or delayed and shall be deemed given if the Borrower fails to respond
within ten (10) Business Days). If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 45 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders and
the Borrower) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States, provided that in no event shall any such successor
Administrative Agent be a Defaulting Lender. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the consent of
the Borrower at all times other than during the existence of an Event of Default
(which consent of the Borrower shall not be unreasonably withheld or delayed and
shall be deemed given if the Borrower fails to respond within ten (10) Business
Days), appoint a successor. If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

94



--------------------------------------------------------------------------------

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(h) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

9.07    Non-Reliance on Administrative Agent, Arrangers and Other Lenders. Each
Lender expressly acknowledges that none of the Administrative Agent, any
Arranger or any of their respective Related Parties has made any representation
or warranty to it, and that no act by the Administrative Agent or any Arranger
hereafter taken, including any consent to, and acceptance of any assignment or
review of the affairs of any Loan Party of any Affiliate thereof, shall be
deemed to constitute any representation or warranty by the Administrative Agent
or any Arranger to any Lender as to any matter, including whether the
Administrative Agent or any Arranger have disclosed material information in
their (or their Related Parties’) possession. Each Lender acknowledges that it
has made its own credit and legal analysis and decision to enter into this
Agreement and the transactions contemplated hereby, independently and without
reliance upon the Administrative Agent, any Arranger, any other Lender or
counsel to the Administrative Agent, or any of their respective Related Parties,
and based on the financial statements of the Borrower, the other Loan Parties,
the other Subsidiaries and other Affiliates, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Borrower, the other
Loan Parties, the other Subsidiaries and other Persons, its review of the Loan
Documents, the legal opinions required to be delivered to it hereunder, the
advice of its own counsel and such other documents and information as it has
deemed appropriate. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative

 

95



--------------------------------------------------------------------------------

Agent, any Arranger, any other Lender or counsel to the Administrative Agent or
any of their respective Related Parties, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any other Subsidiary. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent under this Agreement or any of the
other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
Related Parties. Each Lender represents and warrants that (i) the Loan Documents
set forth the terms of a commercial lending facility and (ii) it is engaged in
making, acquiring or holding commercial loans in the ordinary course and is
entering into this Agreement as a Lender for the purpose of making, acquiring or
holding commercial loans and providing other facilities set forth herein as may
be applicable to such Lender, and not for the purpose of purchasing, acquiring
or holding any other type of financial instrument, and each Lender agrees not to
assert a claim in contravention of the foregoing. Each Lender represents and
warrants that it is sophisticated with respect to decisions to make, acquire
and/or hold commercial loans and to provide other facilities set forth herein,
as may be applicable to such Lender, and either it, or the Person exercising
discretion in making its decision to make, acquire and/or hold such commercial
loans or to provide such other facilities, is experienced in making, acquiring
or holding such commercial loans or providing such other facilities. Each Lender
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to any Lender.

9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers, the Bookrunners, the Documentation Agents or the
Syndication Agent listed on the cover page hereof (each a “Titled Agent”), in
each case in their capacities as such, shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents,
including, without limitation, for servicing, enforcement or collection of any
of the Loans, or any duties as an agent hereunder for the Lenders. The titles
given to the Titled Agents are solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to the Administrative Agent, any
Lender, the Borrower or any other Loan Party and the use of such titles does not
impose on the Titled Agents any duties or obligations greater than those of any
other Lender or entitle the Titled Agents to any rights other than those to
which any other Lender is entitled.

9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of

 

96



--------------------------------------------------------------------------------

whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09, 2.11(b) and 10.04) allowed in such
judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09, 2.11(b) and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

9.10    Guaranty Matters. Without limiting the provisions of Section 9.09, each
Lender irrevocably authorizes the Administrative Agent, at its option and in its
discretion to release any Guarantor from its obligations under the Guaranty
Agreement if required or permitted pursuant to the terms hereof. Upon request by
the Administrative Agent at any time, the Required Lenders will confirm in
writing the Administrative Agent’s authority to release any Guarantor from its
obligations under the Guaranty Agreement pursuant to this Section 9.10.

9.11    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified

 

97



--------------------------------------------------------------------------------

professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Commitments and this Agreement (including in connection with
the reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

ARTICLE X.     MISCELLANEOUS

10.01    Amendments, Etc. Subject to Section 3.03(c) and the last paragraph of
this Section 10.01, no amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders, the Borrower and any applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that notwithstanding the foregoing
provisions of this Section 10.01), no such amendment, waiver or consent shall:

(a)    in the case of Credit Extensions to be made on the Closing Date, waive
any condition set forth in Section 4.01, without the written consent of each
Lender;

 

98



--------------------------------------------------------------------------------

(b)    [intentionally omitted];

(c)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(d)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under such other Loan Document without the written
consent of each Lender entitled to such payment;

(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document,
without the written consent of each Lender entitled to such amount; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

(f)    change (i) any provision of Section 2.14, Section 8.03 or any of the
other terms or provisions in any Loan Document requiring pro rata payments,
distributions, commitment reductions or sharing of payments without the consent
of each Lender directly and adversely affected thereby in each case without the
consent of each Lender directly and adversely affected thereby or (ii) the order
of application of any prepayment of Loans from the application thereof set forth
in the applicable provisions of Sections 2.06 in any manner that materially and
adversely affects the Lenders without the written consent of each Lender;

(g)    change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” without the written consent of each Lender directly and
adversely affected thereby, or (ii) any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender directly and adversely affected
thereby; or

(h)    release the Parent or the Borrower from their respective obligations
under this Agreement or any other Loan Document, or release all or substantially
all of the value of the Guaranty Agreement, in each case without the written
consent of each Lender, except as expressly provided in the Loan Documents;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, (x) affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document or (y) amend or waive, or
consent to any departure from, the definitions of “LIBOR”, “LIBOR Screen Rate”,
“LIBOR Successor Rate”, “SOFR”, “Term SOFR”, “LIBOR Successor Rate Conforming
Changes” or “Scheduled Unavailability Date” or the provisions of
Section 3.03(c); and (ii) each Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.

 

99



--------------------------------------------------------------------------------

Notwithstanding any provision herein to the contrary,

(i)    no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) any Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender, (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender and (z) the outstanding principal balance of any Loan held by
any Defaulting Lender may not be reduced without the consent of such Lender; and

(ii)    the Administrative Agent and the Borrower may, with the consent of the
other (but without the consent of any Lender or other Loan Party), amend, modify
or supplement this Agreement and any other Loan Document:

(A)    to cure any ambiguity, omission, typographical error, mistake, defect or
inconsistency if such amendment, modification or supplement does not adversely
affect the rights of the Administrative Agent or any Lender;

(B)    to add a “Guarantor” pursuant to in accordance with the applicable
provisions of this Agreement and the other Loan Documents; or

(C)    (i) to add one or more additional term loan facilities to this Agreement,
in each case as contemplated by, and subject to the limitations, of
Section 2.16, and to permit the extensions of credit and all related obligations
and liabilities arising in connection therewith from time to time outstanding to
share ratably (or on a basis subordinated to the existing facilities hereunder)
in the benefits of this Agreement and the other Loan Documents with the
obligations and liabilities from time to time outstanding in respect of the
existing facilities hereunder, (ii) to permit the Lenders providing such
additional facilities to participate in any required vote or action required to
be approved by the Required Lenders or by any other number or percentage of
Lenders hereunder, and (iii) if an additional facility shall take the form of a
term loan facility on terms that are not identical to the terms of the then
existing facilities hereunder, to include such terms as are then customary for
the type of facility being added.

 

100



--------------------------------------------------------------------------------

10.02    Notices; Effectiveness; Electronic Communication.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i)    if to the Borrower or any other Loan Party or the Administrative Agent,
to the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, e-mail or other communication is not sent
during the normal business hours of the recipient, such notice, e-mail or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

 

101



--------------------------------------------------------------------------------

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s
or the Administrative Agent’s transmission of Borrower Materials or notices
through the Platform, any other electronic platform or electronic messaging
service, or through the Internet.

(d)    Change of Address, Etc. Each of the Parent, the Borrower and the
Administrative Agent may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices and Committed Loan Notices) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

102



--------------------------------------------------------------------------------

10.03     No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.14), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04     Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Syndication
Agent, any Arranger and their respective Affiliates (including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent, the
Syndication Agent and the Arrangers, which shall be limited to one special
counsel to all such parties and, where appropriate, one local counsel in each
applicable jurisdiction), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender, which shall be limited to one special
counsel to all such parties and, where appropriate, one local counsel in each
applicable jurisdiction and one additional counsel for each party for whom such
joint representation results in a conflict of interest, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made

 

103



--------------------------------------------------------------------------------

hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans. Without
limiting the provisions of Section 3.01(c) and (d), this Section 10.04(a) shall
not apply with respect to Taxes (including Taxes covered by Section 3.01) other
than in respect of a non-Tax claim.

(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, the Arrangers and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee, which shall
be limited to one special counsel to all such parties, where appropriate, one
local counsel in each applicable jurisdiction and one additional counsel for
each Indemnitee for whom such joint representation results in the conflict of
interest), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including any of same asserted by the Borrower or any other Loan Party,
but excluding any of same asserted by Related Parties of such Indemnitee)
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Parent or any of its Subsidiaries, or any Environmental Liability related in any
way to the Parent or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or its Affiliates,
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee or its Affiliate for breach in bad faith of such Indemnitee’s or
its Affiliates obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction or
(z) resulting from any dispute solely among Indemnitees other than (1) any
claims against the Administrative Agent (and any sub-agent thereof) or any
Arranger in their respective capacities, as or in fulfilling their respective
roles, as an administrative agent or arranger in respect of this Agreement and
the transactions contemplated hereby and (2) any claims arising out of any act
or omission on the part of any of the Borrower or its Affiliates. Without
limiting the provisions of Section 3.01(d), this Section 10.4(b) shall not apply
with respect to Taxes (including, without limitation, Taxes covered by
Section 3.01) other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.

 

104



--------------------------------------------------------------------------------

(c)    Indemnification of Administrative Agent. Each Lender agrees to indemnify
the Administrative Agent (to the extent not reimbursed by the Borrower and
without limiting the obligation, if any, of the Borrower to do so) pro rata in
accordance with such Lender’s respective Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits and reasonable out-of-pocket costs and
expenses of any kind or nature whatsoever which may at any time be imposed on,
incurred by, or asserted against the Administrative Agent (in its capacity as
Administrative Agent but not as a Lender) in any way relating to or arising out
of the Loan Documents, any transaction contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under the Loan Documents
(collectively, “Indemnifiable Amounts”); provided, however, that no Lender shall
be liable for any portion of such Indemnifiable Amounts to the extent resulting
from the Administrative Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment; provided, further, that no action taken in accordance with the
directions of the Required Lenders (or all of the Lenders, if expressly required
hereunder) shall be deemed to constitute gross negligence or willful misconduct
for purposes of this Section. Without limiting the generality of the foregoing,
each Lender agrees to reimburse the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation, if any, of the
Borrower to do so) promptly upon demand for its Applicable Percentage
(determined as of the time that the applicable reimbursement is sought) of any
out of pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws. Such out of
pocket expenses (including counsel fees) shall be advanced by the Lenders on the
request of the Administrative Agent notwithstanding any claim or assertion that
the Administrative Agent is not entitled to indemnification hereunder upon
receipt of an undertaking by the Administrative Agent that the Administrative
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Administrative Agent is not so entitled
to indemnification. The agreements in this Section shall survive the payment of
the Loans and all other Obligations and the termination of this Agreement. If
the Borrower shall reimburse the Administrative Agent for any Indemnifiable
Amount following payment by any Lender to the Administrative Agent in respect of
such Indemnifiable Amount pursuant to this Section, the Administrative Agent
shall share such reimbursement on a ratable basis with each Lender making any
such payment.

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the parties hereto shall not assert, and each party hereto
hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee or any Loan Party or any of its Affiliates, on any theory
of liability, for special, indirect, consequential or

 

105



--------------------------------------------------------------------------------

punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof; provided, that
nothing herein shall limit the Borrower’s obligations under Sections 10.04(a)
and (b). No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.

(f)    Survival. The agreements in this Section 10.04 and the indemnity
provisions of Section 10.02(e) shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the Loan
Documents and the Facilities and the repayment, satisfaction or discharge of all
the other Obligations.

10.05     Payments Set Aside. To the extent that any payment by or on behalf of
any Loan Party is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

10.06     Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted

 

106



--------------------------------------------------------------------------------

assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

(i)    Minimum Amounts.

(A)    in the case of (1) an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it (in each
case with respect to any Facility), (2) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or (3) an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of any assignment in respect
of any Facility unless each of the Administrative Agent and, so long as no Event
of Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single assignee (or to an
assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis;

 

107



--------------------------------------------------------------------------------

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; and

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $4,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any Affiliate or Subsidiary of the Borrower, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of one or
more natural Persons).

(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

108



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Principal Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural person), a
Defaulting Lender or the Borrower or any Affiliates or Subsidiaries of the
Borrower) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or Loans; provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 10.04(c) without
regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso

 

109



--------------------------------------------------------------------------------

to Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(f)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section
(it being understood that the documentation required under Section 3.01(f) shall
be delivered to the Lender who sells the participation); provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.14 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Notes, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

10.07     Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan

 

110



--------------------------------------------------------------------------------

Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.16 or
Section 10.01 or (ii) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to any Loan Party and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the Parent or any of its Subsidiaries or the credit facilities
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the application, issuance, publishing and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, (h) with the consent of the Borrower or (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section, (y) becomes available to the Administrative Agent, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than a Loan Party the Borrower or (z) is independently discovered
or developed by a party hereto without utilizing any Information received from
the Borrower or violating the terms of this Section. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.

For purposes of this Section, “Information” means all information received from
the Parent or any Subsidiary thereof relating to the Parent or any Subsidiary
thereof or any of their respective businesses, other than any such information
that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Parent or any Subsidiary thereof, provided
that, in the case of information received from the Parent or any Subsidiary
thereof after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent and each Lender acknowledges that (a) the
Information may include material non-public information concerning the Parent or
a Subsidiary thereof, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

10.08     Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the

 

111



--------------------------------------------------------------------------------

obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or its Affiliates,
irrespective of whether or not such Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch, office or Affiliate of such Lender different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or its
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

10.09     Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10     Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Without limitation of
Section 10.21, this Agreement, the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent, constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

112



--------------------------------------------------------------------------------

10.11     Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect until the Facility Termination Date.

10.12     Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

10.13     Replacement of Lenders. If the Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.06(b);

(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter or the Borrower (or in the reasonable, good faith opinion of
the Borrower will in the future result in a reduction in compensation or
payments that they are required to pay pursuant to Section 3.01);

 

113



--------------------------------------------------------------------------------

(d)    such assignment does not conflict with applicable Laws; and

(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Each party hereto agrees that (a) an assignment required pursuant to this
Section 10.13 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided, further that any such documents shall be
without recourse to or warranty by the parties thereto.

Notwithstanding anything in this Section 10.13 to the contrary, the Lender that
acts as the Administrative Agent may not be replaced hereunder except in
accordance with the terms of Section 9.06.

10.14     Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS
OF ANOTHER JURISDICTION.

(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE COUNTY OF NEW
YORK AND OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER

 

114



--------------------------------------------------------------------------------

JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ANY ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Parent and the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arrangers, and the extensions of credit made by the Lenders pursuant to this
Agreement, are arm’s-length commercial transactions between the Parent and its
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) each of the Parent and the

 

115



--------------------------------------------------------------------------------

Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each of the Parent and the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arrangers and the Lenders each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Parent or any of its Affiliates, or any
other Person, (B) neither the Administrative Agent, the Arrangers or the Lenders
has any obligation to the Parent or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents and (C) neither the Administrative Agent,
any Arranger or any Lender undertakes any responsibility to the Parent or any of
its Affiliates to review or inform the Borrower of any matter in connection with
any phase of the Borrower’s business or operations; and (iii) the Administrative
Agent, the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Parent and its Affiliates, and neither the Administrative Agent,
the Arrangers, the Lenders nor their respective Affiliates have any obligation
to disclose any of such interests to the Parent or any of its Affiliates. To the
fullest extent permitted by law, each of the Parent and the Borrower hereby
waives and releases any claims that it may have against the Administrative
Agent, the Arrangers, the Lenders and their respective Affiliates with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

10.17     Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Committed Loan Notices,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

10.18     USA PATRIOT Act. Each Lender that is subject to the PATRIOT Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the PATRIOT Act. The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or

 

116



--------------------------------------------------------------------------------

such Lender reasonably requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act and the Beneficial Ownership Regulation.

10.19     Release of Guarantors.

(a)    Investment Grade Release. If at any time the Borrower or the Parent
obtains an Investment Grade Rating, the Administrative Agent shall (at the sole
cost of the Borrower and pursuant to documentation reasonably satisfactory to
the Administrative Agent) promptly release all of the Unencumbered Property
Subsidiaries (other than any Unencumbered Property Subsidiary that is (i) a
borrower or guarantor of, or otherwise obligated in respect of, any Recourse
Indebtedness) from their obligations under the Guaranty Agreement (the
“Investment Grade Release”), subject to satisfaction of the following
conditions:

(i)    The Borrower shall have delivered to the Administrative Agent, on or
prior to the date that is ten (10) Business Days (or such shorter period of time
as agreed to by the Administrative Agent) before the date on which the
Investment Grade Release is to be effected, a certificate executed by a
Responsible Officer of the Parent,

(A)    certifying that the Parent or the Borrower has obtained an Investment
Grade Rating, and

(B)    notifying the Administrative Agent and the Lenders that it is requesting
the Investment Grade Release; and

(C)    certifying that no Subsidiary Guarantor to be released is a borrower or
guarantor of, or otherwise obligated in respect of, any Recourse Indebtedness;
and

(ii)    The Borrower shall have submitted to the Administrative Agent and the
Lenders, within one (1) Business Day prior to the date on which the Investment
Grade Release is to be effected, a certificate executed by a Responsible Officer
of the Parent certifying to the Administrative Agent and the Lenders that,
immediately before and immediately after giving effect to the Investment Grade
Release,

(A)    no Default has occurred and is continuing or would result therefrom
(including as a result of the failure to satisfy the Minimum Property
Condition), and

(B)    the representations and warranties contained in Article V or any other
Loan Document, or which are contained in any document furnished at any time
under or in connection herewith or therewith, are true and correct in all
material respects (or, if qualified by materiality, Material Adverse Effect or
similar language, in all respects) on and as of the date of such release and
immediately after giving effect to such release, except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (or, if qualified by materiality, Material Adverse Effect or
similar

 

117



--------------------------------------------------------------------------------

language, in all respects) as of such earlier date and except that for purposes
of this Section 10.19(a), the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01.

(b)    Release upon Disposition of Equity Interests. In the event that all of
the capital stock or other Equity Interests of any Subsidiary Guarantor is sold
or otherwise disposed of in a transaction permitted by Section 7.05 or if a
Subsidiary Guarantor ceases to be an Unencumbered Property Subsidiary, then, at
the request of the Borrower, such Subsidiary Guarantor shall be released from
its obligations under the Guaranty Agreement, subject to satisfaction of the
following conditions:

(i)    the Borrower shall have delivered to the Administrative Agent, at least
five (5) Business Days prior to the date of the proposed release (or such
shorter period of time as agreed to by the Administrative Agent in writing), a
written request for such release (a “Guarantor Release Notice”) which shall
identify the Subsidiary Guarantor to which it applies and the proposed date of
the release,

(ii)    the representations and warranties contained in Article V and the other
Loan Documents are true and correct in all material respects (or, if qualified
by materiality, Material Adverse Effect or similar language, in all respects) on
and as of the effective date of such release and, both before and after giving
effect to such release, except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (or, if
qualified by materiality, Material Adverse Effect or similar language, in all
respects) as of such earlier date and except that for purposes of this
Section 10.19(b), the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01,

(iii)    immediately after giving effect to such release the Parent and its
Subsidiaries shall be in compliance, on a pro forma basis, with the provisions
of Section 7.11,

(iv)    no Default shall have occurred and be continuing or would result under
any other provision of this Agreement after giving effect to such release
(including as a result of the failure to satisfy the Minimum Property
Condition), and

(v)    the Borrower shall have delivered to the Administrative Agent a
certificate executed by a Responsible Officer of the Parent certifying that the
conditions in clauses (ii) through (iv) above have been satisfied.

The Administrative Agent will (at the sole cost of the Borrower) following
receipt of such Guarantor Release Notice and certificate, and each of the
Lenders irrevocably authorizes the Administrative Agent to, execute and deliver
such documents as the Borrower or such Subsidiary Guarantor may reasonably
request to evidence the release of such Subsidiary Guarantor from its
obligations under the Guaranty Agreement, which documents shall be reasonably
satisfactory to the Administrative Agent.

 

118



--------------------------------------------------------------------------------

(c)    Release following the Investment Grade Release. At any time following the
Investment Grade Release, at the request of the Borrower the Administrative
Agent may release a Subsidiary Guarantor from its obligations under the Guaranty
Agreement, subject to satisfaction of the following conditions:

(i)    the Borrower shall have delivered to the Administrative Agent, at least
five (5) Business Days prior to the date of the proposed release (or such
shorter period of time as agreed to by the Administrative Agent in writing), a
Guarantor Release Notice (which notice shall specify, inter alia, that upon such
release the Subsidiary Guarantor to which such notice relates either (A) will
not be the Direct Owner or an Indirect Owner of any Unencumbered Eligible
Property or (B) will not be will not be a borrower or guarantor of, or otherwise
obligated in respect of, any Recourse Indebtedness),

(ii)    the representations and warranties contained in Article V and the other
Loan Documents are true and correct in all material respects (or, if qualified
by materiality, Material Adverse Effect or similar language, in all respects) on
and as of the effective date of such release and, both before and after giving
effect to such release, except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (or, if
qualified by materiality, Material Adverse Effect or similar language, in all
respects) as of such earlier date and except that for purposes of this
Section 10.19(c), the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01,

(iii)    immediately after giving effect to such release, the Parent and its
Subsidiaries shall be in compliance, on a pro forma basis, with the provisions
of Section 7.11,

(iv)    no Default shall have occurred and be continuing (unless such Default
relates solely to an Unencumbered Eligible Property of which such Subsidiary
Guarantor is the Direct Owner or an Indirect Owner and such Unencumbered
Eligible Property will not be included for purposes of determining Unencumbered
Asset Value after giving effect to such release) or would result under any other
provision of this Agreement after giving effect to such release (including as a
result of the failure to satisfy the Minimum Property Condition), and

(v)    the Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate certifying that the conditions in clauses (ii) through
(iv) above have been satisfied.

The Administrative Agent will (at the sole cost of the Borrower) following
receipt of such Guarantor Release Notice and Officer’s Certificate, and each of
the Lenders irrevocably authorizes the Administrative Agent to, execute and
deliver such documents as the Borrower or

 

119



--------------------------------------------------------------------------------

such Subsidiary Guarantor may reasonably request to evidence the release of such
Subsidiary Guarantor from its obligations under the Guaranty Agreement, which
documents shall be reasonably satisfactory to the Administrative Agent.

(d)    The Administrative Agent shall promptly notify the Lenders of any such
release hereunder, and this Agreement and each other Loan Document shall be
deemed amended to delete the name of any Subsidiary Guarantor released pursuant
to this Section 10.19.

10.20     Recourse to Loan Parties; Obligations with Respect to Loan Parties and
Subsidiaries.

(a)    Neither the Parent (whether in its capacity as a general partner of the
Borrower or otherwise), so long as the Parent is not a Guarantor, nor any of its
Affiliates or its Affiliates’ past, present or future shareholders, partners,
members, officers, employees, servants, executives, directors, agents or
representatives, in each case other than the Borrower and Guarantors (each such
Person that is not the Borrower or a Guarantor, an “Exculpated Party”) shall be
liable for payment of any Obligations due hereunder or under any other Loan
Document. The sole recourse of the Lenders and the Administrative Agent for
satisfaction of the Obligations due hereunder or under any other Loan Document
shall be against the Borrower, the Guarantors and their respective assets and
not against any assets or property of any Exculpated Party. In the event that an
Event of Default occurs, no action shall be brought against any Exculpated Party
by virtue of its direct or indirect ownership interest in the Borrower, the
Guarantors or their respective assets.

(b)    The obligations of the Parent or the Borrower to direct or prohibit the
taking of certain actions by the other Loan Parties and Subsidiaries as
specified herein shall be absolute and not subject to any defense the Parent or
the Borrower may have that such Person does not control such Loan Parties or
Subsidiaries.

10.21     ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.22     Acknowledgment and Consent to Bail-In of Affected Financial
Institutions.

Solely to the extent any Lender that is an Affected Financial Institution is a
party to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and

 

120



--------------------------------------------------------------------------------

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

10.23    Acknowledgment Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

121



--------------------------------------------------------------------------------

(b)    As used in this Section 10.23, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

122



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER: EMPIRE STATE REALTY OP, L.P., a Delaware limited partnership By:
Empire State Realty Trust, Inc., a Maryland corporation, its general partner By:
 

/s/ John B. Kessler

Name:   John B. Kessler Title:   President and Chief Operating Officer LOAN
PARTY: EMPIRE STATE REALTY TRUST, INC., a Maryland corporation By:  

/s/ John B. Kessler

Name:   John B. Kessler Title:   President and Chief Operating Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

/s/ Scott S. Sollis

Name:   Scott S. Sollis Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Scott S. Sollis

Name:   Scott S. Sollis Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Jessica W. Phillips

Name:   Jessica W. Phillips Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Kimberly L. Feldman

Name:   Kimberly L. Feldman Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TRUIST BANK, as a Lender By:  

/s/ Karen Cadiente

Name:   Karen Cadiene Title:   Assistant Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Angela Kara

Name:   Angela Kara Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ASSOCIATED BANK, N.A., as a Lender By:  

/s/ Mitchell Vega

Name:   Mitchell Vega Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF EAST ASIA, LIMITED, as a Lender By:  

/s/ Maggie Wong

Name:   Maggie Wong Title:   General Manager By:  

/s/ James Hua

Name:   James Hua Title:   Senior Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

Initial Unencumbered Properties

Office Properties

 

  1.

Empire State Building, 350 Fifth Avenue, New York, NY 10118

 

  2.

Observatory at the Empire State Building, 350 Fifth Avenue, New York, NY 10118

 

  3.

501 Seventh Avenue, New York, NY 10018

 

  4.

250 West 57th Street, New York, NY 10019

 

  5.

500 Mamaroneck Avenue, Harrison, NY 10528

 

  6.

1359 Broadway, New York, NY 10018

 

  7.

One Grand Central Place, 60 East 42nd Street, New York, NY 10165

 

  8.

1400 Broadway, New York, NY 10018

 

  9.

111 West 33rd Street, New York, NY 10120

 

  10.

1350 Broadway, New York, NY 10018

Retail Properties

 

  1.

69-97 Main Street, Westport, CT 06880

 

  2.

103-107 Main Street, Westport, CT 06880



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments and Applicable Percentages

 

Lender

   Revolving
Credit
Commitment      Applicable
Percentage  

Wells Fargo Bank, N.A.

   $ 27,500,000.00        15.714285714 % 

Capital One, National Association

   $ 27,500,000.00        15.714285714 % 

U.S. Bank National Association

   $ 27,500,000.00        15.714285714 % 

Truist Bank

   $ 27,500,000.00        15.714285714 % 

KeyBank National Association

   $ 25,000,000.00        14.285714285 % 

Associated Bank, N.A.

   $ 25,000,000.00        14.285714285 % 

The Bank of East Asia, Limited

   $ 15,000,000.00        8.571428571 %    

 

 

    

 

 

 

Total

   $ 175,000,000.00        100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 5.12(c)

Pension Plans

 

  1.

The Building Service 32BJ Pension Fund was in critical status under the Pension
Protection Act of 2006 for the plan years beginning July 1, 2014, 2015, 2016,
2017, 2018, and 2019, respectively.

 

  2.

The International Painters & Allied Trades Industry Pension Plan was in the
category of “seriously endangered status” for the plan year beginning January 1,
2017, 2018, and 2019, respectively.



--------------------------------------------------------------------------------

SCHEDULE 5.12(d)

Multiemployer Plans

 

  1.

The Annuity/HRA Plan of the Electrical Industry

 

  2.

The Building Service 32BJ Health Fund

 

  3.

The Building Service 32BJ Pension Fund

 

  4.

The Building Service 32BJ Supplemental Retirement and Savings Fund

 

  5.

The Central Pension Fund of the International Union of Operating Engineers and
Participating Employers

 

  6.

The Engineers Union Local 30 Trust Fund

 

  7.

The International Painters and Allied Trades Industry Pension Fund

 

  8.

The Joint Industry Board Dental Benefit Plan

 

  9.

The Joint Industry Engineers Union Local 30 Pension Trust Plan

 

  10.

The Local 94-94A-94B Annuity Fund

 

  11.

The Local 94-94A-94B Health and Benefit Fund

 

  12.

The New York District Council of Carpenters Annuity Fund

 

  13.

The New York District Council of Carpenters Pension Fund

 

  14.

The New York District Council of Carpenters Welfare Fund

 

  15.

The Operating Engineers Local 30 Annuity Fund

 

  16.

The Painting Industry Insurance Fund

 

  17.

The Pension, Hospitalization and Benefit Plan of the Electrical Industry



--------------------------------------------------------------------------------

SCHEDULE 5.13

Subsidiaries; Tax Identification Numbers

 

Subsidiary

  

Jurisdiction

  

Type

  

Tax ID

Empire State Realty Trust, Inc.    Maryland    Corporation   
[                    ] Empire State Realty OP, L.P.    Delaware    Limited
Partnership   

[                    ]

ESRT Empire State Building G-Parent, L.L.C.    Delaware    Limited Liability
Company   

[                    ]

ESRT Empire State Building Parent, L.L.C.    Delaware    Limited Liability
Company   

[                    ]

ESRT Empire State Building, L.L.C.    Delaware    Limited Liability Company   

[                    ]

ESRT One Grand Central Place G-Parent, L.L.C.    Delaware    Limited Liability
Company   

[                    ]

ESRT One Grand Central Place Parent, L.L.C.    Delaware    Limited Liability
Company   

[                    ]

ESRT One Grand Central Place, L.L.C.    Delaware    Limited Liability Company   

[                    ]

ESRT Springing Member One, L.L.C.    Delaware    Limited Liability Company   

[                    ]

ESRT Springing Member Two, L.L.C.    Delaware    Limited Liability Company   

[                    ]

ESRT 501 Seventh Avenue, L.L.C.    Delaware    Limited Liability Company   

[                    ]

ESRT 250 West 57th St., L.L.C.    Delaware    Limited Liability Company   

[                    ]

ESRT 1333 Broadway, L.L.C.    Delaware    Limited Liability Company   

[                    ]

ESRT 1350 Broadway, L.L.C.    Delaware    Limited Liability Company   

[                    ]

ESRT 1359 Broadway, L.L.C.    Delaware    Limited Liability Company   

[                    ]

ESRT 10 Union Square, L.L.C.    Delaware    Limited Liability Company   

[                    ]

ESRT 1542 Third Avenue, L.L.C.    Delaware    Limited Liability Company   

[                     ]



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction

  

Type

  

Tax ID

ESRT East West Manhattan Retail, L.L.C.    Delaware    Limited Liability Company
   [                    ] ESRT 10 BK St., L.L.C.    Delaware    Limited
Liability Company   

[                    ]

ESRT 500 Mamaroneck Avenue, L.L.C.    Delaware    Limited Liability Company   

[                    ]

ESRT Metro Center, L.L.C.    Delaware    Limited Liability Company   

[                    ]

ESRT Metro Tower, L.L.C.    Delaware    Limited Liability Company   

[                    ]

ESRT 69-97 Main St., L.L.C.    Delaware    Limited Liability Company   

[                    ]

ESRT 103-107 Main St., L.L.C.    Delaware    Limited Liability Company   

[                    ]

ESRT MerrittView, L.L.C.    Delaware    Limited Liability Company   

[                    ]

ESRT First Stamford Place Investor, L.L.C.    Delaware    Limited Liability
Company   

[                    ]

ESRT First Stamford Place SPE, L.L.C.    Delaware    Limited Liability Company
  

[                    ]

ESRT 1400 Broadway GP, L.L.C.    Delaware    Limited Liability Company   

[                    ]

ESRT 1400 Broadway, L.P.    New York    Limited Partnership   

[                    ]

ESRT 112 West 34th Street G.P., L.L.C.    Delaware    Limited Liability Company
  

[                    ]

ESRT 112 West 34th Street, L.P.    New York    Limited Partnership   

[                    ]

ESRT Management, L.L.C.    Delaware    Limited Liability Company   

[                    ]

ESRT MH Holdings, L.L.C.    New York    Limited Liability Company   

[                    ]

ESRT Captive Insurance Company, L.L.C.    Vermont    Limited Liability Company
  

[                    ]

ESRT Observatory TRS, L.L.C.    New York    Limited Liability Company   

[                    ]

ESRT Holdings TRS, L.L.C.    Delaware    Limited Liability Company   

[                    ]

ESRT Management TRS, L.L.C.    Delaware    Limited Liability Company   

[                     ]



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction

  

Type

  

Tax ID

ESRT Cleaning TRS, L.L.C.    Delaware    Limited Liability Company   

[                    ]

ESRT Dining and Fitness TRS, L.L.C.    Delaware    Limited Liability Company   

[                    ]

ESRT Restaurant TRS, L.L.C.    Delaware    Limited Liability Company   

[                    ]

ESRT Fitness TRS, L.L.C.    Delaware    Limited Liability Company   

[                    ]



--------------------------------------------------------------------------------

SCHEDULE 10.02

Administrative Agent’s Office; Certain Addresses for Notices

Administrative Agent:

Scott Solis – Managing Director

Wells Fargo Bank, NA

Mail Code: N8405-321

10 South Wacker Drive, Suite 3200

Chicago, IL 60606

Email: Scott.S.Solis@wellsfargo.com

Phone: 312-269-4818

Fax Number: 312-782-0969

With a copy to

Terrance Alewine

Wells Fargo Bank, NA

550 S. Tryon St., Floor 06

Charlotte, NC 28202-4200

Email: Terrance.Alewine@wellsfargo.com

Phone: 704-410-2034



--------------------------------------------------------------------------------

Borrowers and Loan Parties:

Empire State Realty Trust, Inc.

111 West 33rd Street, 12th Floor

New York, New York 10120

Attention: John B. Kessler, President and Chief Operating Officer

Telephone: (212) 850-2777

Fax: (212) 850-2790

Email: jkessler@empirestaterealtytrust.com

with a copy to:

111 West 33rd Street, 12th Floor

New York, New York 10120

Attention: Thomas N. Keltner, Jr., Executive Vice President, General Counsel and
Secretary

Telephone: (212) 850-2680

Fax: (212) 986-8795

Email: tkeltner@empirestaterealtytrust.com

Parent Website Address: https://www.empirestaterealtytrust.com



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

1

Date: ___________, _____

 

To:

Wells Fargo Bank, National Association,

as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of March 19, 2020
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Empire State Realty Trust, Inc., a Maryland
corporation, Empire State Realty OP, L.P., a Delaware limited partnership (the
“Borrower”), the Lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as Administrative Agent.

The undersigned, on behalf of the Borrower, hereby requests2:

Term Facility

 

Indicate:

Borrowing

or Conversion

or

Continuation

   Indicate:
Requested
Amount    Indicate:
Base Rate Loan
or
Eurodollar Rate
Loan
or
LIBOR Floating
Rate Loan    For Eurodollar
Rate Loans
Indicate:
Interest
Period (e.g. 1, 3
or 6 month
interest period3)

 

1 

Note to Borrower. All requests submitted under a single Loan Notice must be
effective on the same date. If multiple effective dates are needed, multiple
Loan Notices will need to be prepared and signed.

2

Note to Borrower. For multiple borrowings, conversions and/or continuations for
a particular facility, fill out a new row for each borrowing/conversion and/or
continuation. Insert an additional chart for each Incremental Term Loan Facility
added pursuant to Section 2.16 of the Agreement.

3 

Or such other period that is twelve months or less requested by the Borrower and
consented to by all the Term Lenders.

 

A-1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

The Loans, if any, borrowed hereunder shall be disbursed to the following bank
for credit by that bank to the following deposit account:

 

 

 

 

[The Borrowing, if any, requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
proposed Credit Extension.]4

 

EMPIRE STATE REALTY OP, L.P., a Delaware limited partnership By: Empire State
Realty Trust, Inc., its general partner By:  

 

  Name: [Type Signatory Name]   Title:   [Type Signatory Title]

 

4 

Only applicable to a Borrowing

 

A-2

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF DISBURSEMENT INSTRUCTION AGREEMENT

 

Borrower: Administrative Agent: Wells Fargo Bank, National Association Loan:
Effective Date: March 19, 2020

Check applicable box:

 

☐   New – This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.

☐   Replace Previous Agreement – This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

  (1)

to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

  (2)

to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

  (3)

to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.

Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement or an email instruction or other written communication, or telephonic
request pursuant to Section 2.02(a) of the Term Loan Agreement (each, a
“Disbursement Request”) from an applicable Authorized Representative (as defined
in the Terms and Conditions attached to this Agreement).

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

 

 

B-1

Form of Disbursement Instruction Agreement



--------------------------------------------------------------------------------

Disbursement of Loan Proceeds at Origination/Closing Closing Disbursement
Authorizers: Administrative Agent is authorized to accept one or more
Disbursement Requests from any of the individuals named below (each, a “Closing
Disbursement Authorizer”) to disburse Loan proceeds on or about the date of the
Loan origination/closing and to initiate Disbursements in connection therewith
(each, a “Closing Disbursement”):

  

Individual’s Name

  

Title

1.       2.       3.      

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

 

N/A

 

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

 

Permitted Wire Transfers: Disbursement Requests for the Closing Disbursement(s)
to be made by wire transfer must specify the amount and applicable Receiving
Party. Each Receiving Party included in any such Disbursement Request must be
listed below. Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Closing Exhibit. All wire instructions must be
in the format specified on the Closing Exhibit.

 

  

 

Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Closing Exhibit)

1.    2.    3.   

 

Direct Deposit: Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.

Name on Deposit Account:

 

Wells Fargo Bank, N.A. Deposit Account Number:

 

Further Credit Information/Instructions:

 

B-2

Form of Disbursement Instruction Agreement



--------------------------------------------------------------------------------

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination Subsequent
Disbursement Authorizers: Administrative Agent is authorized to accept one or
more Disbursement Requests from any of the individuals named below (each, a
“Subsequent Disbursement Authorizer”) to disburse Loan proceeds after the date
of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Subsequent Disbursement”):   

Individual’s Name

  

Title

1.       2.       3.      

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

 

N/A

 

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

 

Permitted Wire Transfers: Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving Party.
Each Receiving Party included in any such Disbursement Request must be listed
below. Administrative Agent is authorized to use the wire instructions that have
been provided directly to Administrative Agent by the Receiving Party or
Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.

 

  

 

Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)

1.    2.    3.   

 

Direct Deposit: Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.

Name on Deposit Account:

 

Wells Fargo Bank, N.A. Deposit Account Number:

 

Further Credit Information/Instructions:

 

B-3

Form of Disbursement Instruction Agreement



--------------------------------------------------------------------------------

Restricted Account Disbursements Restricted Account Disbursement Authorizers:
Administrative Agent is authorized to accept one or more Disbursement Requests
from any of the individuals named below (each, a “Restricted Account
Disbursement Authorizer”) to disburse funds from a Restricted Account and to
initiate Disbursements in connection therewith (each, a “Restricted Account
Disbursement”):

  

Individual’s Name

  

Title

1.       2.       3.      

Describe Restrictions, if any, on the authority of the Restricted Account
Disbursement Authorizers (dollar amount limits, wire/deposit destinations,
etc.):

 

N/A

 

If there are no restrictions described here, any Restricted Account Disbursement
Authorizer may submit a Disbursement Request for all available funds.

 

Permitted Wire Transfers: Disbursement Requests for Restricted Account
Disbursements to be made by wire transfer must specify the amount and applicable
Receiving Party. Each Receiving Party included in any such Disbursement Request
must be listed below. Administrative Agent is authorized to use the wire
instructions that have been provided directly to Administrative Agent by the
Receiving Party or Borrower and attached as the Restricted Account Disbursement
Exhibit. All wire instructions must be in the format specified on the Restricted
Account Disbursement Exhibit.

 

  

 

Names of Receiving Parties for Restricted Account Disbursements (may include as
many parties as needed; wire instructions for each Receiving Party must be
attached as the Restricted Account Disbursement Exhibit)

1.    2.    3.   

 

Direct Deposit: Disbursement Requests for Restricted Account Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.

Name on Deposit Account:

 

Wells Fargo Bank, N.A. Deposit Account Number:

 

Further Credit Information/Instructions:

 

B-4

Form of Disbursement Instruction Agreement



--------------------------------------------------------------------------------

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

 

BORROWER: [Borrower Name], a Delaware limited partnership By:   [Borrower Name]

By:  

 

Name:   Title:  

 

B-5

Form of Disbursement Instruction Agreement



--------------------------------------------------------------------------------

Additional Terms and Conditions to the Disbursement Instruction Agreement

Definitions. The following capitalized terms shall have the meanings set forth
below:

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

Disbursement Requests. Except as expressly provided in the Term Loan Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made provided such funds
transfer system complies with the requirements of the Term Loan Agreement.
Administrative Agent may delay or refuse to accept a Disbursement Request if the
Disbursement would: (i) violate the terms of this Agreement; (ii) require use of
a bank prohibited by government authority or Administrative Agent or any
Lender’s policies or requirements; (iii) cause Administrative Agent or Lenders
to violate any Federal Reserve or other regulatory risk control program or
guideline; or (iv) otherwise cause Administrative Agent or Lenders to violate
any applicable law or regulation.

Limitation of Liability. Administrative Agent and Lenders shall not be liable to
Borrower or any other parties for: (i) errors, acts or failures to act of
others, including other entities, banks, communications carriers or
clearinghouses, through which Borrower’s requested Disbursements may be made or
information received or transmitted, and no such entity shall be deemed an agent
of the Administrative Agent or any Lender; (ii) any loss, liability or delay
caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Administrative Agent or any
Lender’s control; or (iii) any special, consequential, indirect or punitive
damages, whether or not (A) any claim for these damages is based on tort or
contract or (B) Administrative Agent, any Lender or Borrower knew or should have
known the likelihood of these damages in any situation. Neither Administrative
Agent nor any Lender makes any representations or warranties other than those
expressly made in this Agreement. IN NO EVENT WILL ADMINISTRATIVE AGENT OR ANY
LENDER BE LIABLE FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT
REQUEST IS EXECUTED BY ADMINISTRATIVE AGENT IN GOOD FAITH AND IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT AND THE TERM LOAN AGREEMENT, EXCEPT TO THE EXTENT
EXPRESSLY SET FORTH IN SECTION 11.04(E) OF THE TERM LOAN AGREEMENT.

Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and
(ii) on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Term Loan
Agreement.

Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.

 

B-6

Form of Disbursement Instruction Agreement



--------------------------------------------------------------------------------

CLOSING EXHIBIT

WIRE INSTRUCTIONS

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name) Receiving Party Deposit
Account Number Receiving Bank Name, City and State Receiving Bank Routing (ABA)
Number Further identifying information, if applicable (title escrow number,
borrower name, loan number, etc.)

 

B-7

Form of Disbursement Instruction Agreement



--------------------------------------------------------------------------------

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name) Receiving Party Deposit
Account Number Receiving Bank Name, City and State Receiving Bank Routing (ABA)
Number Further identifying information, if applicable (title escrow number,
borrower name, loan number, etc.)

 

B-8

Form of Disbursement Instruction Agreement



--------------------------------------------------------------------------------

RESTRICTED ACCOUNT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name) Receiving Party Deposit
Account Number Receiving Bank Name, City and State Receiving Bank Routing (ABA)
Number Further identifying information, if applicable (title escrow number,
borrower name, loan number, etc.)

 

B-9

Form of Disbursement Instruction Agreement



--------------------------------------------------------------------------------

EXHIBIT C

[INTENTIONALLY OMITTED]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF TERM NOTE

 

                                 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
__________________ or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Term Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement, dated as of March 19, 2020 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Empire State Realty Trust, Inc., a Maryland corporation, Empire State
Realty OP, L.P., a Delaware limited partnership, the Lenders from time to time
party thereto, and Wells Fargo Bank, National Association, as Administrative
Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guaranty Agreement. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Term Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Term Loans made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business. The Lender may also attach
schedules to this Term Note and endorse thereon the date, amount and maturity of
its Term Loans and payments with respect thereto.

To the extent any provision of this Term Note conflicts with or is inconsistent
with the Agreement, the Agreement shall control.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

 

D-1

Form of Term Note



--------------------------------------------------------------------------------

THIS TERM NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND THE LENDER
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS OF ANOTHER
JURISDICTION.

 

EMPIRE STATE REALTY OP, L.P., a Delaware limited partnership By:   Empire State
Realty Trust, Inc., its general partner By:  

 

  Name: [Type Signatory Name]   Title:   [Type Signatory Title]

 

D-2

Form of Term Note



--------------------------------------------------------------------------------

TERM LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of

Term Loan

Made

 

Amount of

Term Loan

Made

  

End of

Interest

Period

  

Amount of
Principal or
Interest Paid
This Date

  

Outstanding
Principal
Balance

This Date

  

Notation

Made By

    

               

 

 

 

 

 

  

 

  

 

  

 

  

 

    

               

 

 

 

 

 

  

 

  

 

  

 

  

 

    

               

 

 

 

 

 

  

 

  

 

  

 

  

 

    

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

               

 

 

 

 

 

  

 

  

 

  

 

  

 

 

 

D-3

Form of Term Note



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

 

                    

                    

   Check for distribution to PUBLIC and Private side Lenders1

Financial Statement Date:                    ,

 

To:

Wells Fargo bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of March 19, 2020
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Empire State Realty Trust, Inc., a Maryland
corporation (the “Parent”), Empire State Realty OP, L.P., a Delaware limited
partnership (the “Borrower”), the Lenders from time to time party thereto, and
Wells Fargo Bank, National Association, as Administrative Agent

The undersigned Responsible Officer of the Parent hereby certifies as of the
date hereof that he/she is the                                  of the Parent,
and that, as such, he/she is authorized to execute and deliver this Certificate
to the Administrative Agent on behalf of the Parent, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Parent and the Borrower have delivered the year-end audited financial
statements required by Section 6.01(a) of the Agreement (or the Parent’s Annual
Report on Form 10-K (satisfying the SEC’s requirements for 10-K filings) in lieu
thereof as permitted under Section 6.01(a) of the Agreement) for the fiscal year
of the Parent ended as of the above date, together with the report and opinion
of an independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Parent and the Borrower have delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement (or the Parent’s Quarterly Report
on Form 10-Q (satisfying the SEC’s requirements for 10-Q filings) in lieu
thereof as permitted under Section 6.01(b) of the Agreement) for the fiscal
quarter of the Parent ended as of the above date. Such financial statements
fairly present the financial condition, results of operations, shareholders’
equity and cash flows of the Consolidated Group in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.

 

 

1 

If this is not checked, this certificate will only be posted to Private side
Lenders.

 

E-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Loan
Parties during the accounting period covered by such financial statements.

3. A review of the activities of the Loan Parties during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Loan Parties performed and observed all
their Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period each Loan
Party performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

--or--

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

5. Attached hereto as Schedule 2 is a true and accurate calculation of the Net
Operating Income and Unencumbered NOI attributable to each Unencumbered Eligible
Property as of the Financial Statement Date.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                        ,                     .

 

EMPIRE STATE REALTY TRUST, INC. By:  

 

  Name: [Type Signatory Name]   Title:   [Type Signatory Title]

 

E-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                         

___________________(“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.    Section 7.11(a) – Maximum Leverage Ratio       A.    Total Indebtedness at
Statement Date:          1.    The aggregate amount of all Indebtedness of the
Consolidated Group determined on a consolidated basis on Statement Date:   
$                           2.    The Consolidated Group Pro Rata Share of
Indebtedness of Unconsolidated Affiliates on Statement Date:   
$                           3.    The aggregate amount of Unrestricted Cash to
the extent available for the repayment of Total Indebtedness in excess of
$35,000,000 to the extent that there is an equivalent amount of funded
Indebtedness included in Total Indebtedness that matures within 24 months of the
Statement Date:    $                           4.    Total Indebtedness on
Statement Date (Line I.A.1. + Line I.A.2.—Line I.A.3.):    $                    
   B.    Total Asset Value at Statement Date:1       1.    An amount equal to
(a) Net Operating Income derived from each Property that is an office property
located in the New York City central business district (other than the Empire
State Observatory, each Disposed Property, each Newly-Acquired Property, each
unimproved land holding and each Property under development (i.e.,
construction-in-progress)) owned by a Consolidated Party for the fiscal quarter
ending on Statement Date (“Subject Period”), multiplied by four, divided by
(b) six percent (6.00%):    $                        2.    An amount equal to
(a) Net Operating Income derived from each Property that is an office property
(other than a New York City central business district office property and other
than the Empire State Observatory, each Disposed Property, each Newly-Acquired
Property, each unimproved land holding and each Property under development
(i.e., construction-in-progress)) owned by a Consolidated Party for Subject
Period, multiplied by four, divided by (b) seven percent (7.00%):   
$                    

 

 

1 

This calculation excludes Properties disposed of during the fiscal quarter ended
on or prior to the Statement Date

 

 

E-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

  3.    An amount equal to (a) Net Operating Income derived from each Property
that is a retail property (other than the Empire State Observatory, each
Disposed Property, each Newly-Acquired Property, each unimproved land holding
and each Property under development (i.e., construction-in-progress)) owned by a
Consolidated Party for Subject Period, multiplied by four, divided by (b) seven
and one-quarter percent (7.25%):    $                       4.    An amount
equal to (a) Net Operating Income derived by the Consolidated Group from its
operation of the Empire State Observatory (to the extent the Empire State
Observatory is not a Disposed Property at such time) for the then most recently
ended period of four consecutive fiscal quarters of the Parent ending on
Statement Date, divided by (b) six percent (6.00%):    $                      
5.    Aggregate acquisition costs of all Newly-Acquired Properties for the then
most recently ended period of four consecutive fiscal quarters of the Parent
ending on Statement Date:    $                       6.    Unrestricted Cash at
Statement Date:    $                       7.    Aggregate book values of all
unimproved land holdings at Statement Date:    $                     2   8.   
Aggregate book values of all Investments in respect of costs to construct
Properties (i.e., construction-in-progress) and Properties under development at
Statement Date:    $                     3   9.    Aggregate book values of all
commercial mortgage loans, commercial real estate-related mezzanine loans and
commercial real estate-related notes receivable owned by the Consolidated Group
at Statement Date:    $                    4

 

 

2 

Line I.B.7. may not exceed five percent (5%) of Line I.B.12.

3 

Line I.B.8. may not exceed twenty percent (20%) of Line I.B.12

4 

Line I.B.9. may not exceed ten percent (10%) of Line I.B.12

 

E-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

       10.    Consolidated Group Pro Rata Share of items referenced in Line
I.B.1. through I.B.5. and Line I.B.7. through Line I.B.9. attributable to the
Consolidated Group’s interest in Unconsolidated Affiliates:   
$                    5   11.    The sum of Line I.B.7. through Line I.B.10.:   
$                    6   12.    Total Asset Value at Statement Date (The sum of
Line I.B.1. through Line I.B.6. + Line I.B.11. - Line I.A.3.):   
$                     C.   Ratio of Total Indebtedness to Total Asset Value:   
                    % D.   Maximum Total Indebtedness Permitted:

 

60% of Total Asset Value at Statement Date (60% of Line I.B.18.)7:

   $                     Excess (deficiency) for covenant compliance (Line I.D.
– I.A.4.):    $                    

 

5 

Line I.B.10. may not exceed fifteen percent (15%) of Line I.B.12

6 

Line I.B.11. may not exceed thirty percent (30%) of Line I.B.12

7 

On two occasions prior to the Facility Termination Date the Borrower may elect
that such ratio be permitted to exceed 60% for up to two (2) consecutive full
fiscal quarters immediately following a Significant Acquisition, but in no event
shall such ratio exceed 65% as of the last day of any fiscal quarter

 

E-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

II.    Section 7.11(b) – Maximum Secured Leverage Ratio.       A.    Total
Secured Indebtedness at Statement Date:          1.    The aggregate amount of
all Secured Indebtedness of the Consolidated Group determined on a consolidated
basis on Statement Date:    $                           2.    The Consolidated
Group Pro Rata Share of Secured Indebtedness of Unconsolidated Affiliates on
Statement Date:    $                           3.    Total Secured Indebtedness
(Line II.A.1. + Line II.A.2.):    $                        B.    Total Asset
Value at Statement Date (Line I.B.18.):    $                        C.    Ratio
of Total Secured Indebtedness to Total Asset Value:                        %   
D.    Maximum Total Secured Indebtedness Permitted:          40% of Total Asset
Value at Statement Date (40% of Line I.B.18.):    $                     Excess
(deficiency) for covenant compliance (Line II.D. – II.A.3.):   
$                    

 

E-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

III.    Section 7.11(c) - [Intentionally Omitted].    IV.    Section 7.11(d) –
Fixed Charge Coverage Ratio.       A.    EBITDA for Subject Period:          1.
   Net Income for Subject Period:    $                           2.   
Non-recurring or extraordinary losses for Subject Period (to the extent
subtracted in the calculation of Line IV.A.1.):    $                          
3.    Any loss resulting from the early extinguishment of indebtedness during
Subject Period (to the extent subtracted in the calculation of Line IV.A.1.):   
$                           4.    Net loss resulting from a Swap Contract
(including by virtue of a termination thereof) during Subject Period (to the
extent subtracted in the calculation of Line IV.A.1.):    $                    
      5.    Non-recurring or extraordinary gains for Subject Period (to the
extent added in the calculation of Line IV.A.1.):    $                          
6.    Income or gain resulting from the early extinguishment of indebtedness
during Subject Period (to the extent added in the calculation of Line IV.A.1.):
   $                           7.    Net income or gain resulting from a Swap
Contract (including by virtue of a termination thereof) during Subject Period
(to the extent added in the calculation of Line IV.A.1.):   
$                           8.    An amount which, in the determination of Net
Income pursuant to clauses 1. - 7. of this Line IV.A for Subject Period, has
been deducted for or in connection with:          a. Interest Expense determined
in accordance with GAAP (plus, amortization of deferred financing costs, to the
extent included in the determination of Interest Expense in accordance with
GAAP) for Subject Period:    $                           b. Income taxes
determined in accordance with GAAP for Subject Period:    $                    
      c. Depreciation determined in accordance with GAAP for Subject Period:   
$                           d. Amortization determined in accordance with GAAP
for Subject Period:    $                    

 

E-5

Form of Compliance Certificate



--------------------------------------------------------------------------------

   e. All other non-cash charges determined in accordance with GAAP for Subject
Period:    $                        f. Adjustments as a result of straight
lining of rents determined in accordance with GAAP for Subject Period:   
$                       

g.  Specified EBITDA addbacks (Line IV.A.8.a. + Line IV.A.8.b + Line IV.A.8.c. +
Line IV.A.8.d. + Line IV.A.8.e. + Line IV.A.8.f.):

   $                       

9.  Consolidated Group Pro Rata Share of the items listed in Lines IV.A.1.
through IV.A.7 and Line IV.A.8.g. attributable to the Consolidated Group’s
interests in Unconsolidated Affiliates:

   $                       

10.  EBITDA for Subject Period (Line IV.A.1. + Line IV.A.2. + Line IV.A.3. +
Line IV.A.4. - Line IV.A.5. - Line IV.A.6. - Line IV.A.7. + Line IV.A.8.g. +
Line IV.A.9.):

   $                     B.    Adjusted EBITDA for Subject Period:      

1.  EBITDA for Subject Period (Line IV.A.10.):

   $                       

2.  Observatory EBITDA for Subject Period (as calculated on Annex I hereto):

   $                       

3.  Observatory EBITDA for period of four consecutive fiscal quarters of Parent
ending on Statement Date (as calculated on Annex II hereto):

   $                       

4.  Aggregate Annual Capital Expenditure Adjustments for all Real Properties on
Statement Date (as calculated on Annex III hereto):

   $                       

5.  Adjusted EBITDA for Subject Period ((Line IV.B.1 - Line IV.B.2) * 4 + Line
IV.B.3 - Line IV.B.4)):

   $                     C.    Fixed Charges for Subject Period:      

1.  Interest Expense for Subject Period:

   $                       

2.  Scheduled payments of principal on Total Indebtedness made or required to be
made during Subject Period (excluding any balloon payments payable on maturity
of any such Total Indebtedness):

   $                       

3.  Amount of dividends or distributions paid or required to be paid by any
member of the Consolidated Group during Subject Period in respect of its
preferred Equity Interests:

   $                       

4.  Consolidated Group Pro Rata Share of the items listed in Lines IV.C.1.
through IV.C.3. attributable to the Consolidated Group’s interests in
Unconsolidated Affiliates:

   $                    

 

E-6

Form of Compliance Certificate



--------------------------------------------------------------------------------

      5.    Consolidated Fixed Charges ((Line IV.C.1 + Line IV.C.2. + Line
IV.C.3. + Line IV.C.4.) *4):    $                        Fixed Charge Coverage
Ratio (Line IV.B.5. ÷ Line IV.C.5.):    to 1.00    Minimum required:    1.50 to
1.00 V.    Section 7.11(e) – Minimum Unencumbered Interest Coverage Ratio.      
A.    Aggregate Unencumbered NOI with respect to all Unencumbered Eligible
Properties (other than the Empire State Observatory) for the Subject Period:   
$                        B.    Unencumbered NOI for Empire State Observatory for
period of four consecutive fiscal quarters of Parent ending on Statement Date,
divided by four:    $                        C.   

Portion of Interest Expense for the Subject Period attributable to Unsecured
Indebtedness:

   $                        Unencumbered Interest Coverage Ratio ((Line V.A +
Line V. B.) ÷ Line V.C.):    to 1.00    Minimum required:    1.75 to 1.00

 

E-7

Form of Compliance Certificate



--------------------------------------------------------------------------------

VI.    Section 7.11(f) – Maximum Unsecured Leverage Ratio.    A.    Total
Unsecured Indebtedness as of the Statement Date:       1.    Total Indebtedness
as of the Statement Date (Line I.A.3.)    $                        2.    Total
Secured Indebtedness as of the Statement Date:    $                        3.   
The aggregate amount of Unrestricted Cash to the extent available for the
repayment of Total Unsecured Indebtedness in excess of $35,000,000 to the extent
that there is an equivalent amount of funded Indebtedness included in Total
Unsecured Indebtedness that matures within 24 months of the Statement Date:   
$                        4.    Total Unsecured Indebtedness (Line VI.A.1. – Line
VI.A.2. - Line VI.A.3.):    $                     B.    Unencumbered Asset Value
at Statement Date:       1.    Aggregate Unencumbered Property Value as of the
Statement Date for all Wholly-Owned Unencumbered Eligible Properties (as
calculated on Annex IV hereto):    $                        2.    Aggregate
Unencumbered Property Value as of the Statement Date for all Non-Wholly-Owned
Unencumbered Eligible Properties (as calculated on Annex IV hereto):   
$                        3.    Aggregate book value of Investments in respect of
costs to construct Wholly-Owned Properties (i.e., construction-in-progress) and
Wholly-Owned real property assets under development:    $                       
4.    Loan Party Pro Rata Share of aggregate book value of Investments in
respect of costs to construct Non-Wholly-Owned Properties (i.e.,
construction-in-progress) and Non-Wholly-Owned real property assets under
development:    $                        5.    Aggregate book value of
Wholly-Owned commercial mortgage loans:    $                        6.   
Unrestricted Cash at Statement Date:    $                        7.    Line
VI.B.1. + Line VI.B.2. + Line VI.B.3. + Line VI.B.4. + Line VI.B.5. + Line
VI.B.6:    $                    

 

E-8

Form of Compliance Certificate



--------------------------------------------------------------------------------

   8.    Line VI.B.3. + Line VI.B.4. + Line VI.B.5.:    $                       
9.    Line VI.B.2. + Line VI.B.4.:    $                        10.    Amount
equal to 15% of Line VI.B.7.:    $                        11.    Amount equal to
20% of Line VI.B.7.:    $                        12.    Positive remainder, if
any, of Line VI.B.8. – Line VI.B.10.:    $                        13.   
Positive remainder, if any, of Line VI.B.9. – Line VI.B.11.:   
$                        14.    Unencumbered Asset Value at Statement Date:
(Line VI.B.7. – Line VI.B.12. – Line VI.B.13.—Line VI.A.3.):   
$                     C.    Ratio of Total Unsecured Indebtedness to      
Unencumbered Asset Value:                         % D.    Maximum Unsecured
Indebtedness Permitted:       60% of Unencumbered Asset Value at Statement Date
(60% of Line VI.B.14.) 8:    $                     Excess (deficiency) for
covenant compliance (Line VI.D. – VI.A.4.):    $                    

 

8 

On two occasions prior to the Facility Termination Date the Borrower may elect
that such ratio be permitted to exceed 60% for up to two (2) consecutive full
fiscal quarters immediately following a Significant Acquisition, but in no event
shall such ratio exceed 65% as of the last day of any fiscal quarter

 

E-9

Form of Compliance Certificate



--------------------------------------------------------------------------------

Annex I to Schedule 1

Calculation of Observatory EBITDA

for Subject Period

($ in 000’s)

 

I.    Observatory EBITDA for Subject Period:       A.    For each of the
following, such amount that is attributable to the operation of the Empire State
Observatory:          1.    Net Income for Subject Period:   
$                           2.    Non-recurring or extraordinary losses for
Subject Period:    $                           3.    Any loss resulting from the
early extinguishment of indebtedness during Subject Period:   
$                           4.    Net loss resulting from a Swap Contract
(including by virtue of a termination thereof) during Subject Period:   
$                           5.    Non-recurring or extraordinary gains for
Subject Period:    $                           6.    Income or gain resulting
from the early extinguishment of indebtedness during Subject Period:   
$                           7.    Net income or gain resulting from a Swap
Contract (including by virtue of a termination thereof) during Subject Period:
   $                           8.    An amount which, in the determination of
Net Income pursuant to clauses 1.—7. of this Line I.A for Subject Period, has
been deducted for or in connection with:          a. Interest Expense determined
in accordance with GAAP (plus, amortization of deferred financing costs, to the
extent included in the determination of Interest Expense in accordance with
GAAP) for Subject Period:    $                           b. Income taxes
determined in accordance with GAAP for Subject Period:    $                    
      c. Depreciation determined in accordance with GAAP for Subject Period:   
$                           d. Amortization determined in accordance with GAAP
for Subject Period:    $                           e. All other non-cash charges
determined in accordance with GAAP for Subject Period:    $                    

 

E-10

Form of Compliance Certificate



--------------------------------------------------------------------------------

      f. Adjustments as a result of straight lining of rents determined in
accordance with GAAP for Subject Period:    $                           g.
Specified EBITDA addbacks (Line I.A.8.a. + Line I.A.8.b + Line I.A.8.c. + Line
I.A.8.d. + Line I.A.8.e. + Line I.A.8.f.):    $                        9.   
Observatory EBITDA for Subject Period (Line I.A.1. + Line I.A.2. + Line I.A.3. +
Line I.A.4. - Line I.A.5. - Line I.A.6. - Line I.A.7. + Line I.A.8.g.):   
$                    

 

E-11

Form of Compliance Certificate



--------------------------------------------------------------------------------

Annex II to Schedule I

Calculation of Observatory EBITDA

for period of four consecutive fiscal

quarters ending on Statement Date

($ in 000’s)

 

I.    Observatory EBITDA for period of four consecutive fiscal quarters ending
on Statement Date:       A.    For each of the following, such amount that is
attributable to the operation of the Empire State Observatory:          1.   
Net Income for period of four consecutive fiscal quarters ending on Statement
Date:    $                           2.    Non-recurring or extraordinary losses
for period of four consecutive fiscal quarters ending on Statement Date:   
$                           3.    Any loss resulting from the early
extinguishment of indebtedness during period of four consecutive fiscal quarters
ending on Statement Date:    $                           4.    Net loss
resulting from a Swap Contract (including by virtue of a termination thereof)
during period of four consecutive fiscal quarters ending on Statement Date:   
$                           5.    Non-recurring or extraordinary gains for
period of four consecutive fiscal quarters ending on Statement Date:   
$                           6.    Income or gain resulting from the early
extinguishment of indebtedness during period of four consecutive fiscal quarters
ending on Statement Date:    $                           7.    Net income or
gain resulting from a Swap Contract (including by virtue of a termination
thereof) during period of four consecutive fiscal quarters ending on Statement
Date:    $                           8.    An amount which, in the determination
of Net Income pursuant to clauses 1.—7. of this Line I.A for period of four
consecutive fiscal quarters ending on Statement Date, has been deducted for or
in connection with:          a. Interest Expense determined in accordance with
GAAP (plus, amortization of deferred financing costs, to the extent included in
the determination of Interest Expense in accordance with GAAP) for period of
four consecutive fiscal quarters ending on Statement Date:   
$                    

 

E-12

Form of Compliance Certificate



--------------------------------------------------------------------------------

      b. Income taxes determined in accordance with GAAP for period of four
consecutive fiscal quarters ending on Statement Date:    $                    
      c. Depreciation determined in accordance with GAAP for period of four
consecutive fiscal quarters ending on Statement Date:    $                    
      d. Amortization determined in accordance with GAAP for period of four
consecutive fiscal quarters ending on Statement Date:    $                    
      e. All other non-cash charges determined in accordance with GAAP for
period of four consecutive fiscal quarters ending on Statement Date:   
$                           f. Adjustments as a result of straight lining of
rents determined in accordance with GAAP for period of four consecutive fiscal
quarters ending on Statement Date:    $                           g. Specified
EBITDA addbacks (Line I.A.8.a. + Line I.A.8.b + Line I.A.8.c. + Line I.A.8.d. +
Line I.A.8.e. + Line I.A.8.f.):    $                           9.    Observatory
EBITDA for period of four consecutive fiscal quarters ending on Statement Date
(Line I.A.1. + Line I.A.2. + Line I.A.3. + Line I.A.4. - Line I.A.5. - Line
I.A.6. - Line I.A.7. + Line I.A.8.g.):    $                    

 

E-13

Form of Compliance Certificate



--------------------------------------------------------------------------------

Annex III to Schedule I

Aggregate Annual Capital Expenditure Adjustments

for all Properties on Statement Date

($ in 000’s)

 

I.    Aggregate Annual Capital Expenditure Adjustments:       A.    Aggregate
Annual Capital Expenditure Adjustments for all Properties on Statement Date:   
      1.    For Properties that are office properties (including the Empire
State Observatory), an amount equal to the product of (x) $0.25, multiplied by
(y) the aggregate net rentable area (determined on a square feet basis) of such
Properties:    $                           2.    For Properties that are retail
properties, an amount equal to the product of (x) $0.15, multiplied by (y) the
aggregate net rentable area (determined on a square feet basis) of such
Properties:    $                           3.    Aggregate Annual Capital
Expenditure Adjustments for all Properties on Statement Date (Line I.A.1. + Line
I.A.2.):    $                    

 

E-14

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Year/Quarter ended ___________________ (“Statement Date”)

Annex IV to Schedule 1

Unencumbered Property Value

(in accordance with the definition of Unencumbered Property Value

as set forth in the Agreement)

($ in 000’s)

 

Wholly-Owned Properties

Unencumbered

Eligible Property

 

Adjusted

Unencumbered

NOI or

acquisition cost9

 

Capitalization

Rate

  

Unencumbered

Property Value

                    

 

Non-Wholly-Owned Properties

Unencumbered

Eligible Property

 

Adjusted

Unencumbered

NOI or

acquisition cost7

 

Capitalization

Rate

  

Loan Party Pro

Rata Share

  

Unencumbered

Property Value

                             

 

 

9 

(A) With respect to each Unencumbered Eligible Property other than the Empire
State Observatory, (i) if such Unencumbered Eligible Property has been owned or
ground leased pursuant to an Eligible Ground Lease for the period of four full
fiscal quarters most recently ended on or prior to such date of determination,
an amount equal to (x) the Adjusted Unencumbered NOI from such Unencumbered
Eligible Property for the then most recently ended fiscal quarter of the Parent,
multiplied by four, divided by (y) the Capitalization Rate with respect to such
Unencumbered Eligible Property and (ii) if such Unencumbered Eligible Property
has not been owned or ground leased pursuant to an Eligible Ground Lease for the
period of four full fiscal quarters most recently ended on or prior to such date
of determination, an amount equal to the acquisition cost of such Unencumbered
Eligible Property (provided that with respect to any such Unencumbered Eligible
Property that is owned by or ground leased to a Controlled Joint Venture or a
Controlled Joint Venture Subsidiary, only the Loan Party Pro Rata Share of such
acquisition cost shall be included in the calculation of Unencumbered Asset
Value) and (B) with respect to the Empire State Observatory (for so long it is
an Unencumbered Eligible Property), an amount equal to (i) the Adjusted
Unencumbered NOI from such Unencumbered Eligible Property for the period of four
full fiscal quarters most recently ended on or prior to such date of
determination, divided by (ii) the applicable Capitalization Rate.

 

E-15

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Year/Quarter ended ___________________ (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Net Operating Income and Unencumbered NOI of Unencumbered Eligible Properties

(in accordance with applicable definitions

as set forth in the Agreement)

 

Unencumbered Eligible

Property

 

Loan Party Pro Rata Share of

Net Operating Income

attributable to Unencumbered

Eligible Property

 

Unencumbered NOI

       

 

 

E-16

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT F

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit included in such
facilities5) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5 

Include all applicable subfacilities.

 

F-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

 

1.

Assignor[s]:     ______________________________

 

    

                                                                 
                    

[Assignor [is] [is not] a Defaulting Lender]

 

2.

Assignee[s]:     ______________________________

 

    

                                                                 
                    

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.

Borrower: Empire State Realty OP, L.P. a Delaware limited partnership

 

4.

Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement

 

5.

Credit Agreement: Credit Agreement, dated as of March 19, 2020 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time), among Empire State Realty Trust, Inc., a Maryland corporation, Empire
State Realty OP, L.P., a Delaware limited partnership, the Lenders from time to
time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent

 

6.

Assigned Interest[s]:

 

Assignor[s]6

   Assignee[s]7      Aggregate
Amount of
Term Loans
for all Lenders8      Amount of
Term Loans
Assigned      Percentage
of
Term Loans9     CUSIP
Number         $ ________________      $ _________        ____________ %      
   $ ________________      $ _________        ____________ %   

 

 

6 

List each Assignor, as appropriate.

7 

List each Assignee and, if available, its market entity identifier, as
appropriate.

8 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

9 

Set forth, to at least 9 decimals, as a percentage of the Term Loans of the Term
Facility.

 

F-2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[7.

Trade Date: __________________]10

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]11 [NAME OF ASSIGNOR] By:  

 

  Name: [Type Signatory Name]   Title:   [Type Signatory Title] [NAME OF
ASSIGNOR] By:  

 

  Name: [Type Signatory Name]   Title:   [Type Signatory Title] ASSIGNEE[S]12
[NAME OF ASSIGNEE] By:  

 

  Name: [Type Signatory Name]   Title:   [Type Signatory Title] [NAME OF
ASSIGNEE] By:  

 

  Name: [Type Signatory Name]   Title:   [Type Signatory Title]

 

10 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

11 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

12 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

F-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to and]13 Accepted: WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent By:  

 

  Name: [Type Signatory Name]   Title:   [Type Signatory Title]

[Consented to:]14

EMPIRE STATE REALTY OP, L.P.,

a Delaware limited partnership

 

By: Empire State Realty Trust, Inc., its general partner By:  

 

  Name: [Type Signatory Name]   Title:   [Type Signatory Title]

 

 

13 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

14 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

F-4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee.

(1) [The][Each] Assignee (a) represents and warrants that:

(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement;

(ii) it meets all the requirements to be an assignee under Section 10.06(b)(iii)
and (v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement);

(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder;

(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type;

(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01(a) or (b) thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and

 

F-5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest; and

(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee.

(2) [The][Each] Assignee agrees that:

(i) it will, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents; and

(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

F-6

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF GUARANTY AGREEMENT

(See Attached)

 

G-1

Form of Guaranty Assignment



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF SOLVENCY CERTIFICATE

I, the undersigned, chief financial officer of EMPIRE STATE REALTY TRUST, INC.,
a Maryland corporation (the “Parent”), DO HEREBY CERTIFY on behalf of the Loan
Parties that:

1. This certificate is furnished pursuant to Section 4.01(a)(ix) of the Credit
Agreement, dated as of March 19, 2020 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Empire State Realty Trust, Inc., a Maryland corporation, Empire State
Realty OP, L.P., a Delaware limited partnership, the Lenders from time to time
party thereto, and Wells Fargo Bank, National Association, as Administrative
Agent.

2. After giving effect to the transactions to occur on the Closing Date
(including, without limitation, all Credit Extensions to occur on the Closing
Date), (a) the fair value of the property of the Parent and its Subsidiaries on
a consolidated basis is greater than the total amount of liabilities, including
contingent liabilities, of the Parent and its Subsidiaries on a consolidated
basis, (b) the present fair salable value of the assets of the Parent and its
Subsidiaries on a consolidated basis is not less than the amount that will be
required to pay the probable liability on their debts as they become absolute
and matured, (c) the Parent and its Subsidiaries on a consolidated basis do not
intend to, and do not believe they will, incur debts or liabilities beyond their
ability to pay such debts and liabilities as they mature, (d) the Parent and its
Subsidiaries on a consolidated basis are not engaged in business or a
transaction, and are not about to engage in business or a transaction, for which
their property would constitute an unreasonably small capital, and (e) the
Parent and its Subsidiaries on a consolidated basis are able to pay their debts
and liabilities, contingent obligations and other commitments as they mature in
the ordinary course of business. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

[Signature Page Follows]

 

H-1

Form of Solvency Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
March 19, 2020.

 

EMPIRE STATE REALTY TRUST, INC.

By:  

                                      

 

Name: [Type Signatory Name]

 

Title:   [Type Signatory Title]

 

H-2

Form of Solvency Certificate



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF NOTICE OF LOAN PREPAYMENT

Date: ___________, _____

1

To: Wells Fargo bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of March 19, 2020
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Empire State Realty Trust, Inc., a Maryland
corporation, Empire State Realty OP, L.P., a Delaware limited partnership (the
“Borrower”), the Lenders from time to time party thereto, and Wells Fargo Bank,
National Association, as Administrative Agent.

The undersigned, on behalf of the Borrower, hereby requests to prepay2:

Term Facility

 

Indicate:

Requested

Amount

 

Indicate:

Base Rate Loan

or

Eurodollar Rate Loan

or

LIBOR Floating Rate Loan

 

For Eurodollar

Rate Loans

Indicate:

Interest Period (e.g. 1, 3

or 6 month interest period)

 

1 

Note to Borrower. All prepayments submitted under a single Notice of Loan
Prepayment must be effective on the same date. If multiple effective dates are
needed, multiple Notice of Loan Prepayment will need to be prepared and signed.
Insert an additional chart for each Incremental Term Loan Facility added
pursuant to Section 2.16 of the Agreement.

2 

Note to Borrower. Complete a new row for each Borrowing being prepaid.

 

I-1

Form of Notice of Loan Prepayment



--------------------------------------------------------------------------------

EMPIRE STATE REALTY OP, L.P., a Delaware limited partnership By: Empire State
Realty Trust, Inc., its general partner By:  

                          

 

Name: [Type Signatory Name]

 

Title:   [Type Signatory Title]

 

I-2

Form of Notice of Loan Prepayment



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of March 19, 2020
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among Empire State Realty Trust,
Inc., a Maryland corporation, Empire State Realty OP, L.P., a Delaware limited
partnership (the “Borrower”), the Lenders from time to time party thereto, and
Wells Fargo Bank, National Association, as Administrative Agent.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s), and it is the sole beneficial owner of the portion of the
Note(s) evidencing such Loan(s), in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (iv) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

                          

 

Name: [Type Signatory Name]

Title:   [Type Signatory Title]

Date: ________ __, 20[    ]

 

J-1-1

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of March 19, 2020
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among Empire State Realty Trust,
Inc., a Maryland corporation, Empire State Realty OP, L.P., a Delaware limited
partnership (the “Borrower”), the Lenders from time to time party thereto, and
Wells Fargo Bank, National Association, as Administrative Agent.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

                          

 

Name: [Type Signatory Name]

Title:   [Type Signatory Title]

Date: ________ __, 20[    ]

 

J-2-1

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT J-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of March 19, 2020
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among Empire State Realty Trust,
Inc., a Maryland corporation, Empire State Realty OP, L.P., a Delaware limited
partnership (the “Borrower”), the Lenders from time to time party thereto, and
Wells Fargo Bank, National Association, as Administrative Agent.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

                          

 

Name: [Type Signatory Name]

Title:   [Type Signatory Title]

Date: ________ __, 20[    ]

 

J-3-1

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT J-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Credit Agreement, dated as of March 19, 2020
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among Empire State Realty Trust,
Inc., a Maryland corporation, Empire State Realty OP, L.P., a Delaware limited
partnership (the “Borrower”), the Lenders from time to time party thereto, and
Wells Fargo Bank, National Association, as Administrative Agent.

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s), and it is the sole beneficial owner of the portion of the Note(s)
evidencing such Loan(s), in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such Loan(s) and the sole beneficial owners of the portion of the Note(s)
evidencing such Loan(s), (iii) with respect to the extension of credit pursuant
to this Credit Agreement or any other Loan Document, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or IRS Form W-8BEN, as applicable) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN-E (or IRS Form W-8BEN, as applicable) from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

J-4-1

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

                          

 

Name: [Type Signatory Name]

Title:   [Type Signatory Title]

Date: ________ __, 20[    ]

 

J-4-2

U.S. Tax Compliance Certificate